                         Case 08-13041-CSS           Doc 1465      Filed 09/18/19       Page 1 of 68




                                          UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE


       In re: Downey Financial Corp.                         §     Case No. 08-13041
                                                             §
                                                             §
                                                             §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Matthew Cantor, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $0.00                                   Assets Exempt: N/A
      (without deducting any secured claims)

      Total Distributions to Claimants:   $414,019,020.94          Claims Discharged
                                                                   Without Payment: N/A


      Total Expenses of Administration:    $43,830,772.14




                3) Total gross receipts of $457,849,793.08 (see Exhibit 1), minus funds paid to the debtor and third
      parties of $0.00 (see Exhibit 2), yielded net receipts of $457,849,793.08 from the liquidation of the property of
      the estate, which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
                        Case 08-13041-CSS           Doc 1465      Filed 09/18/19       Page 2 of 68




                                               CLAIMS               CLAIMS                CLAIMS               CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                PAID


   SECURED CLAIMS (from
   Exhibit 3)                                          $0.00      $135,904,596.06      $135,766,859.00      $135,766,859.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00       $43,703,213.89       $43,830,772.14       $43,830,772.14


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00        $3,856,204.57                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                          $200,468,959.08      $657,534,002.23      $519,747,261.67      $278,252,161.94


   TOTAL DISBURSEMENTS                       $200,468,959.08      $840,998,016.75      $699,344,892.81      $457,849,793.08




                 4) This case was originally filed under chapter 7 on 11/25/2008. The case was pending for 126
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        06/14/2019                        By: /s/ Matthew Cantor
                                                                         Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
                             Case 08-13041-CSS                  Doc 1465          Filed 09/18/19           Page 3 of 68




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                        $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                     RECEIVED

 D & O LITIGATION SETTLEMENT                                                                    1249-000                      $5,250,000.00

 UNSCHEDULED TAX REFUND                                                                         1224-000                    $414,332,356.18

 MISCELLANEOUS REFUNDS                                                                          1229-000                         $32,711.71

 BANK ACCOUNTS                                                                                  1129-000                     $13,627,601.94

 INTEREST IN INCORPORATED BUSINESSES- DOWNEY SAVINGS & LOAN                                     1229-000                       $100,000.00
 ASSOC FA
 PREFERENCES RECOVERIES                                                                         1241-000                       $683,500.00

 Payment for Electronic Records from FDIC-R                                                     1229-000                         $10,000.00

 BACKSTOP INVESTOR FUNDING                                                                      1290-000                     $11,999,999.99

 UNSCHEDULED ESCROW TURNOVER                                                                    1229-000                         $75,268.00

 INTEREST (u)                                                                                   1270-000                      $1,062,217.95

 INTEREST IN INSURANCE POLICIES                                                                 1129-000                       $270,551.73

 Sale of tax refund to Wollmuth Maher & Deutsch                                                 1224-000                       $105,585.58

 Prepetition Claims Against Estate Professional                                                 1249-000                     $10,300,000.00

                             TOTAL GROSS RECEIPTS                                                                           $457,849,793.08

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM               $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                PAID

                                                                          None




UST Form 101-7-TDR ( 10 /1/2010)
                       Case 08-13041-CSS        Doc 1465        Filed 09/18/19       Page 4 of 68




EXHIBIT 3 - SECURED CLAIMS



                                    UNIFORM        CLAIMS
   Claim                                                              CLAIMS               CLAIMS              CLAIMS
             CLAIMANT                TRAN.       SCHEDULED
    NO.                                                              ASSERTED             ALLOWED               PAID
                                     CODE      (from Form 6D)


     11     Foester LLP             4210-000               NA         $137,737.06                $0.00             $0.00

  WTRUST    Wilmington Trust,       4210-000               NA      $135,766,859.00     $135,766,859.00   $135,766,859.00
            National Association,
            as Investor Agent

              TOTAL SECURED                              $0.00     $135,904,596.06     $135,766,859.00   $135,766,859.00




UST Form 101-7-TDR ( 10 /1/2010)
                          Case 08-13041-CSS       Doc 1465    Filed 09/18/19       Page 5 of 68




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                       UNIFORM      CLAIMS          CLAIMS                CLAIMS           CLAIMS
   PAYEE                                TRAN.     SCHEDULED        ASSERTED              ALLOWED            PAID
                                        CODE

 Trustee, Fees - Alfred Thomas         2100-000              NA      $500,000.00         $500,000.00    $500,000.00
 Giuliano, Chapter 7 Trustee
 Trustee, Fees - MONTAGUE S.           2100-000              NA      $722,388.56         $722,388.56    $722,388.56
 CLAYBROOK
 Trustee, Fees - MATTHEW               2100-000              NA    $7,521,525.37       $7,521,525.37   $7,521,525.37
 CANTOR
 Trustee, Expenses - MONTAGUE          2200-000              NA        $2,001.27           $2,001.27      $2,001.27
 S. CLAYBROOK
 Accountant for Trustee, Fees -        3310-000              NA      $152,412.50         $152,412.50    $152,412.50
 CLAYBROOK & ASSOCIATES
 Accountant for Trustee, Fees -        3310-000              NA       $42,419.08          $42,419.08     $42,419.08
 Fesnak and Associates, LLP
 Accountant for Trustee, Fees - RSM    3310-000              NA       $26,215.00          $26,215.00     $26,215.00
 US LLP
 Accountant for Trustee, Expenses -    3320-000              NA        $1,732.69           $1,732.69      $1,732.69
 CLAYBROOK & ASSOCIATES
 Accountant for Trustee, Expenses -    3320-000              NA         $294.02             $294.02         $294.02
 Fesnak and Associates, LLP
 Accountant for Trustee, Expenses -    3320-000              NA          $18.96              $18.96          $18.96
 RSM US LLP
 Bond Payments - INTERNATIONAL         2300-000              NA    $1,424,124.10       $1,424,124.10   $1,424,124.10
 SURETIES LTD.
 Administrative Rent - SK HART         2410-000              NA       $75,000.00               $0.00          $0.00
 BAYVIEW, LLC
 Administrative Rent - FDIC            2410-000              NA       $79,854.45          $78,904.45     $78,904.45

 Administrative Rent - SK HART         2410-000              NA      $630,253.55         $630,253.55    $630,253.55
 BAYVIEW LLC
 Costs to Secure/Maintain Property -   2420-000              NA        $1,215.84           $1,215.84      $1,215.84
 DIXIE DEISEL & ELECTRIC
 Banking and Technology Service        2600-000              NA        $2,752.19           $2,752.19      $2,752.19
 Fee - Bank of America
 Banking and Technology Service        2600-000              NA          $61.45              $61.45          $61.45
 Fee - Rabobank, N.A.
 Banking and Technology Service        2600-000              NA        $4,860.86           $4,860.86      $4,860.86
 Fee - Team Capital Bank
 Income Taxes - Internal Revenue       2810-000              NA            $0.00         $282,281.00    $282,281.00
 Service (post-petition) - Internal
 Revenue Service
 Income Taxes - Internal Revenue       2810-000              NA         $171.00                $0.00          $0.00
 Service (post-petition) - UNITED
 STATES TREASURY
 Other State or Local Taxes (post-     2820-000              NA        $1,000.00           $1,000.00      $1,000.00
 petition) - NEW YORK STATE
 CORPORATION TAX

UST Form 101-7-TDR ( 10 /1/2010)
                          Case 08-13041-CSS        Doc 1465    Filed 09/18/19       Page 6 of 68



 Other State or Local Taxes (post-      2820-000              NA      $123,522.15         $123,522.15     $123,522.15
 petition) - FRANCHISE TAX
 BOARD
 Other Chapter 7 Administrative         2990-000              NA            $0.00               $0.00           $0.00
 Expenses - Rabobank, N.A.
 Other Chapter 7 Administrative         2990-000              NA          $50.00              $50.00           $50.00
 Expenses - Team Capital Bank
 Other Chapter 7 Administrative         2990-000              NA      $165,609.06         $165,609.06     $165,609.06
 Expenses - HILL ARCHIVE
 Other Chapter 7 Administrative         2990-000              NA       $78,930.72          $78,930.72      $78,930.72
 Expenses - THE TAARP GROUP
 LLP
 Attorney for Trustee Fees (Other       3210-000              NA      $104,391.91         $104,391.91     $104,391.91
 Firm) - Cleary Gottlieb Steen &
 Hamilton LLP
 Attorney for Trustee Fees (Other       3210-000              NA   $15,017,852.00      $14,940,005.00   $14,940,005.00
 Firm) - FOX ROTHSCHILD LLC
 Attorney for Trustee Expenses          3220-000              NA        $5,042.80           $5,042.80        $5,042.80
 (Other Firm) - Cleary Gottlieb Steen
 & Hamilton LLP
 Attorney for Trustee Expenses          3220-000              NA      $384,788.49         $384,033.74     $384,033.74
 (Other Firm) - FOX ROTHSCHILD
 LLC
 Accountant for Trustee Fees (Other     3410-000              NA      $128,693.50         $128,693.50     $128,693.50
 Firm) - RESOURCES
 CONNECTION LLC
 Accountant for Trustee Expenses        3420-000              NA        $2,592.74           $2,592.74        $2,592.74
 (Other Firm) - RESOURCES
 CONNECTION LLC
 Arbitrator/Mediator for Trustee Fees   3721-000              NA       $16,375.00          $16,375.00      $16,375.00
 - Irell & Manella
 Arbitrator/Mediator for Trustee Fees   3721-000              NA       $68,619.85          $68,619.85      $68,619.85
 - JAMS INC.
 Arbitrator/Mediator for Trustee        3722-000              NA         $104.29             $104.29          $104.29
 Expenses - JAMS INC.
 Consultant for Trustee Fees -          3731-000              NA       $26,214.87          $26,214.87      $26,214.87
 ELECTRONIC ASSET
 MANAGEMENT
 Consultant for Trustee Fees -          3731-000              NA    $3,227,925.00       $3,227,925.00    $3,227,925.00
 COREIP SOLUTIONS INC
 Consultant for Trustee Fees -          3731-000              NA       $33,241.79          $33,241.79      $33,241.79
 BUCK, KAREN
 Consultant for Trustee Fees -          3731-000              NA    $2,040,000.00       $2,040,000.00    $2,040,000.00
 PROSUM INC.
 Consultant for Trustee Expenses -      3732-000              NA       $38,121.57          $38,121.57      $38,121.57
 COREIP SOLUTIONS INC
 Consultant for Trustee Expenses -      3732-000              NA        $2,618.71           $2,618.71        $2,618.71
 BUCK, KAREN
 Consultant for Trustee Expenses -      3732-000              NA       $75,139.08          $75,139.08      $75,139.08
 PROSUM INC.
 Other Professional Fees - Berkeley     3991-000              NA       $10,552.50          $10,552.50      $10,552.50
 Research Group, LLC



UST Form 101-7-TDR ( 10 /1/2010)
                         Case 08-13041-CSS        Doc 1465       Filed 09/18/19         Page 7 of 68



 Other Professional Fees - BLANK       3991-000              NA             $5,968.50           $5,968.50         $5,968.50
 ROME COMINSKY
 Other Professional Fees -             3991-000              NA       $1,338,099.54         $1,338,099.54     $1,338,099.54
 INTELLIGENT DISCOVERY
 SOLUTIONS INC
 Other Professional Fees - Duane       3991-000              NA          $70,621.08            $70,621.08       $70,621.08
 Morris, LLP
 Other Professional Fees -             3991-000              NA       $9,067,718.00         $9,067,718.00     $9,067,718.00
 CAPSTONE ADVISORY GROUP
 LLC
 Other Professional Fees - Schulte     3991-000              NA         $309,895.41           $309,895.41      $309,895.41
 Roth & Zabel, LLP
 Other Professional Fees - Veris       3991-000              NA          $10,750.00            $10,750.00       $10,750.00
 Consulting, Inc.
 Other Professional Fees -             3991-000              NA          $70,500.00            $70,500.00       $70,500.00
 Wilmington Trust, National
 Association
 Other Professional Expenses -         3992-000              NA             $1,228.09           $1,228.09         $1,228.09
 Berkeley Research Group, LLC
 Other Professional Expenses -         3992-000              NA          $18,162.50            $18,162.50       $18,162.50
 INTELLIGENT DISCOVERY
 SOLUTIONS INC
 Other Professional Expenses -         3992-000              NA          $71,425.09            $71,425.09       $71,425.09
 CAPSTONE ADVISORY GROUP
 LLC
 Other Professional Expenses - Veris   3992-000              NA              $158.76             $158.76             $158.76
 Consulting, Inc.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                             NA      $43,703,213.89        $43,830,772.14    $43,830,772.14
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                               UNIFORM          CLAIMS            CLAIMS            CLAIMS                  CLAIMS
         PAYEE
                              TRAN. CODE      SCHEDULED          ASSERTED          ALLOWED                   PAID

                                                          None




UST Form 101-7-TDR ( 10 /1/2010)
                       Case 08-13041-CSS         Doc 1465        Filed 09/18/19       Page 8 of 68




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                       CLAIMS
                                     UNIFORM        CLAIMS
                                                                      ASSERTED              CLAIMS      CLAIMS
 CLAIM NO.        CLAIMANT            TRAN.      SCHEDULED
                                                                   (from Proofs of         ALLOWED       PAID
                                      CODE      (from Form 6E)
                                                                        Claim)

     1       L.A. County Treasurer   5800-000               NA           $11,210.80             $0.00      $0.00
             and Tax Collector

     2       L.A. County Treasurer   5100-000               NA          $280,469.77             $0.00      $0.00
             and Tax Collector

     24      Franchise Tax Board     5800-000               NA        $3,564,524.00             $0.00      $0.00


           TOTAL PRIORITY
          UNSECURED CLAIMS                                $0.00       $3,856,204.57             $0.00      $0.00




UST Form 101-7-TDR ( 10 /1/2010)
                        Case 08-13041-CSS        Doc 1465        Filed 09/18/19       Page 9 of 68




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                       CLAIMS
                                     UNIFORM        CLAIMS
                                                                      ASSERTED              CLAIMS         CLAIMS
 CLAIM NO.         CLAIMANT           TRAN.      SCHEDULED
                                                                   (from Proofs of         ALLOWED          PAID
                                      CODE      (from Form 6F)
                                                                        Claim)

     3       Elizabeth Turner        7100-000               NA            $1,925.00              $0.00          $0.00


     4       Gerald "Brent"          7100-000               NA          $477,499.99              $0.00          $0.00
             McQuarrie

     5       Spencer Iv Investment   7100-000               NA           $50,000.00              $0.00          $0.00
             LC

     6       Gerald H. McQuarrie     7100-000               NA        $2,650,000.00              $0.00          $0.00


     7       Gerald H. McQuarrie     7100-000               NA        $1,750,000.00              $0.00          $0.00


     8       OBM LLC                 7100-000               NA          $300,000.00              $0.00          $0.00


     9       Oneida B. McQuarrie-    7100-000               NA          $400,000.00              $0.00          $0.00
             Gibson

     10      Promontory Financial    7100-000       $425,000.00         $513,651.99        $488,651.99    $261,967.35
             Group, LLC

     10      United States           7100-001               NA                  NA                   NA       $34.02
             Bankruptcy Court -
             Promontory Financial
             Group, LLC

     12      Albert J. Morsillo      7100-000               NA          $259,232.40              $0.00          $0.00


     13      Normandy Hill Capital   7100-000               NA       $13,907,985.00              $0.00          $0.00


     14      Blanche Mitchell        7100-000               NA          $110,166.00              $0.00          $0.00


     15      The TAARP Group,        7100-000               NA          $111,645.00         $32,714.28     $17,538.19
             LLP

     15      United States           7100-001               NA                  NA                   NA         $2.28
             Bankruptcy Court -
             The TAARP Group,
             LLP

     16      Sandler O'Neil +        7100-000         $1,938.91           $3,935.55          $3,935.55      $2,110.13
             Partners, L.P.




UST Form 101-7-TDR ( 10 /1/2010)
                      Case 08-13041-CSS           Doc 1465     Filed 09/18/19     Page 10 of 68



     17     Scoggin Capital            7100-000               NA      $8,350,000.00             $0.00             $0.00
            Management LP

     18     AIG Bankruptcy             7100-000               NA              $0.00             $0.00             $0.00
            Collections

     19     Waterford Township         7100-000               NA         $32,143.30             $0.00             $0.00
            General Employees
            Retirement Systems

     20     Lead Plaintiff on Behalf   7100-000               NA              $0.00             $0.00             $0.00
            of the Class c/o
            Michael S. Etkin, Esq.

     21     Wilmington Trust           7100-000   $200,000,000.00   $205,200,000.00   $205,200,000.00   $110,008,145.84
            Company c/o Seward
            & Kissel

     21     United States              7100-001               NA                NA                NA         $14,288.04
            Bankruptcy Court -
            Wilmington Trust
            Company c/o Seward
            & Kissel

     22     Bank of Taiwan Tokyo       7100-000               NA      $4,800,000.00             $0.00             $0.00
            Branch

     23     United States              7100-000               NA              $0.00             $0.00             $0.00
            Securities & Exchange
            Commission

     25     Federal Deposit            7100-000               NA    $418,215,818.00   $313,621,959.85   $167,733,607.41
            Insurance Corporation

     26     Vincent E. Rhynes          7100-000               NA              $0.00             $0.00             $0.00


    WL01    United States              7100-001               NA                NA                NA            $27.85
            Bankruptcy Court -
            Wachtell, Lipton,
            Rosen & Katz

    WL01    Wachtell, Lipton,          7100-000               NA       $400,000.00       $400,000.00       $214,440.83
            Rosen & Katz

    N/F     O'Melveny & Myers          7100-000        $42,020.17               NA                NA                NA
            LLP

            TOTAL GENERAL
           UNSECURED CLAIMS                       $200,468,959.08   $657,534,002.23   $519,747,261.67   $278,252,161.94




UST Form 101-7-TDR ( 10 /1/2010)
                                  Case 08-13041-CSS                  Doc 1465           Filed 09/18/19              Page 11 of 68

                                                           Form 1
                                                                                                                                                  Exhibit 8
                                       Individual Estate Property Record and Report                                                               Page: 1

                                                        Asset Cases
Case No.:    08-13041                                                                   Trustee Name:       (280180) Matthew Cantor
Case Name:        Downey Financial Corp.                                                Date Filed (f) or Converted (c): 11/25/2008 (f)
                                                                                        § 341(a) Meeting Date:        01/07/2009
For Period Ending:       06/14/2019                                                     Claims Bar Date:       03/18/2009

                                   1                             2                      3                      4                    5                  6

                           Asset Description                  Petition/       Estimated Net Value       Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)    Unscheduled      (Value Determined By          Abandoned        Received by the    Administered (FA)/
                                                               Values               Trustee,               OA=§554(a)           Estate          Gross Value of
                                                                            Less Liens, Exemptions,         abandon.                           Remaining Assets
  Ref. #                                                                       and Other Costs)

    1*      BANK ACCOUNTS (See Footnote)                    13,627,601.94             13,627,601.94                          13,627,601.94                          FA

    2*      INTEREST IN INSURANCE POLICIES                           0.00                   87,255.00                           270,551.73                          FA
            (See Footnote)

    3*      INTEREST IN INCORPORATED                                 0.00             80,000,000.00                                     0.00                        FA
            BUSINESSES- DOWNEY AFFL
            INSURANCE AGENCY (See Footnote)

    4*      ACCOUNTS RECEIVABLE (See                                 0.00                        0.00                                   0.00                   0.00
            Footnote)

    5*      UNSCHEDULED TAX REFUND (u) (See                          0.00         168,278,676.38                            414,332,356.18                          FA
            Footnote)

    6*      UNSCHEDULED ESCROW TURNOVER                              0.00                   75,268.00                              75,268.00                        FA
            (u) (See Footnote)

    7       MISCELLANEOUS REFUNDS (u)                                0.00                   50,000.00                              32,711.71                        FA

    8       PREFERENCES RECOVERIES (u)                               0.00               100,000.00                              683,500.00                          FA

    9*      D & O LITIGATION SETTLEMENT (u)                          0.00              5,250,000.00                           5,250,000.00                     0.00
            (See Footnote)

   10*      BACKSTOP INVESTOR FUNDING (u)                            0.00                        0.00                        11,999,999.99                          FA
            (See Footnote)

   11*      Prepetition Claims Against Estate                        0.00             10,300,000.00                          10,300,000.00                          FA
            Professional (u) (See Footnote)

   12*      INTEREST IN INCORPORATED                            Unknown                 100,000.00                              100,000.00                          FA
            BUSINESSES- DOWNEY SAVINGS &
            LOAN ASSOC FA (u) (See Footnote)

   13*      Payment for Electronic Records from                      0.00                        0.00                              10,000.00                        FA
            FDIC-R (u) (See Footnote)

   14*      Sale of tax refund to Wollmuth Maher &              Unknown                 105,585.58                              105,585.58                     0.00
            Deutsch (u) (See Footnote)

   INT      INTEREST (u)                                        Unknown                          N/A                          1,062,217.95                          FA

   15       Assets Totals (Excluding unknown values)       $13,627,601.94        $277,974,386.90                            $457,849,793.0                    $0.00
                                                                                                                                         8

         RE PROP# 1          CHECKING ACCOUNT: ACCT#49-55002097-7-$13,381,043.35 - $1,999.50 was difference, check no. 301579, cleared
                             account on 12/1/08 prior to filing of schedules

                             CHECK ACCOUNT; ACCT#XX-XXXXXXX-7-$246,558.59
                             Funds turned over from the bank are the same as scheduled by the debtor. The trustee requested a current bank statement
                             which when provided was the 11/30/09 statement. The statement had a $1,999.50 difference between the statement
                             balance and the debtor S&S's. The difference was an outstanding check in the same amount that cleared after the petition
                             date.

                             Copies of the documentation is available upon request.




UST Form 101-7-TDR ( 10 /1/2010)
                             Case 08-13041-CSS                   Doc 1465          Filed 09/18/19            Page 12 of 68

                                                        Form 1
                                                                                                                                             Exhibit 8
                                    Individual Estate Property Record and Report                                                             Page: 2

                                                     Asset Cases
Case No.:   08-13041                                                                Trustee Name:      (280180) Matthew Cantor
Case Name:     Downey Financial Corp.                                               Date Filed (f) or Converted (c): 11/25/2008 (f)
                                                                                    § 341(a) Meeting Date:    01/07/2009
For Period Ending:     06/14/2019                                                   Claims Bar Date:     03/18/2009
      RE PROP# 2         SEE ATTACHED

                         (SCHEDULE B TO SCHEDULES)
                         The debtor has insurance policies with coverage that are duplicative with USBank (the acquiring financial institution). The
                         estate has moved to be allowed to liquidate these policies for the benefit of the estate.
      RE PROP# 3         Trustee has determined there is no value.
                         1 SHARE OF COMMON STOCK IN DOWNEY AFFILIATED INSURANCE AGENCY (A WHOLLY-OWNED SUBSIDIARY)

      RE PROP# 4         POTENTIAL REIMBURSEMENT OF INSURANCE PREMIUMS (SEE ATTACHED)

                         (SCHEDULE B TO SCHEDULES) This asset's recovery/liquidation has been accounted for in asset #2 above. Any
                         amounts related to the debtor's unearned premium amounts have been collected and linked to the debtor's "Interest in
                         Insurance Policies." The trustee has therefore valued this asset at zero ("0").
      RE PROP# 5         Relates to 2007 tax refund. The trustee has filed amended returns for the period 2003 through 2007 and estimates the
                         amount of the refund to approximate $373M plus interest. Pursuant to the revised settlement agreement, dated as of May
                         13, 2014, the estate has received $393,925,355.05 on account of the tax refunds.

      RE PROP# 6         ESCROW FUNDS RECEIVED FROM RUTAN & TUCKER LLP

      RE PROP# 9         Settlement of the derivative actions brought by former shareholders of the debtor. 9019 motion filed 1/23/12, (DI#771) order
                         approving settlement entered 2/21/12, (DI#784)
      RE PROP# 10        Investment proceeds pursuant to the bankruptcy court's approved investment funding agreement.

      RE PROP# 11        Settlement of Arbitration Proceeding Brought Against Debtor's Accounting Firm (Doc. No.: 902), Order Approving Settlement
                         entered 9/18/14 (Doc No.: 1166)
      RE PROP# 12        1 SHARE OF COMMON STOCK IN DOWNEY SAVINGS & LOAN ASSOCIATION, F.A. (THE "BANK")
                         The Bank was seized by the FDIC and its liquidation is being managed by the FDIC, as receiver ("FDIC-R"). FDIC
                         representatives have stated that they do not believe that there will be any distribution to shareholders in that matter. The
                         trustee filed a claim in the Bank's receivership for $80M. The claim also was filed in Washington, DC District Court and an
                         adversary proceeding was commenced against the FDIC-R in the District of Delaware Bankruptcy Court. The Trustee
                         released the estate's claims against the receivership pursuant to that certain Partial Settlement Agreement among Matthew
                         Cantor, chapter 7 trustee of Downey Financial Corp.; Wilmington Trust Company, in its capacity as Indenture Trustee; and
                         The Federal Deposit Insurance Corporation, as receiver for Downey Savings and Loan Association, F.A. By an order of the
                         Bankruptcy Court dated October 29, 2015 (Doc No. 1352), the Trustee sold the estate's remaining interest in the Bank for
                         $100,000.00.
      RE PROP# 13        Pursuant to Letter Agreement dated May 17, 2016 (DOC 1403-1).

      RE PROP# 14        Order Approving Chapter 7 Trustees Motion Authorizing the Sale and Assignment of Debtors 2015 federal tax refund to
                         Wollmuth; 10/04/16; DOC # 1418




UST Form 101-7-TDR ( 10 /1/2010)
                             Case 08-13041-CSS               Doc 1465         Filed 09/18/19           Page 13 of 68

                                                        Form 1
                                                                                                                                  Exhibit 8
                                    Individual Estate Property Record and Report                                                  Page: 3

                                                     Asset Cases
Case No.:   08-13041                                                          Trustee Name:      (280180) Matthew Cantor
Case Name:      Downey Financial Corp.                                        Date Filed (f) or Converted (c): 11/25/2008 (f)
                                                                              § 341(a) Meeting Date:    01/07/2009
For Period Ending:     06/14/2019                                             Claims Bar Date:     03/18/2009


 Major Activities Affecting Case Closing:

                           At a meeting of creditors held on November 8, 2013, Matthew Cantor (the "Trustee") was elected the
                           permanent trustee in the Downey Financial Corp. ("Downey") chapter 7 bankruptcy case. On November 14,
                           2013, the Office of the U.S. Trustee appointed the Trustee as the permanent trustee. The Trustee continued
                           the employment of Fox Rothschild LLP (as counsel) and Intelligent Discovery Solutions (as electronic data
                           professional) and Capstone Advisory Group (as financial advisors). The Trustee has also employed Veris
                           Consulting, Inc. as a consultant in the estate's arbitration action against the Debtor's auditor. CoreIP
                           Solutions continues to act as a consultant for the estate and hosts much of the electronic data previously
                           obtained.

                           Tax Refund Litigation

                           On October 8, 2013, the Bankruptcy Court entered an opinion (the "Tax Refund Decision") granting the
                           Trustee's motion for partial summary judgment and declaring that tax refunds estimated in excess of $373
                           million are property of the Downey chapter 7 estate. The Trustee was substituted as the plaintiff in that action
                           by order entered November 15, 2013. On November 15, 2013, the bankruptcy court entered an amended
                           final judgment allowing for the immediate appeal of the Tax Refund Decision. On November 15, 2013, the
                           Federal Deposit Insurance Corporation, as receiver (the "FDIC-R") for Downey Savings and Loan
                           Association, F.A. (the "Bank") appealed the Tax Refund Decision. On November 22, 2013, the Trustee along
                           with the Wilmington Trust Company, as indenture trustee, jointly requested the bankruptcy court to certify the
                           Tax Refund Decision for direct appeal to the United States Court of Appeals for the Third Circuit. On January
                           13, 2014, the bankruptcy court certified the decision for direct appeal to the Court of Appeals. On April 21,
                           2014, the parties to the appeal engaged in a mediation session pursuant to Third Circuit Court of Appeals
                           protocol. Thereafter, a briefing schedule for the appellate process was established and the appeal is
                           proceeding. By an Opinion, dated as of January 22, 2015, the Court of Appeals affirmed the decision of the
                           Bankruptcy Court and held that the tax refunds are part of the Downey chapter 7 estate.
                           Litigation among the Downey chapter 7 estate, the FDIC-R and the United States concerning the
                           aforementioned tax refund also is pending in the United States Court of Federal Claims. The United States
                           proposed additional modifications to a settlement agreement previously approved by the Bankruptcy Court in
                           June 2013. The Trustee and the FDIC-R agreed to those modifications (subject to ultimate approval by the
                           bankruptcy court) and a new joint offer of compromise was submitted to the United States for further
                           Department of Justice approvals. By order dated April 9, 2014, the Bankruptcy Court authorized the Trustee
                           to enter into the revised settlement agreement. Pursuant to the revised settlement agreement, dated as of
                           May 13, 2014, the United States agreed to (x) direct the IRS to schedule overpayments in federal income tax
                           in the aggregate amount of $373,792,125.00 plus statutory interest as allowed by law for each of the income
                           tax years 2003 through 2007, (y) effectuate any offsets asserted by the United States, and (z) issue refunds
                           in accordance with the agreement. On December 12, 2014 and January 14, 2015, the Trustee received an
                           aggregate of $393,925,355.05 on account of the tax refunds and interest payable thereon. Pursuant to the
                           revised settlement agreement, the Tax Refund Litigation pending in the United States Court of Federal
                           Claims was dismissed.

                           FDIC-R Litigation

                           The bankruptcy estate asserted a claim in the receivership of the Bank through an action pending in the
                           United States District Court for the District of Columbia. This and other claims against the FDIC-R are
                           asserted in the Trustee's objection to the proof of claim that the FDIC-R filed in this chapter 7 case. Since his
                           appointment, the Trustee had arranged teleconferences and in person meetings with the goal of streamlining,
                           consolidating and, if possible, settling some or all of that litigation.

                           Global Settlement of the Tax Refund Litigation and the FDIC-R Litigation

                           Through a two-step process, the Trustee fully and finally resolved all of the remaining disputes in the Tax
                           Refund Litigation and the FDIC-R Litigation. First, pursuant to a certain Partial Settlement Agreement among
                           the Trustee, the FDIC and Wilmington Trust Company in its capacity as Indenture Trustee, dated as of March
                           12, 2015, the parties resolved all disputes then pending in these litigations other than disputes over the
                           ownership of tax refunds and the dollar amount of the FDIC-R's claims under the tax sharing agreement. In
                           addition, the partial settlement agreement preserved the rights of the Downey chapter 7 estate in the residual
UST Form 101-7-TDR ( 10 /1/2010)
                             Case 08-13041-CSS                Doc 1465       Filed 09/18/19            Page 14 of 68

                                                        Form 1
                                                                                                                                   Exhibit 8
                                    Individual Estate Property Record and Report                                                   Page: 4

                                                     Asset Cases
Case No.:   08-13041                                                          Trustee Name:      (280180) Matthew Cantor
Case Name:      Downey Financial Corp.                                        Date Filed (f) or Converted (c): 11/25/2008 (f)
                                                                              § 341(a) Meeting Date:    01/07/2009
For Period Ending:     06/14/2019                                             Claims Bar Date:     03/18/2009

                           equity of the receivership of the Bank. A subsequent settlement agreement, effective as of July 21, 2015,
                           among the same parties resolved all remaining disputes in the FDIC-R and Tax Refund Litigations.
                           Specifically, the settlement agreement (x) specified the agreed amount of the allowed general unsecured
                           claims of the FDIC-R and the Indenture Trustee, (y) created two sub-estates of the chapter 7 estate for the
                           purposes of distributions, and (z) provided for the exchange of mutual releases among the parties. By orders
                           entered March 12, 2015 [D.I. 1231], and July 7, 2015 [D.I. 1310], the Bankruptcy Court approved the partial
                           settlement agreement and the settlement agreement, respectively.

                           Auditor Litigation

                           Since his appointment, the Trustee has reviewed the materials and reports prepared in connection with the
                           chapter 7 estate's claims against Downey's former auditor. The Trustee determined to continue to pursue
                           those claims through an arbitration process. On April 16, 2014, the Trustee and Downey's former auditor
                           participated in a mediation process and reached a settlement. The settlement was approved by the
                           Bankruptcy Court on September 18, 2014.

                           Motion for Interim Distributions

                           On December 3, 2015, the Trustee filed a motion in the Bankruptcy Court requesting authority to make an
                           interim distribution to general unsecured creditors. On December 18, 2015, the Bankruptcy Court granted the
                           Trustee’s request. On December 18, 2015, in accordance with the Order Approving Motion of Chapter 7
                           Trustee for Order Authorizing Trustee to Make an Interim Distribution to Unsecured Creditors Pursuant to 11
                           U.S.C. §§ 105 and 726 and Fed. R. Bankr. P. 3009, the Trustee distributed $225,000,000 to unsecured
                           creditors. The interim distribution provided creditors with approximately 43% of their unsecured claims.

                           Abandonment of Data

                           During the course of this case, the Trustee came into possession of significant amounts of hard copy and
                           electronically stored information. Some of this information was provided to the Trustee pursuant to protective
                           orders or confidentiality agreements. Some of this information contains sensitive or otherwise confidential
                           personally identifiable information. Because the Trustee is near the completion of the administration of this
                           estate, on December 29, 2015, the Trustee filed a motion with the Bankruptcy Court seeking authority to
                           abandon and destroy the estate’s records and electronically stored information. By a motion dated April 13,
                           2016, the Trustee modified his original request and sought authority to transfer certain electronic information
                           to the FDIC. By an order dated May 2, 2016, the Court approved the Trustee's application to deliver and
                           abandon to the FDIC its electronic information.

                           On December 14, 2016, the Office of the United States Trustee notified the Bankruptcy Court and interested
                           parties that (a) it had reviewed (i) the Trustee’s Final Report and Account of the Administration of the Estate
                           and Final Application for Compensation and (ii) the Trustee’s Proposed Distribution of Property of the Estate
                           and (b) it had no objection to the relief requested. On December 20, 2016, pursuant to Fed. R. Bankr. P.
                           2002(a)(6) and 2002(f)(8), the Trustee filed a Final Report and the Trustee and his professionals filed final fee
                           applications. On January 17, 2017, the Bankruptcy Court (a) signed an Order of Distribution directing
                           distributions in accordance with the Trustee’s Proposed Distribution of Property of the Estate and (b)
                           approved all of the final applications for compensation. On January 31, 2017, the Trustee made distributions
                           in accordance with the Trustee’s Proposed Distribution of Property of the Estate.


 Initial Projected Date Of Final Report (TFR): 12/31/2023             Current Projected Date Of Final Report (TFR):   01/18/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                                   Case 08-13041-CSS               Doc 1465            Filed 09/18/19            Page 15 of 68

                                                             Form 2                                                                       Exhibit 9
                                                                                                                                          Page: 1
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                      Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                        Bank Name:                        JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:         **-***3413                                    Account #:                        ********1765 Money Market Account
For Period Ending: 06/14/2019                                        Blanket Bond (per case limit): $70,960,000.00
                                                                     Separate Bond (if applicable): N/A
    1          2                         3                                  4                                5                6                     7

  Trans.    Check or        Paid To / Received From      Description of Transaction        Uniform        Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                       Tran. Code        $                  $

 12/12/08     {1}        DOWNEY SAVINGS               TURNOVER OF BANK                    1129-000       13,627,601.94                             13,627,601.94
                                                      ACCOUNTS ASSET 1 ACCT. NO.
                                                      ******2097 $13,381,043.35 ASSET
                                                      1 ACCOUNT NO. ******2127 $

 12/19/08                To Acct # ********1766       TRANSFER TO PAY ANNUAL              9999-000                            29,000.00            13,598,601.94
                                                      BOND

 12/31/08     Int        JPMORGAN CHASE BANK, N.A.    Interest posting at 0.2500%         1270-000            1,581.63                             13,600,183.57

 01/30/09     Int        JPMORGAN CHASE BANK, N.A.    Interest posting at 0.4000%         1270-000            2,902.55                             13,603,086.12

 02/03/09     {5}        UNITED STATES TREASURY       UNSCHEDULED TAX REFUND              1224-000       17,489,369.18                             31,092,455.30
                                                      DEPOSIT CHECK #20092900

 02/06/09     {5}        UNITED STATES TREASURY       UNSCHEDULED TAX REFUND              1224-000         718,200.87                              31,810,656.17
                                                      DEPOSIT CHECK #87343250

 02/06/09     {5}        UNITED STATES TREASURY       UNSCHEDULED TAX REFUND              1224-000          71,106.33                              31,881,762.50
                                                      DEPOSIT CHECK #87343249

 02/12/09                To Acct # ********1766       TRANSFER TO PAY ADD'L               9999-000                            36,000.00            31,845,762.50
                                                      BOND

 02/27/09     Int        JPMORGAN CHASE BANK, N.A.    Interest posting at 0.4000%         1270-000            8,724.66                             31,854,487.16

 03/09/09                To Acct # ********1767       TRANSFER PER STIP. WITH             9999-000                        17,489,369.18            14,365,117.98
                                                      FDIC

 03/31/09     Int        JPMORGAN CHASE BANK, N.A.    Interest posting at 0.4000%         1270-000            6,757.11                             14,371,875.09

 04/02/09                To Acct # ********1766       TRANSFER TO PAY ADMIN.              9999-000                            90,151.74            14,281,723.35
                                                      EXP.

 04/30/09     Int        JPMORGAN CHASE BANK, N.A.    Interest posting at 0.4000%         1270-000            4,692.53                             14,286,415.88

 05/07/09     {6}        RUTAN & TUCKER LLP           TURNOVER OF UNSCHEDULED             1229-000          75,268.00                              14,361,683.88
                                                      ESCROW FUNDS

 05/13/09                To Acct # ********1766       TRANSFER TO PAY                     9999-000                           364,342.73            13,997,341.15
                                                      PROFESSIONAL
                                                      FEES/EXPENSES

 05/22/09                To Acct # ********1766       TRANSFER                            9999-000                            79,584.12            13,917,757.03

 05/29/09     Int        JPMORGAN CHASE BANK, N.A.    Interest posting at 0.3000%         1270-000            4,446.12                             13,922,203.15

 05/29/09                To Acct # ********1766       TRANSFER TO PAY                     9999-000                             4,266.00            13,917,937.15
                                                      CONSULTANT FEES

 06/09/09                To Acct # ********1766       TRANSFER TO PAY                     9999-000                             3,379.81            13,914,557.34
                                                      CONSULTANT FEES/EXPENSES

 06/11/09     {2}        MARSH RISK & INSURANCE       CREDIT RETURN DEPOSIT               1129-000          87,255.00                              14,001,812.34
                         SERV                         CHECK #331270

 06/30/09     Int        JPMORGAN CHASE BANK, N.A.    Interest posting at 0.2500%         1270-000            3,590.64                             14,005,402.98

 07/31/09     Int        JPMORGAN CHASE BANK, N.A.    Interest posting at 0.2500%         1270-000            2,969.70                             14,008,372.68

 08/11/09                To Acct # ********1766       TRANSFER TO PAY ADMIN EXP           9999-000                            75,457.32            13,932,915.36

 08/11/09                To Acct # ********1766       TRANSFER TO PAY K. BUCK             9999-000                             3,848.90            13,929,066.46

 08/31/09     Int        JPMORGAN CHASE BANK, N.A.    Interest posting at 0.2500%         1270-000            2,958.94                             13,932,025.40

                                                                                    Page Subtotals:    $32,107,425.20 $18,175,399.80        true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                        ! - transaction has not been cleared
                                   Case 08-13041-CSS                     Doc 1465            Filed 09/18/19           Page 16 of 68

                                                             Form 2                                                                            Exhibit 9
                                                                                                                                               Page: 2
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                            Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                              Bank Name:                        JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:         **-***3413                                          Account #:                        ********1765 Money Market Account
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                         3                                        4                               5                6                      7

  Trans.    Check or        Paid To / Received From            Description of Transaction        Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code       $                  $

 09/01/09                To Acct # ********1766             TRANSFER TO PAY K. BUCK             9999-000                            3,793.80             13,928,231.60

 09/15/09                To Acct # ********1766             TRANSFER                            9999-000                        1,736,556.02             12,191,675.58

 09/30/09     Int        JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%         1270-000           2,668.02                              12,194,343.60

 10/01/09                To Acct # ********1766             CONSULTANT TO TRUSTEE               9999-000                          290,000.00             11,904,343.60
                                                            FEES AUTHORIZED PER
                                                            ORDER ENTERED ON 9/11/09;
                                                            DOCKET NO. 239

 10/14/09                To Acct # ********1766             TRANSFER TO PAY                     9999-000                                1.00             11,904,342.60
                                                            CONSULTANT

 10/14/09                To Acct # ********1766             TRANSFER TO PAY                     9999-000                            6,842.30             11,897,500.30
                                                            CONSULTANT

 10/30/09     Int        JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%         1270-000           2,441.97                              11,899,942.27

 11/05/09     {8}        D.B. Zwirn Special Opportunities   CORRECT WIRE IN ENTRY--             1241-000         309,731.27                              12,209,673.54
                         Fund, L.P                          ENTERED ON CORRECT CASE
                                                            09-10649

 11/05/09     {8}        Reverses Deposit #       14        CORRECT WIRE IN ENTRY--             1241-000        -309,731.27                              11,899,942.27
                                                            ENTERED ON C

 11/06/09                From Acct # ********1766           TRANSFER OF UNUSED FUNDS            9999-000          40,000.00                              11,939,942.27
                                                            BACK TO MMA

 11/06/09                To Acct # ********1766             TRANSFER FOR ESTATE                 9999-000                          422,210.32             11,517,731.95
                                                            PAYMENTS

 11/13/09                To Acct # ********1766             TRANSFER                            9999-000                          232,733.84             11,284,998.11

 11/30/09     Int        JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%         1270-000           2,429.25                              11,287,427.36

 12/04/09                To Acct # ********1766             TRANSFER                            9999-000                          222,900.26             11,064,527.10

 12/10/09                To Acct # ********1766             TRANSFER                            9999-000                          340,000.00             10,724,527.10

 12/28/09     {7}        RICHARDS LAYTON & FINGER           REFUND OF RETAINER                  1229-000          32,711.71                              10,757,238.81
                                                            BALANCE DEPOSIT CHECK
                                                            #14157

 12/31/09     Int        JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%         1270-000           2,299.98                              10,759,538.79

 01/04/10                From Acct # ********1767           TRANSFER                            9999-000          72,000.00                              10,831,538.79

 01/04/10                To Acct # ********1767             ERROR                               9999-000                           36,000.00             10,795,538.79

 01/04/10                To Acct # ********1766             TRANSFER TO PAY MONTHLY             9999-000                          100,660.00             10,694,878.79
                                                            RENT

 01/04/10                To Acct # ********1766             TRANSFER TO PAY BOND                9999-000                           36,000.00             10,658,878.79
                                                            PREMIUM

 01/04/10                To Acct # ********1767             ERROR                               9999-000                           36,000.00             10,622,878.79

 01/13/10                To Acct # ********1766             TRANSFER TO PAY ADMIN.              9999-000                           27,766.89             10,595,111.90
                                                            EXP.

 01/21/10                To Acct # ********1766             TRANSFER TO PAY                     9999-000                        2,185,219.27              8,409,892.63
                                                            PROFESSIONAL
                                                            FEES/EXPENSES

                                                                                          Page Subtotals:      $154,550.93    $5,676,683.70       true



{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                             ! - transaction has not been cleared
                                    Case 08-13041-CSS                    Doc 1465              Filed 09/18/19          Page 17 of 68

                                                              Form 2                                                                                 Exhibit 9
                                                                                                                                                     Page: 3
                                              Cash Receipts And Disbursements Record
Case No.:                 08-13041                                         Trustee Name:                      Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                           Bank Name:                         JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:            **-***3413                                       Account #:                         ********1765 Money Market Account
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1             2                       3                                       4                                5                    6                      7

  Trans.       Check or      Paid To / Received From           Description of Transaction         Uniform       Deposit           Disbursement        Account Balance
   Date         Ref. #                                                                           Tran. Code       $                     $

 01/27/10        {5}      STATE OF NEW YORK                 REFUND FOR YEAR ENDING               1224-000          19,059.00                                   8,428,951.63
                                                            2008 DEPOSIT CHECK
                                                            #18408642

 01/29/10        Int      JPMORGAN CHASE BANK, N.A.         Interest posting at 0.2500%          1270-000           1,972.33                                   8,430,923.96

 02/01/10                 To Acct # ********1766            TRANSFER TO PAY ADMIN                9999-000                              755,123.00              7,675,800.96
                                                            EXPENSES

 02/26/10        Int      JPMORGAN CHASE BANK, N.A.         Interest posting at 0.2500%          1270-000           1,480.39                                   7,677,281.35

 03/02/10                 To Acct # ********1766            TRANSFER TO PAY ADMIN EXP            9999-000                              100,660.00              7,576,621.35

 03/04/10                 To Acct # ********1766            TRANSFER                             9999-000                              376,957.00              7,199,664.35

 03/15/10                 To Acct # ********1766            TRANSFER                             9999-000                                1,000.00              7,198,664.35

 03/31/10        Int      JPMORGAN CHASE BANK, N.A.         Interest posting at 0.2500%          1270-000           1,639.94                                   7,200,304.29

 04/20/10        Int      JPMORGAN CHASE BANK, N.A.         Current Interest Rate is 0.2500%     1270-000              935.75                                  7,201,240.04
                                                            JPMORGAN CHASE BANK, N.A.

 04/20/10                 Wire out to BNYM account          Wire out to BNYM account             9999-000                            7,201,240.04                      0.00
                          ********1765                      ********1765 Wire out to BNYM
                                                            account ********1765

                                              COLUMN TOTALS                                                    32,287,063.54         32,287,063.54                    $0.00
                                                    Less: Bank Transfers/CDs                                      112,000.00         32,287,063.54
                                              Subtotal                                                         32,175,063.54                  0.00
        true
                                                    Less: Payments to Debtors                                                                 0.00

                                              NET Receipts / Disbursements                                    $32,175,063.54                 $0.00


                                                                                                                                                       false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                 ! - transaction has not been cleared
                                  Case 08-13041-CSS              Doc 1465              Filed 09/18/19          Page 18 of 68

                                                            Form 2                                                                       Exhibit 9
                                                                                                                                         Page: 4
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                    Trustee Name:                      Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                      Bank Name:                         JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:         **-***3413                                  Account #:                         ********1766 Checking Account
For Period Ending: 06/14/2019                                      Blanket Bond (per case limit): $70,960,000.00
                                                                   Separate Bond (if applicable): N/A
    1          2                        3                                4                                 5                6                     7

  Trans.    Check or        Paid To / Received From     Description of Transaction        Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                      Tran. Code       $                  $

 12/19/08                From Acct # ********1765     TRANSFER TO PAY ANNUAL             9999-000          29,000.00                                  29,000.00
                                                      BOND

 12/19/08     101        INTERNATIONAL SURETIES       INDIVIDUAL CASE BOND FOR           2300-000                           29,000.00                      0.00
                         LTD.                         PERIOD 12/12/08 THROUGH
                                                      12/12/09; BOND NO. 016038090

 02/12/09                From Acct # ********1765     TRANSFER TO PAY ADD'L              9999-000          36,000.00                                  36,000.00
                                                      BOND

 02/12/09     102        INTERNATIONAL SURETIES       INDIVIDUAL BOND FOR PERIOD         2300-000                           36,000.00                      0.00
                         LTD.                         2/3/09 - 2/3/10; BOND NO.
                                                      43BSBFG9847

 04/02/09                From Acct # ********1765     TRANSFER TO PAY ADMIN.             9999-000          90,151.74                                  90,151.74
                                                      EXP.

 04/02/09     103        HILL ARCHIVE                 INV. NO. 002720                    2990-000                           90,151.74                      0.00

 05/13/09                From Acct # ********1765     TRANSFER TO PAY                    9999-000         364,342.73                                 364,342.73
                                                      PROFESSIONAL
                                                      FEES/EXPENSES

 05/13/09     104        FOX ROTHSCHILD LLC           FIRST APPLICATION FOR              3210-000                          351,910.00                 12,432.73
                                                      COMPENSATION OF
                                                      ATTORNEY FOR TRUSTEE FOR
                                                      PERIOD 11/26/08 THROUGH
                                                      3/31/09 PER ORDER ENTERED
                                                      ON

 05/13/09     105        FOX ROTHSCHILD LLC           FIRST APPLICATION FOR              3220-000                           12,432.73                      0.00
                                                      EXPENSES OF ATTORNEY FOR
                                                      TRUSTEE FOR PERIOD 11/26/08
                                                      THROUGH 3/31/09 PER ORDER
                                                      ENTERED ON 5/1

 05/22/09                From Acct # ********1765     TRANSFER                           9999-000          79,584.12                                  79,584.12

 05/22/09     106        Karen Buck                   MARCH/APRIL 2009;                                                         653.40                78,930.72
                                                      FEES/EXPENSES AUTHORIZED
                                                      PER ORDER ENTERED ON
                                                      4/6/09; DOCKET NO. 113

                                                      FEES AUTHORIZED PER                3731-000                                                     78,930.72
                                                      ORDER ENTERED ON 4/6/09;
                                                      DOCKET NO. 113

                                                                             $474.00

                                                      EXPENSES AUTHORIZED PER            3732-000                                                     78,930.72
                                                      ORDER ENTERED ON 4/6/09;
                                                      DOCKET NO. 113

                                                                             $179.40

 05/22/09     107        TAARP GROUP LLP              ADMINISTRATIVE EXPENSE             2990-000                           78,930.72                      0.00
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 5/11/09; DOCKET
                                                      NO. 136 - WRONG ORDER,
                                                      MOVANT CORRECTED THIS

 05/29/09                From Acct # ********1765     TRANSFER TO PAY                    9999-000           4,266.00                                   4,266.00
                                                      CONSULTANT FEES

 05/29/09     108        Karen Buck                   MARCH/APRIL 2009; FEES             3731-000                            4,266.00                      0.00
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET


                                                                                Page Subtotals:         $603,344.59      $603,344.59       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                      ! - transaction has not been cleared
                                  Case 08-13041-CSS              Doc 1465               Filed 09/18/19          Page 19 of 68

                                                            Form 2                                                                        Exhibit 9
                                                                                                                                          Page: 5
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                    Trustee Name:                       Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                      Bank Name:                          JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:         **-***3413                                  Account #:                          ********1766 Checking Account
For Period Ending: 06/14/2019                                      Blanket Bond (per case limit): $70,960,000.00
                                                                   Separate Bond (if applicable): N/A
    1          2                        3                                 4                                 5                6                     7

  Trans.    Check or        Paid To / Received From     Description of Transaction         Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                       Tran. Code       $                  $

                                                      NO. 113

 06/09/09                From Acct # ********1765     TRANSFER TO PAY                     9999-000           3,379.81                                   3,379.81
                                                      CONSULTANT FEES/EXPENSES

 06/09/09     109        Karen Buck                   MAY 2009; FEES/EXPENSES                                                 3,379.81                      0.00
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

                                                      FEES AUTHORIZED PER                 3731-000                                                          0.00
                                                      ORDER ENTERED ON 4/6/09;
                                                      DOCKET NO. 113

                                                                           $3,105.00

                                                      EXPENSES AUTHORIZED PER             3732-000                                                          0.00
                                                      ORDER ENTERED ON 4/6/09;
                                                      DOCKET NO. 113

                                                                              $274.81

 08/11/09                From Acct # ********1765     TRANSFER TO PAY K. BUCK             9999-000           3,848.90                                   3,848.90

 08/11/09                From Acct # ********1765     TRANSFER TO PAY ADMIN EXP           9999-000          75,457.32                                  79,306.22

 08/11/09     110        HILL ARCHIVE                 INV. NO. 003358 - $61,250.02;       2990-000                           75,457.32                  3,848.90
                                                      INV. NO. 4000 - $14,207.30
                                                      (ESTATE'S PORTION; FDIC PAID
                                                      1/2 OF THIS INVOICE)

 08/11/09     111        Karen Buck                   JUNE 2009; FEES AUTHORIZED          3731-000                            3,520.00                   328.90
                                                      PER Replicated from check #108
                                                      ORDER ENTERED ON 4/6/09;
                                                      DOCKET NO. 113

 08/11/09     112        Karen Buck                   JUNE 2009; EXPENSES                 3732-000                               328.90                     0.00
                                                      AUTHORIZED PER Replicated
                                                      from check #111 ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

 09/01/09                From Acct # ********1765     TRANSFER TO PAY K. BUCK             9999-000           3,793.80                                   3,793.80

 09/01/09     113        Karen Buck                   JULY 2009; FEES AUTHORIZED          3731-000                            3,435.00                   358.80
                                                      PER ORDER ENTERED ON
                                                      4/6/09; DOCKET NO. 113

 09/01/09     114        Karen Buck                   JULY 2009; EXPENSES                 3732-000                               358.80                     0.00
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

 09/15/09                From Acct # ********1765     TRANSFER                            9999-000       1,736,556.02                              1,736,556.02

 09/15/09     115        FOX ROTHSCHILD LLC           SECOND APPLICATION FOR              3210-000                          975,659.25                760,896.77
                                                      COMPENSATION OF
                                                      ATTORNEY FOR TRUSTEE FOR
                                                      PERIOD 4/1/09 THROUGH
                                                      7/31/09 PER ORDER

 09/15/09     116        FOX ROTHSCHILD LLC           SECOND APPLICATION FOR              3220-000                           16,236.84                744,659.93
                                                      EXPENSES OF ATTORNEY FOR
                                                      TRUSTEE FOR PERIOD 4/1/09
                                                      THROUGH 7/31/09 PER ORDER
                                                      ENTERED ON 9/14/

                                                                                 Page Subtotals:       $1,823,035.85    $1,078,375.92       true



{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                       ! - transaction has not been cleared
                                  Case 08-13041-CSS              Doc 1465            Filed 09/18/19          Page 20 of 68

                                                            Form 2                                                                       Exhibit 9
                                                                                                                                         Page: 6
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                    Trustee Name:                    Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                      Bank Name:                       JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:         **-***3413                                  Account #:                       ********1766 Checking Account
For Period Ending: 06/14/2019                                      Blanket Bond (per case limit): $70,960,000.00
                                                                   Separate Bond (if applicable): N/A
    1          2                        3                                4                               5                  6                     7

  Trans.    Check or        Paid To / Received From     Description of Transaction      Uniform       Deposit          Disbursement       Account Balance
   Date      Ref. #                                                                    Tran. Code       $                    $

 09/15/09     117        CAPSTONE ADVISORY GROUP      FINANCIAL ADVISOR TO THE         3991-000                            687,255.00                 57,404.93
                         LLC                          TRUSTEE FOR FEES FOR
                                                      PERIOD 4/1/09 THROUGH
                                                      7/31/09 AUTHORIZED PER
                                                      ORDER ENTERED ON 9/14/0

 09/15/09     118        CAPSTONE ADVISORY GROUP      FINANCIAL ADVISOR TO THE         3992-000                              2,956.23                 54,448.70
                         LLC                          TRUSTEE FOR EXPENSES FOR
                                                      PERIOD 4/1/09 THROUGH
                                                      7/31/09 AUTHORIZED PER
                                                      ORDER ENTERED ON 9/

 09/15/09     119        Karen Buck                   AUGUST 2009; FEES                3731-000                              4,060.00                 50,388.70
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

 09/15/09     120        Karen Buck                   AUGUST 2009; EXPENSES            3732-000                                 388.70                50,000.00
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

 09/15/09     121        PROSUM INC.                  INV. NO. 127500; CONSULTANT      3731-000                             50,000.00                      0.00
                                                      TO TRUSTEE FEES
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 9/11/09; DOCKET
                                                      NO. 239 (RETAINER)

 10/01/09                From Acct # ********1765     CONSULTANT TO TRUSTEE            9999-000         290,000.00                                   290,000.00
                                                      FEES AUTHORIZED PER
                                                      ORDER ENTERED ON 9/11/09;
                                                      DOCKET NO. 239

 10/01/09     122        PROSUM INC.                  INV. NO. 127557; CONSULTANT      3731-000                            290,000.00                      0.00
                                                      TO TRUSTEE FEES
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 9/11/09; DOCKET
                                                      NO. 239

 10/14/09                From Acct # ********1765     TRANSFER TO PAY                  9999-000           6,842.30                                     6,842.30
                                                      CONSULTANT

 10/14/09                From Acct # ********1765     TRANSFER TO PAY                  9999-000                 1.00                                   6,843.30
                                                      CONSULTANT

 10/14/09     123        Karen Buck                   SEPTEMBER 2009; FEES             3731-000                              6,335.00                   508.30
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

 10/14/09     124        Karen Buck                   SEPTEMBER 2009; EXPENSES         3732-000                                 508.30                     0.00
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

 11/06/09                From Acct # ********1765     TRANSFER FOR ESTATE              9999-000         422,210.32                                   422,210.32
                                                      PAYMENTS

 11/06/09     125        Karen Buck                   OCTOBER 2009; FEES               3731-000                              7,366.79                414,843.53
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

 11/06/09     126        Karen Buck                   OCTOBER 2009; EXPENSES           3732-000                                 579.80               414,263.73
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

                                                                                Page Subtotals:       $719,053.62      $1,049,449.82       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                      ! - transaction has not been cleared
                                   Case 08-13041-CSS              Doc 1465             Filed 09/18/19          Page 21 of 68

                                                             Form 2                                                                      Exhibit 9
                                                                                                                                         Page: 7
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                     Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                       Bank Name:                        JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:         **-***3413                                   Account #:                        ********1766 Checking Account
For Period Ending: 06/14/2019                                       Blanket Bond (per case limit): $70,960,000.00
                                                                    Separate Bond (if applicable): N/A
    1          2                         3                                4                                5                6                     7

  Trans.    Check or        Paid To / Received From     Description of Transaction        Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                      Tran. Code       $                  $

 11/06/09     127        Karen Buck                   NOVEMBER 2009; FEES                3731-000                               520.00               413,743.73
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

 11/06/09     128        ELECTRONIC ASSET             COMPUTER FORENSIC                  3731-000                           26,214.87                387,528.86
                         MANAGEMENT                   ANALYSIS AND CONSULTATION
                                                      FEE

 11/06/09     129        PROSUM INC.                  INV. NO. 127618; CONSULTANT        3731-000                          340,000.00                 47,528.86
                                                      TO TRUSTEE FEES
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 9/11/09; DOCKET
                                                      NO. 239 AND PER ORDE

 11/06/09     130        PROSUM INC.                  1ST PAYMENT - INV. NO.             3732-000                            7,528.86                 40,000.00
                                                      127618; CONSULTANT TO
                                                      TRUSTEE EXPENSES
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 9/11/09; DOCKET
                                                      NO

 11/06/09                To Acct # ********1765       TRANSFER OF UNUSED FUNDS           9999-000                           40,000.00                      0.00
                                                      BACK TO MMA

 11/13/09                From Acct # ********1765     TRANSFER                           9999-000         232,733.84                                 232,733.84

 11/13/09     131        FDIC                         RENT PAYMENT DUE FOR 9/22-         2410-000                           78,904.45                153,829.39
                                                      9/30/09 & 10/1-10/15/09
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 10/9/09; DOCKET
                                                      NO. 249

 11/13/09     132        S.K. HART BAYVIEW LLC        RENT PAYMENT DUE FOR               2410-000                          152,613.55                  1,215.84
                                                      10/16-10/31/09 & 11/1-11/30/09
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 10/9/09; DOCKET
                                                      NO

 11/13/09     133        DIXIE DEISEL & ELECTRIC      EQUIPMENT MAINTENANCE              2420-000                            1,215.84                      0.00
                                                      PAYMENT (SERIAL NO.
                                                      79037533)

 11/25/09                From Acct # ********1767     TRANSFER FOR ANNUAL BOND           9999-000          23,660.00                                  23,660.00
                                                      PAYMENT

 11/25/09     134        INTERNATIONAL SURETIES       INDIVIDUAL CASE BOND FOR           2300-000                           23,660.00                      0.00
                         LTD.                         PERIOD 12/12/09 THROUGH
                                                      12/12/10; BOND NO. 016038090

 12/04/09                From Acct # ********1765     TRANSFER                           9999-000         222,900.26                                 222,900.26

 12/04/09     135        RESOURCES CONNECTION         SPECIAL TAX ACCOUNTANTS            3410-000                          120,984.50                101,915.76
                         LLC                          TO THE TRUSTEE FOR FEES
                                                      FOR PERIOD 3/11/09 THROUGH
                                                      9/30/09 AUTHORIZED PER
                                                      ORDER ENTERED

 12/04/09     136        RESOURCES CONNECTION         SPECIAL TAX ACCOUNTANTS            3420-000                            1,255.76                100,660.00
                         LLC                          TO THE TRUSTEE FOR
                                                      EXPENSES FOR PERIOD
                                                      3/11/09 THROUGH 9/30/09
                                                      AUTHORIZED PER ORDER
                                                      ENTE

 12/04/09     137        S.K. HART BAYVIEW LLC        RENT PAYMENT DUE FOR               2410-000                          100,660.00                      0.00
                                                      12/1/09-12/31/09; AUTHORIZED

                                                                                 Page Subtotals:        $479,294.10      $893,557.83       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                      ! - transaction has not been cleared
                                  Case 08-13041-CSS              Doc 1465             Filed 09/18/19          Page 22 of 68

                                                            Form 2                                                                     Exhibit 9
                                                                                                                                       Page: 8
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                    Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                      Bank Name:                        JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:         **-***3413                                  Account #:                        ********1766 Checking Account
For Period Ending: 06/14/2019                                      Blanket Bond (per case limit): $70,960,000.00
                                                                   Separate Bond (if applicable): N/A
    1          2                        3                                4                                5                6                    7

  Trans.    Check or        Paid To / Received From     Description of Transaction       Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                     Tran. Code       $                  $

                                                      PER ORDER ENTERED ON
                                                      10/9/09; DOCKET NO. 249

 12/10/09                From Acct # ********1765     TRANSFER                          9999-000         340,000.00                                340,000.00

 12/10/09     138        PROSUM INC.                  INV. NO. 127680; CONSULTANT       3731-000                          340,000.00                     0.00
                                                      TO TRUSTEE FEES
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 9/11/09; DOCKET
                                                      NO. 239 AND PER ORDE

 01/04/10                From Acct # ********1765     TRANSFER TO PAY MONTHLY           9999-000         100,660.00                                100,660.00
                                                      RENT

 01/04/10                From Acct # ********1765     TRANSFER TO PAY BOND              9999-000          36,000.00                                136,660.00
                                                      PREMIUM

 01/04/10     139        INTERNATIONAL SURETIES       INDIVIDUAL BOND FOR PERIOD        2300-000                           36,000.00               100,660.00
                         LTD.                         2/3/10 - 2/3/11; BOND NO.
                                                      43BSBFG984

 01/04/10     140        S.K. HART BAYVIEW LLC        RENT PAYMENT DUE FOR              2410-000                          100,660.00                     0.00
                                                      1/1/10-1/31/10; AUTHORIZED
                                                      PER ORDER ENTERED ON
                                                      10/9/09; DOCKET NO. 249

 01/13/10                From Acct # ********1765     TRANSFER TO PAY ADMIN.            9999-000          27,766.89                                 27,766.89
                                                      EXP.

 01/13/10     141        PROSUM INC.                  2ND PAYMENT FOR EXPENSES          3732-000                           27,766.89                     0.00
                                                      - INV. NO. 127735 ($1,518.89)
                                                      AND 3RD PAYMENT FOR
                                                      EXPENSES - INV. NO. 127742
                                                      ($26,248.00

 01/21/10                From Acct # ********1765     TRANSFER TO PAY                   9999-000       2,185,219.27                             2,185,219.27
                                                      PROFESSIONAL
                                                      FEES/EXPENSES

 01/21/10                Reverses Check # 143         VOID FEES/EXPENSES                3220-000                          -28,423.33            2,213,642.60

 01/21/10     142        FOX ROTHSCHILD LLC           THIRD APPLICATION FOR                                             1,225,856.83               987,785.77
                                                      FEES/EXPENSES OF
                                                      ATTORNEY FOR TRUSTEE FOR
                                                      PERIOD 8/1/09 THROUGH
                                                      11/30/09 PER ORDE

                                                      EXPENSES PER ORDER                3220-000                                                   987,785.77

                                                                         $28,423.33

                                                      FEES PER ORDER                    3210-000                                                   987,785.77

                                                                      $1,197,433.50

 01/21/10     143        FOX ROTHSCHILD LLC           VOID; #142 COMBINED CHECK         3220-000                           28,423.33               959,362.44
                                                      FOR FEES/EXPENSES

 01/21/10     144        CAPSTONE ADVISORY GROUP      (SECOND) FINANCIAL ADVISOR        3991-000                          916,843.50                42,518.94
                         LLC                          TO THE TRUSTEE FOR FEES
                                                      FOR PERIOD 8/1/09 THROUGH
                                                      11/30/09 AUTHORIZED PER
                                                      ORDER ENTERED

 01/21/10     145        CAPSTONE ADVISORY GROUP      (SECOND) FINANCIAL ADVISOR        3992-000                           14,095.61                28,423.33
                         LLC                          TO THE TRUSTEE FOR
                                                      EXPENSES FOR PERIOD 8/1/09


                                                                                Page Subtotals:      $2,689,646.16    $2,661,222.83      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                     ! - transaction has not been cleared
                                  Case 08-13041-CSS               Doc 1465              Filed 09/18/19          Page 23 of 68

                                                            Form 2                                                                       Exhibit 9
                                                                                                                                         Page: 9
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                     Trustee Name:                      Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                       Bank Name:                         JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:         **-***3413                                   Account #:                         ********1766 Checking Account
For Period Ending: 06/14/2019                                       Blanket Bond (per case limit): $70,960,000.00
                                                                    Separate Bond (if applicable): N/A
    1          2                        3                                  4                                5                6                    7

  Trans.    Check or        Paid To / Received From     Description of Transaction         Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                       Tran. Code       $                  $

                                                      THROUGH 11/30/09
                                                      AUTHORIZED PER ORDER
                                                      ENTE

 02/01/10                From Acct # ********1765     TRANSFER TO PAY ADMIN               9999-000         755,123.00                                783,546.33
                                                      EXPENSES

 02/01/10     146        S.K. HART BAYVIEW LLC        RENT PAYMENT DUE FOR                2410-000                          100,660.00               682,886.33
                                                      2/1/10-2/28/10; AUTHORIZED
                                                      PER ORDER ENTERED ON
                                                      10/9/09; DOCKET NO. 249

 02/01/10     147        PROSUM INC.                  CONSULTANT TO TRUSTEE                                                 680,000.00                 2,886.33
                                                      FEES AUTHORIZED PER
                                                      ORDER ENTERED ON 9/11/09;
                                                      DOCKET NO. 239

                                                      INV. NO. 127744; DEC. '09           3731-000                                                     2,886.33
                                                      PAYMENT

                                                                         $340,000.00

                                                      INV. NO. 127765; JAN. '10           3731-000                                                     2,886.33
                                                      PAYMENT

                                                                         $340,000.00

 02/01/10     148        PROSUM INC.                  CONSULTANT TO TRUSTEE                                                   2,886.33                     0.00
                                                      EXPENSES AUTHORIZED PER
                                                      ORDER ENTERED ON 9/11/09;
                                                      DOCKET NO. 239 AND PER
                                                      ORDER AUTHORIZING

                                                      INV. NO. 127765; JAN '10            3732-000                                                         0.00
                                                      PAYMENT

                                                                            $1,536.38

                                                      INV. NO. 127744; DEC '09            3732-000                                                         0.00
                                                      PAYMENT

                                                                            $1,349.95

 03/02/10                From Acct # ********1765     TRANSFER TO PAY ADMIN EXP           9999-000         100,660.00                                100,660.00

 03/02/10     149        S.K. HART BAYVIEW LLC        RENT PAYMENT DUE FOR                2410-000                          100,660.00                     0.00
                                                      3/1/10-3/31/10; AUTHORIZED
                                                      PER ORDER ENTERED ON
                                                      10/9/09; DOCKET NO. 249

 03/04/10                From Acct # ********1765     TRANSFER                            9999-000         376,957.00                                376,957.00

 03/04/10     150        PROSUM INC.                  INV. NO. 128126; CONSULTANT         3731-000                          340,000.00                36,957.00
                                                      TO TRUSTEE FEES
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 9/11/09; DOCKET
                                                      NO. 239

 03/04/10     151        PROSUM INC.                  INV. NOS. 128126 & 128127;          3732-000                           36,957.00                     0.00
                                                      CONSULTANT TO TRUSTEE
                                                      EXPENSES AUTHORIZED PER
                                                      ORDER ENTERED ON 9/11/09;
                                                      DOCKET NO

 03/15/10                From Acct # ********1765     TRANSFER                            9999-000           1,000.00                                  1,000.00

 03/15/10     152        NEW YORK STATE               2009 ESTIMATED TAX AMOUNT           2820-000                            1,000.00                     0.00
                         CORPORATION TAX              DUE AND OWING FOR TIN 33-

                                                                                  Page Subtotals:      $1,233,740.00    $1,262,163.33      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                       ! - transaction has not been cleared
                                   Case 08-13041-CSS                 Doc 1465            Filed 09/18/19          Page 24 of 68

                                                           Form 2                                                                                Exhibit 9
                                                                                                                                                 Page: 10
                                           Cash Receipts And Disbursements Record
Case No.:                 08-13041                                     Trustee Name:                    Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                       Bank Name:                       JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:            **-***3413                                   Account #:                       ********1766 Checking Account
For Period Ending: 06/14/2019                                          Blanket Bond (per case limit): $70,960,000.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                               5                      6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction      Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                     Tran. Code       $                       $

                                                         0633413

                                           COLUMN TOTALS                                                  7,548,114.32            7,548,114.32                 $0.00
                                                 Less: Bank Transfers/CDs                                 7,548,114.32               40,000.00
                                           Subtotal                                                                 0.00          7,508,114.32
        true
                                                 Less: Payments to Debtors                                                                0.00

                                           NET Receipts / Disbursements                                           $0.00          $7,508,114.32


                                                                                                                                                   false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                             ! - transaction has not been cleared
                                    Case 08-13041-CSS                     Doc 1465              Filed 09/18/19          Page 25 of 68

                                                              Form 2                                                                                  Exhibit 9
                                                                                                                                                      Page: 11
                                              Cash Receipts And Disbursements Record
Case No.:                 08-13041                                          Trustee Name:                      Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                            Bank Name:                         JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:            **-***3413                                        Account #:                         ********1767 Money Market Account
For Period Ending: 06/14/2019                                               Blanket Bond (per case limit): $70,960,000.00
                                                                            Separate Bond (if applicable): N/A
    1             2                       3                                        4                                5                    6                      7

  Trans.       Check or      Paid To / Received From            Description of Transaction         Uniform       Deposit           Disbursement        Account Balance
   Date         Ref. #                                                                            Tran. Code       $                     $

 03/09/09                 From Acct # ********1765           TRANSFER PER STIP. WITH              9999-000      17,489,369.18                               17,489,369.18
                                                             FDIC

 03/31/09        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.4000%          1270-000           3,062.91                               17,492,432.09

 04/30/09        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.4000%          1270-000           5,746.26                               17,498,178.35

 05/29/09        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.3000%          1270-000           5,508.60                               17,503,686.95

 06/30/09        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%          1270-000           4,502.64                               17,508,189.59

 07/31/09        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%          1270-000           3,712.43                               17,511,902.02

 08/31/09        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%          1270-000           3,713.22                               17,515,615.24

 09/30/09        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%          1270-000           3,594.20                               17,519,209.44

 10/30/09        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%          1270-000           3,594.94                               17,522,804.38

 11/24/09        {2}      MARSH RISK & INSURANCE             INTEREST IN INSURANCE                1129-000          14,757.48                               17,537,561.86
                          SERVICE                            POLICIES DEPOSIT CHECK
                                                             #332380

 11/24/09        {2}      MARSH RISK & INSURANCE             INTEREST IN INSURANCE                1129-000         112,366.25                               17,649,928.11
                          SERVICE                            POLICIES DEPOSIT CHECK
                                                             #332377

 11/25/09                 To Acct # ********1766             TRANSFER FOR ANNUAL BOND             9999-000                               23,660.00          17,626,268.11
                                                             PAYMENT

 11/30/09        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%          1270-000           3,718.04                               17,629,986.15

 12/31/09        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%          1270-000           3,738.26                               17,633,724.41

 01/04/10                 From Acct # ********1765           ERROR                                9999-000          36,000.00                               17,669,724.41

 01/04/10                 From Acct # ********1765           ERROR                                9999-000          36,000.00                               17,705,724.41

 01/04/10                 To Acct # ********1765             TRANSFER                             9999-000                               72,000.00          17,633,724.41

 01/29/10        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%          1270-000           3,497.82                               17,637,222.23

 02/26/10        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%          1270-000           3,377.88                               17,640,600.11

 03/31/10        Int      JPMORGAN CHASE BANK, N.A.          Interest posting at 0.2500%          1270-000           3,981.83                               17,644,581.94

 04/20/10        Int      JPMORGAN CHASE BANK, N.A.          Current Interest Rate is 0.2500%     1270-000           2,293.08                               17,646,875.02
                                                             JPMORGAN CHASE BANK, N.A.

 04/20/10                 Wire out to BNYM account           Wire out to BNYM account             9999-000                           17,646,875.02                     0.00
                          ********1767                       ********1767 Wire out to BNYM
                                                             account ********1767

                                              COLUMN TOTALS                                                     17,742,535.02         17,742,535.02                 $0.00
                                                     Less: Bank Transfers/CDs                                   17,561,369.18         17,742,535.02
                                              Subtotal                                                             181,165.84                  0.00
        true
                                                     Less: Payments to Debtors                                                                 0.00

                                              NET Receipts / Disbursements                                        $181,165.84                 $0.00


                                                                                                                                                        false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                  ! - transaction has not been cleared
                                    Case 08-13041-CSS                    Doc 1465             Filed 09/18/19          Page 26 of 68

                                                              Form 2                                                                                 Exhibit 9
                                                                                                                                                     Page: 12
                                              Cash Receipts And Disbursements Record
Case No.:                 08-13041                                         Trustee Name:                     Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                           Bank Name:                        The Bank of New York Mellon
Taxpayer ID #:            **-***3413                                       Account #:                        **********1765 Money Market Account
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1             2                       3                                       4                               5                    6                       7

  Trans.       Check or      Paid To / Received From           Description of Transaction        Uniform       Deposit           Disbursement         Account Balance
   Date         Ref. #                                                                          Tran. Code       $                     $

 04/20/10                 Wire in from JPMorgan Chase       Wire in from JPMorgan Chase         9999-000       7,201,240.04                                    7,201,240.04
                          Bank, N.A. account                Bank, N.A. account ********1765
                                                            Wire in from JPMorgan Chase
                                                            Bank, N.A. account 3129975

 04/22/10        {2}      ONEBEACON INSURANCE               INTEREST IN INSURANCE               1129-000          30,000.00                                    7,231,240.04
                                                            POLICIES DEPOSIT CHECK
                                                            #09117044

 04/22/10                 To Acct # ********1766            TRANSFER                            9999-000                              431,586.08               6,799,653.96

 04/27/10                 To Acct # ********1766            TRANSFER                            9999-000                                   171.00              6,799,482.96

 04/30/10        Int      The Bank of New York Mellon       Interest posting at 0.2500%         1270-000              517.59                                   6,800,000.55

 05/03/10                 To Acct # ********1766            Transfer to pay professional        9999-000                              607,233.01               6,192,767.54
                                                            fees/expenses

 05/28/10        Int      The Bank of New York Mellon       Interest posting at 0.2500%         1270-000           1,323.33                                    6,194,090.87

 06/02/10                 To Acct # ********1766            TRANSFER                            9999-000                               82,296.97               6,111,793.90

 06/30/10        Int      The Bank of New York Mellon       INTEREST POSTING                    1270-000           1,256.55                                    6,113,050.45

 07/01/10                 Transfer to Acct#******5150       Transfer of Funds                   9999-000                            6,113,050.45                       0.00

                                              COLUMN TOTALS                                                    7,234,337.51          7,234,337.51                     $0.00
                                                    Less: Bank Transfers/CDs                                   7,201,240.04          7,234,337.51
                                              Subtotal                                                            33,097.47                   0.00
        true
                                                    Less: Payments to Debtors                                                                 0.00

                                              NET Receipts / Disbursements                                       $33,097.47                 $0.00


                                                                                                                                                       false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                ! - transaction has not been cleared
                                  Case 08-13041-CSS                Doc 1465             Filed 09/18/19           Page 27 of 68

                                                             Form 2                                                                         Exhibit 9
                                                                                                                                            Page: 13
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                      Trustee Name:                      Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                        Bank Name:                         The Bank of New York Mellon
Taxpayer ID #:         **-***3413                                    Account #:                         **********1766 Checking Account
For Period Ending: 06/14/2019                                        Blanket Bond (per case limit): $70,960,000.00
                                                                     Separate Bond (if applicable): N/A
    1          2                         3                                  4                                5                 6                     7

  Trans.    Check or        Paid To / Received From      Description of Transaction         Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                        Tran. Code       $                   $

 04/22/10                From Acct # ********1765     TRANSFER                             9999-000         431,586.08                               431,586.08

 04/22/10    10153       CoreIP Solutions Inc         MARCH 2010 CONSULTANT TO             3731-000                           396,000.00                 35,586.08
                                                      TRUSTEE FEES AUTHORIZED
                                                      PER ORDER ENTERED ON
                                                      4/21/10; DOCKET NO. 377
                                                      (EFFECTIVE 3/1/10 PE

 04/22/10    10154       CoreIP Solutions Inc         MARCH 2010 CONSULTANT TO             3732-000                                712.38                34,873.70
                                                      TRUSTEE EXPENSES
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/21/10; DOCKET
                                                      NO. 377 (EFFECTIVE 3/1/1

 04/22/10    10155       CLAYBROOK & ASSOCIATES       FIRST APPLICATION FOR                3310-000                            34,722.50                   151.20
                                                      COMPENSATION OF
                                                      ACCOUNTANT FOR TRUSTEE
                                                      FOR PERIOD 11/26/08
                                                      THROUGH 12/31/09 PER
                                                      ORDER ENTERED

 04/22/10    10156       CLAYBROOK & ASSOCIATES       FIRST APPLICATION FOR                3320-000                                151.20                     0.00
                                                      EXPENSES TO ACCOUNTANT
                                                      FOR TRUSTEE FOR PERIOD
                                                      11/26/08 THROUGH 12/31/09
                                                      PER ORDER ENTERED ON

 04/27/10                From Acct # ********1765     TRANSFER                             9999-000              171.00                                    171.00

 04/27/10    10157       UNITED STATES TREASURY       FORM 4506 REQUEST; TIN 33-           2810-000                                171.00                     0.00
                                                      0633413

 05/03/10                From Acct # ********1765     Transfer to pay professional         9999-000         607,233.01                               607,233.01
                                                      fees/expenses

 05/03/10    10158       CoreIP Solutions Inc         APRIL 2010 CONSULTANT TO             3731-000                           606,900.00                   333.01
                                                      TRUSTEE FEES AUTHORIZED
                                                      PER ORDER ENTERED ON
                                                      4/21/10; DOCKET NO. 377

 05/03/10    10159       CoreIP Solutions Inc         APRIL 2010 CONSULTANT TO             3732-000                                333.01                     0.00
                                                      TRUSTEE EXPENSES
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/21/10; DOCKET
                                                      NO. 377

 06/02/10                From Acct # ********1765     TRANSFER                             9999-000          82,296.97                                   82,296.97

 06/02/10    10160       Karen Buck                   MARCH-MAY 2010; FEES                 3731-000                                160.00                82,136.97
                                                      AUTHORIZED PER ORDER
                                                      ENTERED ON 4/6/09; DOCKET
                                                      NO. 113

 06/02/10    10161       CoreIP Solutions Inc         MAY 2010 CONSULTANT TO               3731-000                            81,900.00                   236.97
                                                      TRUSTEE FEES AUTHORIZED
                                                      PER ORDER ENTERED ON
                                                      4/21/10; DOCKET NO. 377

 06/02/10    10162       CoreIP Solutions Inc         MAY 2010 CONSULTANT TO               3732-000                                236.97                     0.00
                                                      TRUSTEE FEES AUTHORIZED
                                                      PER ORDER ENTERED ON
                                                      4/21/10; DOCKET NO. 377

                                                                                     Page Subtotals:    $1,121,287.06     $1,121,287.06       true




{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                         ! - transaction has not been cleared
                                   Case 08-13041-CSS                 Doc 1465            Filed 09/18/19          Page 28 of 68

                                                           Form 2                                                                                Exhibit 9
                                                                                                                                                 Page: 14
                                           Cash Receipts And Disbursements Record
Case No.:                 08-13041                                     Trustee Name:                    Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                       Bank Name:                       The Bank of New York Mellon
Taxpayer ID #:            **-***3413                                   Account #:                       **********1766 Checking Account
For Period Ending: 06/14/2019                                          Blanket Bond (per case limit): $70,960,000.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                               5                      6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction      Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                     Tran. Code       $                       $

                                           COLUMN TOTALS                                                  1,121,287.06            1,121,287.06                 $0.00
                                                 Less: Bank Transfers/CDs                                 1,121,287.06                    0.00
                                           Subtotal                                                                 0.00          1,121,287.06
        true
                                                 Less: Payments to Debtors                                                                0.00

                                           NET Receipts / Disbursements                                           $0.00          $1,121,287.06


                                                                                                                                                   false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                             ! - transaction has not been cleared
                                    Case 08-13041-CSS                    Doc 1465             Filed 09/18/19          Page 29 of 68

                                                              Form 2                                                                                Exhibit 9
                                                                                                                                                    Page: 15
                                              Cash Receipts And Disbursements Record
Case No.:                 08-13041                                         Trustee Name:                     Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                           Bank Name:                        The Bank of New York Mellon
Taxpayer ID #:            **-***3413                                       Account #:                        **********1767 Money Market Account
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1             2                       3                                       4                               5                    6                      7

  Trans.       Check or      Paid To / Received From           Description of Transaction        Uniform       Deposit           Disbursement        Account Balance
   Date         Ref. #                                                                          Tran. Code       $                     $

 04/20/10                 Wire in from JPMorgan Chase       Wire in from JPMorgan Chase         9999-000      17,646,875.02                               17,646,875.02
                          Bank, N.A. account                Bank, N.A. account ********1767
                                                            Wire in from JPMorgan Chase
                                                            Bank, N.A. account 3129975

 04/30/10        Int      The Bank of New York Mellon       Interest posting at 0.2500%         1270-000           1,329.60                               17,648,204.62

 05/28/10        Int      The Bank of New York Mellon       Interest posting at 0.2500%         1270-000           3,747.59                               17,651,952.21

 06/30/10        Int      The Bank of New York Mellon       INTEREST POSTING                    1270-000           3,627.47                               17,655,579.68

 07/01/10                 Transfer to Acct#******5163       Transfer of Funds                   9999-000                           17,655,579.68                     0.00

                                              COLUMN TOTALS                                                   17,655,579.68         17,655,579.68                 $0.00
                                                    Less: Bank Transfers/CDs                                  17,646,875.02         17,655,579.68
                                              Subtotal                                                             8,704.66                  0.00
        true
                                                    Less: Payments to Debtors                                                                0.00

                                              NET Receipts / Disbursements                                        $8,704.66                 $0.00


                                                                                                                                                      false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                ! - transaction has not been cleared
                                   Case 08-13041-CSS                      Doc 1465            Filed 09/18/19          Page 30 of 68

                                                             Form 2                                                                              Exhibit 9
                                                                                                                                                 Page: 16
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                             Trustee Name:                    Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                               Bank Name:                       BANK OF AMERICA
Taxpayer ID #:         **-***3413                                           Account #:                       ******5150 Money Market Account
For Period Ending: 06/14/2019                                               Blanket Bond (per case limit): $70,960,000.00
                                                                            Separate Bond (if applicable): N/A
    1          2                         3                                         4                              5                 6                     7

  Trans.    Check or        Paid To / Received From             Description of Transaction       Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code       $                   $

 07/01/10                Transfer from Acct#**********1765   Transfer of Funds                  9999-000       6,113,050.45                               6,113,050.45

 07/06/10                Transfer to Acct#******5341         Transfer of Funds                  9999-000                         2,502,200.46             3,610,849.99

 07/07/10     {5}        STATE OF WISCONSIN                  UNSCHEDULED TAX REFUND             1224-000              950.00                              3,611,799.99

 07/20/10                Transfer to Acct#******5341         Transfer of Funds                  9999-000                            11,418.09             3,600,381.90

 07/26/10     {2}        MARSH RISK & INSURANCE              CREDIT RETURN CREDIT               1129-000           2,914.00                               3,603,295.90
                         SERV                                RETURN

 07/27/10                Transfer to Acct#******5341         Transfer of Funds                  9999-000                            81,978.21             3,521,317.69

 07/30/10     Int        Bank of America                     Interest Rate 0.070                1270-000              269.04                              3,521,586.73

 08/25/10                Transfer to Acct#******5341         Transfer of Funds                  9999-000                           163,000.00             3,358,586.73

 08/25/10                Transfer to Acct#******5341         Transfer of Funds                  9999-000                                800.00            3,357,786.73

 08/31/10     Int        Bank of America                     Interest Rate 0.070                1270-000              207.17                              3,357,993.90

 09/30/10     Int        Bank of America                     Interest Rate 0.070                1270-000              193.04                              3,358,186.94

 09/30/10                Transfer to Acct#******5341         Transfer of Funds                  9999-000                            81,900.00             3,276,286.94

 10/12/10                Transfer to Acct#******5341         Transfer of Funds                  9999-000                             2,400.00             3,273,886.94

 10/27/10                Transfer to Acct#******5341         Transfer of Funds                  9999-000                             5,881.90             3,268,005.04

 10/29/10     Int        Bank of America                     Interest Rate 0.070                1270-000              194.63                              3,268,199.67

 11/05/10                Transfer to Acct#******5341         Transfer of Funds                  9999-000                            47,675.00             3,220,524.67

 11/30/10     Int        Bank of America                     Interest Rate 0.070                1270-000              185.66                              3,220,710.33

 12/07/10                Transfer to Acct#******5341         Transfer of Funds                  9999-000                         2,326,012.94              894,697.39

 12/31/10     Int        Bank of America                     Interest Rate 0.070                1270-000               84.42                               894,781.81

 01/07/11                Transfer to Acct#******5163         Transfer of Funds                  9999-000                            23,660.00              871,121.81

 01/19/11                Transfer to Acct#******5341         Transfer of Funds                  9999-000                           502,412.31              368,709.50

 01/31/11     Int        Bank of America                     Interest Rate 0.070                1270-000               39.54                               368,749.04

 02/10/11     {8}        Joele Frank Wilkinson Brimmer       Preference Settlement Adv. Pro     1241-000          25,000.00                                393,749.04
                         Katcher                             #10-55496 (Doc No.: 524)

 03/11/11     {8}        Chrisman & Company , Inc.           Adversary Case No. 10-55497        1241-000          50,000.00                                443,749.04
                                                             (Doc No.: 525)

 03/14/11     {8}        Bingham McCutchen LLP               Adv. Pro. #10-55498 (Doc.          1241-000           8,500.00                                452,249.04
                                                             Number 526)

 03/18/11                Transfer to Acct#******5341         Transfer of Funds                  9999-000                            66,277.12              385,971.92

 03/30/11                Transfer to Acct#******5341         Transfer of Funds                  9999-000                            30,000.00              355,971.92

 05/04/11                Transfer to Acct#******5341         Transfer of Funds                  9999-000                            30,000.00              325,971.92

 05/31/11                Transfer to Acct#******5341         Transfer of Funds                  9999-000                            30,000.00              295,971.92

 06/09/11     {8}        Wachtell Lipton Rosen & Katz        Adversary Case No.: 10-55499       1290-000         400,000.00                                695,971.92
                                                             (Doc No.: 527)

                                                                                         Page Subtotals:     $6,601,587.95     $5,905,616.03       true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                                   Case 08-13041-CSS                     Doc 1465               Filed 09/18/19           Page 31 of 68

                                                             Form 2                                                                                Exhibit 9
                                                                                                                                                   Page: 17
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                            Trustee Name:                        Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                              Bank Name:                           BANK OF AMERICA
Taxpayer ID #:         **-***3413                                          Account #:                           ******5150 Money Market Account
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                         3                                        4                                  5                6                     7

  Trans.    Check or        Paid To / Received From            Description of Transaction           Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                                Tran. Code       $                  $

 06/22/11     {8}        Morrison & Foerster, LLP           Adv Pro # 10-55534 (Doc No.:530)       1290-000         200,000.00                               895,971.92

 06/22/11                Transfer to Acct#******5341        Transfer of Funds                      9999-000                          474,706.04              421,265.88

 07/07/11                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           30,000.00              391,265.88

 07/07/11                Transfer to Acct#******5163        Transfer of Funds for State of         9999-000                               950.00             390,315.88
                                                            Wisconsin refund deposited in
                                                            error 7/08/10

 07/14/11                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           31,029.41              359,286.47

 08/17/11                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           31,737.09              327,549.38

 09/16/11                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           31,433.16              296,116.22

 10/05/11                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           30,000.00              266,116.22

 10/31/11                Bank of America                    BANK AND TECHNOLOGY                    2600-000                               171.98             265,944.24
                                                            SERVICE FEE

 11/01/11                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           32,186.24              233,758.00

 11/10/11                Transfer to Acct#******5341        Transfer of Funds                      9999-000                            1,998.68              231,759.32

 11/30/11                Bank of America                    BANK AND TECHNOLOGY                    2600-000                               143.23             231,616.09
                                                            SERVICE FEE

 12/14/11                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           30,000.00              201,616.09

 12/14/11                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           36,004.30              165,611.79

 12/30/11                Bank of America                    BANK AND TECHNOLOGY                    2600-000                               119.72             165,492.07
                                                            SERVICE FEE

 01/13/12                Transfer to Acct#******5341        Transfer of Funds                      9999-000                                 0.49             165,491.58

 01/18/12                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           30,000.00              135,491.58

 01/31/12                Bank of America                    BANK AND TECHNOLOGY                    2600-000                                99.91             135,391.67
                                                            SERVICE FEE

 02/17/12                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           30,003.69              105,387.98

 02/29/12                Bank of America                    BANK AND TECHNOLOGY                    2600-000                                72.47             105,315.51
                                                            SERVICE FEE

 03/12/12                Transfer to Acct#******5341        Transfer of Funds                      9999-000                           30,003.07                 75,312.44

 03/14/12     {9}        Zurich American Insurance          Order Approving the Settlement by      1249-000         971,349.89                              1,046,662.33
                         Company                            and between the Chapter 7
                                                            Trustee and Former Officers and
                                                            Directors of the Debtor (Doc. No.:
                                                            783)

 03/14/12     {9}        National Union Fire Insurance Co   Order Approving the Settlement by      1249-000       4,278,650.11                              5,325,312.44
                         Of Pittsburgh                      and between the Chapter 7
                                                            Trustee and Former Officers and
                                                            Directors of the Debtor (Doc. No.:
                                                            783)

 03/16/12                Transfer to Acct#******5341        Transfer of Funds                      9999-000                        4,354,800.25              970,512.19

 03/30/12                Bank of America                    BANK AND TECHNOLOGY                    2600-000                               108.56             970,403.63
                                                            SERVICE FEE

                                                                                             Page Subtotals:    $5,450,000.00    $5,175,568.29       true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                ! - transaction has not been cleared
                                    Case 08-13041-CSS                   Doc 1465            Filed 09/18/19          Page 32 of 68

                                                              Form 2                                                                                Exhibit 9
                                                                                                                                                    Page: 18
                                              Cash Receipts And Disbursements Record
Case No.:                 08-13041                                         Trustee Name:                   Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                           Bank Name:                      BANK OF AMERICA
Taxpayer ID #:            **-***3413                                       Account #:                      ******5150 Money Market Account
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1             2                       3                                     4                               5                    6                        7

  Trans.       Check or      Paid To / Received From           Description of Transaction      Uniform       Deposit           Disbursement          Account Balance
   Date         Ref. #                                                                        Tran. Code       $                     $

 04/09/12                 Transfer to Acct#******5341       Transfer of Funds                 9999-000                               52,577.41                917,826.22

 04/30/12                 Bank of America                   BANK AND TECHNOLOGY               2600-000                                   592.74               917,233.48
                                                            SERVICE FEE

 05/25/12                 Transfer to Acct#******5341       Transfer of Funds                 9999-000                               30,003.54                887,229.94

 05/31/12                 Transfer to Acct#******5341       Transfer of Funds                 9999-000                               30,000.00                857,229.94

 05/31/12                 Bank of America                   BANK AND TECHNOLOGY               2600-000                                   577.75               856,652.19
                                                            SERVICE FEE

 06/28/12                 Transfer to Acct#******5341       Transfer of Funds                 9999-000                                      3.69              856,648.50

 06/29/12                 Transfer to Acct#80116249         Transfer of Funds                 9999-000                              856,156.98                    491.52

 06/29/12                 Bank of America                   Bank and Technology Service Fee   2600-000                                   491.52                     0.00

                                              COLUMN TOTALS                                                 12,051,587.95         12,051,587.95                    $0.00
                                                    Less: Bank Transfers/CDs                                 6,113,050.45         12,049,210.07
                                              Subtotal                                                       5,938,537.50                2,377.88
        true
                                                    Less: Payments to Debtors                                                                0.00

                                              NET Receipts / Disbursements                                  $5,938,537.50             $2,377.88


                                                                                                                                                      false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                                    Case 08-13041-CSS                       Doc 1465             Filed 09/18/19          Page 33 of 68

                                                                Form 2                                                                                 Exhibit 9
                                                                                                                                                       Page: 19
                                                Cash Receipts And Disbursements Record
Case No.:                 08-13041                                            Trustee Name:                     Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                              Bank Name:                        BANK OF AMERICA
Taxpayer ID #:            **-***3413                                          Account #:                        ******5163 Money Market Account
For Period Ending: 06/14/2019                                                 Blanket Bond (per case limit): $70,960,000.00
                                                                              Separate Bond (if applicable): N/A
    1             2                       3                                          4                               5                    6                      7

  Trans.       Check or       Paid To / Received From            Description of Transaction         Uniform       Deposit           Disbursement        Account Balance
   Date         Ref. #                                                                             Tran. Code       $                     $

 07/01/10                 Transfer from Acct#**********1767   Transfer of Funds                    9999-000      17,655,579.68                               17,655,579.68

 07/30/10        Int      Bank of America                     Interest Rate 0.070                  1270-000           1,112.53                               17,656,692.21

 08/31/10        Int      Bank of America                     Interest Rate 0.070                  1270-000           1,049.73                               17,657,741.94

 09/30/10        Int      Bank of America                     Interest Rate 0.070                  1270-000           1,015.92                               17,658,757.86

 10/25/10        {5}      State Of New York                   Unscheduled Tax Refund               1224-000          24,603.13                               17,683,360.99

 10/25/10        {5}      State Of New York                   Unscheduled Tax Refund               1224-000          24,603.13                               17,707,964.12

 10/25/10        {5}      State Of New York                   duplicated entry in error            1224-000         -24,603.13                               17,683,360.99

 10/29/10        Int      Bank of America                     Interest Rate 0.070                  1270-000           1,049.98                               17,684,410.97

 11/30/10        Int      Bank of America                     Interest Rate 0.070                  1270-000           1,017.46                               17,685,428.43

 12/31/10        Int      Bank of America                     Interest Rate 0.070                  1270-000           1,051.43                               17,686,479.86

 01/07/11                 Transfer from Acct#******5150       Transfer of Funds                    9999-000          23,660.00                               17,710,139.86

 01/31/11        Int      Bank of America                     Interest Rate 0.070                  1270-000           1,052.63                               17,711,192.49

 07/07/11                 Transfer from Acct#******5150       Transfer of Funds for State of       9999-000              950.00                              17,712,142.49
                                                              Wisconsin refund deposited in
                                                              error 7/08/10

 10/31/11                 Bank of America                     BANK AND TECHNOLOGY                  2600-000                                5,000.00          17,707,142.49
                                                              SERVICE FEE

 11/30/11                 Bank of America                     BANK AND TECHNOLOGY                  2600-000                                5,000.00          17,702,142.49
                                                              SERVICE FEE

 12/30/11                 Bank of America                     BANK AND TECHNOLOGY                  2600-000                                5,000.00          17,697,142.49
                                                              SERVICE FEE

 01/31/12                 Bank of America                     BANK AND TECHNOLOGY                  2600-000                                5,000.00          17,692,142.49
                                                              SERVICE FEE

 02/29/12                 Bank of America                     BANK AND TECHNOLOGY                  2600-000                                5,000.00          17,687,142.49
                                                              SERVICE FEE

 03/14/12                 Bank of America                     Bank service refunds                 2600-000                              -25,000.00          17,712,142.49

 05/31/12        {5}      State Of California                 Tax refund State tax refund 2005     1224-000       2,067,869.66                               19,780,012.15

 06/29/12                 Transfer to Acct#80116306           Transfer of Funds                    9999-000                           19,780,012.15                     0.00

                                              COLUMN TOTALS                                                      19,780,012.15         19,780,012.15                 $0.00
                                                    Less: Bank Transfers/CDs                                     17,680,189.68         19,780,012.15
                                              Subtotal                                                            2,099,822.47                  0.00
        true
                                                    Less: Payments to Debtors                                                                   0.00

                                              NET Receipts / Disbursements                                       $2,099,822.47                 $0.00


                                                                                                                                                         false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                   ! - transaction has not been cleared
                                  Case 08-13041-CSS                  Doc 1465              Filed 09/18/19          Page 34 of 68

                                                            Form 2                                                                          Exhibit 9
                                                                                                                                            Page: 20
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                         Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                           Bank Name:                        BANK OF AMERICA
Taxpayer ID #:         **-***3413                                       Account #:                        ******5341 Checking Account
For Period Ending: 06/14/2019                                           Blanket Bond (per case limit): $70,960,000.00
                                                                        Separate Bond (if applicable): N/A
    1          2                        3                                     4                                5                6                    7

  Trans.    Check or        Paid To / Received From        Description of Transaction         Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                          Tran. Code       $                  $

 07/06/10                Transfer from Acct#******5150   Transfer of Funds                   9999-000       2,502,200.46                             2,502,200.46

 07/06/10    41000       INTELLIGENT DISCOVERY           ELECTRONIC DATA                     3991-000                          167,139.45            2,335,061.01
                         SOLUTIONS INC                   CONSULTANTS FEES FOR
                                                         PERIOD 3/3/10 THROUGH
                                                         4/30/10 AUTHORIZED PER
                                                         ORDER ENTERED ON 6/30/10;
                                                         DOCKET NO. 409

 07/06/10    41001       INTELLIGENT DISCOVERY           ELECTRONIC DATA                     3992-000                            2,170.87            2,332,890.14
                         SOLUTIONS INC                   CONSULTANTS EXPENSES
                                                         FOR PERIOD 3/3/10 THROUGH
                                                         4/30/10 AUTHORIZED PER
                                                         ORDER ENTERED ON 6/30/10;
                                                         DOCKET NO. 409

 07/06/10    41002       FOX ROTHSCHILD LLC              FOURTH APPLICATION FOR              3210-000                        1,133,334.50            1,199,555.64
                                                         FEES OF ATTORNEY FOR
                                                         TRUSTEE FOR PERIOD 12/1/09
                                                         THROUGH 3/31/10 PER ORDER
                                                         ENTERED ON 6/30/10, DOCKET
                                                         NO. 410

 07/06/10    41003       FOX ROTHSCHILD LLC              FOURTH APPLICATION FOR              3220-000                           38,864.59            1,160,691.05
                                                         EXPENSES OF ATTORNEY FOR
                                                         TRUSTEE FOR PERIOD 12/1/09
                                                         THROUGH 3/31/10 PER ORDER
                                                         ENTERED ON 6/30/10, DOCKET
                                                         NO. 410

 07/06/10    41004       CAPSTONE ADVISORY GROUP         (THIRD) FINANCIAL ADVISOR           3991-000                        1,112,375.00                48,316.05
                         LLC                             TO THE TRUSTEE FOR FEES
                                                         FOR PERIOD 12/1/09 THROUGH
                                                         3/31/10 AUTHORIZED PER
                                                         ORDER ENTERED ON 6/30/10;
                                                         DOCKET NO.412

 07/06/10    41005       CAPSTONE ADVISORY GROUP         (THIRD) FINANCIAL ADVISOR           3992-000                           11,555.05                36,761.00
                         LLC                             TO THE TRUSTEE FOR
                                                         EXPENSES FOR PERIOD
                                                         12/1/09 THROUGH 3/31/10
                                                         AUTHORIZED PER ORDER
                                                         ENTERED ON 6/30/10; DOCKET
                                                         NO.412

 07/06/10    41006       COREIP SOLUTIONS INC            Expense for network attached        3732-000                           36,761.00                     0.00
                                                         storage device - Inv. No. 0029;
                                                         CONSULTANT TO TRUSTEE
                                                         EXPENSES AUTHORIZED PER
                                                         ORDER ENTERED ON 4/21/10;
                                                         DOCKET NO. 377 (EFFECTIVE
                                                         3/1/10 PER ORDER)

 07/20/10                Transfer from Acct#******5150   Transfer of Funds                   9999-000          11,418.09                                 11,418.09

 07/20/10    41007       JAMS INC.                       MEDIATOR FEES/EXPENSES              3721-000                           11,379.58                   38.51
                                                         AUTHORIZED PER ORDER
                                                         ENTERED ON 5/18/10; DOCKET
                                                         NO. 386 FEES FOR INVOICE
                                                         NO. *********3-100 - $7,550.00
                                                         FEES FOR INVOICE NO.
                                                         *********9-100 - $1,116.67 FEES
                                                         FOR INVOICE NO. *********3-100
                                                         - $2,712.91

 07/20/10    41008       JAMS INC.                       MEDIATOR FEES/EXPENSES              3722-000                               38.51                     0.00
                                                         AUTHORIZED PER ORDER


                                                                                     Page Subtotals:      $2,513,618.55    $2,513,618.55      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                          ! - transaction has not been cleared
                                  Case 08-13041-CSS                  Doc 1465             Filed 09/18/19           Page 35 of 68

                                                            Form 2                                                                           Exhibit 9
                                                                                                                                             Page: 21
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                         Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                           Bank Name:                        BANK OF AMERICA
Taxpayer ID #:         **-***3413                                       Account #:                        ******5341 Checking Account
For Period Ending: 06/14/2019                                           Blanket Bond (per case limit): $70,960,000.00
                                                                        Separate Bond (if applicable): N/A
    1          2                        3                                     4                                5                 6                    7

  Trans.    Check or        Paid To / Received From        Description of Transaction         Uniform       Deposit         Disbursement      Account Balance
   Date      Ref. #                                                                          Tran. Code       $                   $

                                                         ENTERED ON 5/18/10; DOCKET
                                                         NO. 386 EXPENSES FOR
                                                         INVOICE NO. *********3-100 -
                                                         $0.00 EXPENSES FOR INVOICE
                                                         NO. *********9-100 - $6.38
                                                         EXPENSES FOR INVOICE NO.
                                                         *********3-100 - $32.13

 07/27/10                Transfer from Acct#******5150   Transfer of Funds                   9999-000          81,978.21                                  81,978.21

 07/27/10    41009       COREIP SOLUTIONS INC            JUNE 2010 FEES - INV. NO. 0030      3731-000                            81,900.00                   78.21
                                                         - CONSULTANT TO TRUSTEE
                                                         FEES AUTHORIZED PER
                                                         ORDER ENTERED ON 4/21/10;
                                                         DOCKET NO. 377 (EFFECTIVE
                                                         3/1/10 PER ORDER)

 07/27/10    41010       COREIP SOLUTIONS INC            JUNE EXPENSES - INV. NO.            3732-000                                78.21                     0.00
                                                         0030 - CONSULTANT TO
                                                         TRUSTEE EXPENSES
                                                         AUTHORIZED PER ORDER
                                                         ENTERED ON 4/21/10; DOCKET
                                                         NO. 377 (EFFECTIVE 3/1/10 PER
                                                         ORDER)

 08/25/10                Transfer from Acct#******5150   Transfer of Funds                   9999-000              800.00                                   800.00

 08/25/10                Transfer from Acct#******5150   Transfer of Funds                   9999-000         163,000.00                              163,800.00

 08/25/10    41011       COREIP SOLUTIONS INC            JULY & AUGUST 2010 FEES -           3731-000                           163,800.00                     0.00
                                                         INV. NOS. 0036 & 0045-
                                                         CONSULTANT TO TRUSTEE
                                                         FEES AUTHORIZED PER
                                                         ORDER ENTERED ON 4/21/10;
                                                         DOCKET NO. 377 (EFFECTIVE
                                                         3/1/10 PER ORDER) JULY '10 -
                                                         $81,900 & AUGUST '10 - $81,900

 09/30/10                Transfer from Acct#******5150   Transfer of Funds                   9999-000          81,900.00                                  81,900.00

 09/30/10    41012       COREIP SOLUTIONS INC            SEPTEMBER '10 PAYMENT -             3731-000                            81,900.00                     0.00
                                                         CONSULTANT TO TRUSTEE
                                                         FEES AUTHORIZED PER
                                                         ORDER ENTERED ON 4/21/10;
                                                         DOCKET NO. 377 (EFFECTIVE
                                                         3/1/10 PER ORDER) September
                                                         2010 Payment

 10/12/10                Transfer from Acct#******5150   Transfer of Funds                   9999-000           2,400.00                                   2,400.00

 10/12/10    41013       FRANCHISE TAX BOARD             2009 FORM 100 C1946221              2820-000                             2,400.00                     0.00

 10/27/10                Transfer from Acct#******5150   Transfer of Funds                   9999-000           5,881.90                                   5,881.90

 10/27/10    41014       JAMS INC.                       Order Authorizing the Trustee to    3721-000                             5,852.91                   28.99
                                                         Pay for Mediation Services
                                                         Provided by Jams and Former
                                                         Judge Daniel Weinstein Related to
                                                         Pending Director and Officer
                                                         Litigation (Doc. No.: 386)

 10/27/10    41015       JAMS INC.                       Order Authorizing the Trustee to    3722-000                                28.99                     0.00
                                                         Pay for Mediation Services
                                                         Provided by Jams and Former
                                                         Judge Daniel Weinstein Related to
                                                         Pending Director and Officer
                                                         Litigation (Doc. No.: 386)

                                                                                     Page Subtotals:        $335,960.11       $335,960.11      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                                  Case 08-13041-CSS                   Doc 1465              Filed 09/18/19          Page 36 of 68

                                                            Form 2                                                                           Exhibit 9
                                                                                                                                             Page: 22
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                         Trustee Name:                      Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                           Bank Name:                         BANK OF AMERICA
Taxpayer ID #:         **-***3413                                       Account #:                         ******5341 Checking Account
For Period Ending: 06/14/2019                                           Blanket Bond (per case limit): $70,960,000.00
                                                                        Separate Bond (if applicable): N/A
    1          2                        3                                      4                                5                6                    7

  Trans.    Check or        Paid To / Received From         Description of Transaction         Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                           Tran. Code       $                  $

 11/05/10                Transfer from Acct#******5150   Transfer of Funds                    9999-000          47,675.00                                 47,675.00

 11/05/10    41016       COREIP SOLUTIONS INC            Payment for Systenm hosting and      3731-000                           47,675.00                     0.00
                                                         staff time related to the debtor
                                                         data transfer to

 12/07/10                Transfer from Acct#******5150   Transfer of Funds                    9999-000       2,326,012.94                             2,326,012.94

 12/07/10    41017       CLAYBROOK & ASSOCIATES          Claybrook & Associates- Order        3310-000                           84,832.50            2,241,180.44
                                                         Approving and Awarding 2nd
                                                         Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 1/1/2010-9/30/2010
                                                         (Doc No.: 545)

 12/07/10    41018       CLAYBROOK & ASSOCIATES          Claybrook & Associates- Order        3320-000                            1,393.72            2,239,786.72
                                                         Approving and Awarding 2nd
                                                         Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 1/1/2010-9/30/2010
                                                         (Doc No.: 545)

 12/07/10    41019       RESOURCES CONNECTION            Order Approving and Awarding         3410-000                            7,709.00            2,232,077.72
                         LLC                             2nd Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 10/1/09-6/30/10 (Doc
                                                         No.: 544)

 12/07/10    41020       RESOURCES CONNECTION            Order Approving and Awarding         3420-000                            1,336.98            2,230,740.74
                         LLC                             2nd Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 10/1/09-6/30/10 (Doc
                                                         No.: 544)

 12/07/10    41021       CAPSTONE ADVISORY GROUP         Order Approving and Awarding 4th     3992-000                            6,054.86            2,224,685.88
                         LLC                             Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 4/1/2010-7/1/2010 (Doc
                                                         No.: 546)

 12/07/10    41022       CAPSTONE ADVISORY GROUP         Order Approving and Awarding 4th     3991-000                          857,261.00            1,367,424.88
                         LLC                             Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 4/1/2010-7/1/2010 (Doc
                                                         No.: 546)

 12/07/10    41023       FOX ROTHSCHILD LLC              Order Approving and Awarding 5th     3220-000                           42,761.86            1,324,663.02
                                                         Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 4/1/2010-7/31/2010
                                                         (Doc No.: 549)

 12/07/10    41024       FOX ROTHSCHILD LLC              Order Approving and Awarding 5th     3210-000                        1,275,260.00                49,403.02
                                                         Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 4/1/2010-7/31/2010
                                                         (Doc No.: 549)

 12/07/10    41025       COREIP SOLUTIONS INC            Order Granting Chapter 7             3731-000                           32,275.00                17,128.02
                                                         Trustee's Supplemental Motion of
                                                         an Order Authorizing Entry into
                                                         Consulting Agreement with CoreIP
                                                         Effective March 1, 2010. (related
                                                         document(s)354) (Doc. No.: 377)

 12/07/10    41026       JAMS INC.                       Order Authorizing the Trustee to     3722-000                               36.79                17,091.23
                                                         Pay for Mediation Services

                                                                                      Page Subtotals:      $2,373,687.94    $2,356,596.71      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                                  Case 08-13041-CSS                   Doc 1465                 Filed 09/18/19          Page 37 of 68

                                                            Form 2                                                                              Exhibit 9
                                                                                                                                                Page: 23
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                          Trustee Name:                        Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                            Bank Name:                           BANK OF AMERICA
Taxpayer ID #:         **-***3413                                        Account #:                           ******5341 Checking Account
For Period Ending: 06/14/2019                                            Blanket Bond (per case limit): $70,960,000.00
                                                                         Separate Bond (if applicable): N/A
    1          2                        3                                       4                                  5                6                    7

  Trans.    Check or        Paid To / Received From         Description of Transaction            Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                              Tran. Code       $                  $

                                                         Provided by Jams and Former
                                                         Judge Daniel Weinstein Related to
                                                         Pending Director and Officer
                                                         Litigation (Doc. No.: 386)

 12/07/10    41027       JAMS INC.                       Order Authorizing the Trustee to        3721-000                           17,091.23                     0.00
                                                         Pay for Mediation Services
                                                         Provided by Jams and Former
                                                         Judge Daniel Weinstein Related to
                                                         Pending Director and Officer
                                                         Litigation (Doc. No.: 386)

 01/19/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000         502,412.31                             502,412.31

 01/19/11    41028       COREIP SOLUTIONS INC            December system hosting fees            3731-000                           30,000.00            472,412.31

 01/19/11    41029       INTERNATIONAL SURETIES          Liberty Mutual Insurance                2300-000                           24,000.00            448,412.31
                         LTD.                            Company Bond #016038090
                                                         Surety Bond Premium Liberty
                                                         Mutual Insurance Company,
                                                         Surety Bond Premium,
                                                         #016038090

 01/19/11    41030       INTERNATIONAL SURETIES          Hartford Fire Insurance Company         2300-000                            7,782.00            440,630.31
                         LTD.                            Surety Bond Premium Bond
                                                         #43BSBFG9847 Hartford Fire
                                                         Insurance Company, Surety Bond
                                                         Premium, #43BSBFG9847

 01/19/11    41031       JAMS INC.                       Order Authorizing the Trustee to        3721-000                            9,845.00            430,785.31
                                                         Pay for Mediation Services
                                                         Provided by Jams and Former
                                                         Judge Daniel Weinstein Related to
                                                         Pending Director and Officer
                                                         Litigation (Doc. No.: 386)

 01/19/11    41032       INTELLIGENT DISCOVERY           Order Approving and Awarding            3992-000                           15,806.65            414,978.66
                         SOLUTIONS INC                   2nd Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 5/1/2010-7/31/2010
                                                         (Doc No.: 587)

 01/19/11    41033       INTELLIGENT DISCOVERY           Order Approving and Awarding            3991-000                          414,978.66                     0.00
                         SOLUTIONS INC                   2nd Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 5/1/2010-7/31/2010
                                                         (Doc No.: 587)

 03/11/11    41034       COREIP SOLUTIONS INC            Syetem hosting for January &            3731-000                           60,000.00                -60,000.00
                                                         February 2011

 03/11/11    41035       FRANCHISE TAX BOARD             Application for automatic               2820-000                            2,400.00                -62,400.00
                                                         extension of time to file certain
                                                         business income tax, information,
                                                         and other returns Application for
                                                         Automatic Extension of time to file
                                                         certain business income tax,

 03/18/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          66,277.12                                  3,877.12

 03/18/11    41036       JAMS INC.                       Order Authorizing the Trustee to        3721-000                            3,877.12                     0.00
                                                         Pay for Mediation Services
                                                         Provided by Jams and Former
                                                         Judge Daniel Weinstein Related to
                                                         Pending Director and Officer
                                                         Litigation (Doc. No.: 386)

                                                                                        Page Subtotals:         $568,689.43      $585,780.66      true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                                  Case 08-13041-CSS                   Doc 1465                 Filed 09/18/19          Page 38 of 68

                                                            Form 2                                                                              Exhibit 9
                                                                                                                                                Page: 24
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                          Trustee Name:                        Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                            Bank Name:                           BANK OF AMERICA
Taxpayer ID #:         **-***3413                                        Account #:                           ******5341 Checking Account
For Period Ending: 06/14/2019                                            Blanket Bond (per case limit): $70,960,000.00
                                                                         Separate Bond (if applicable): N/A
    1          2                        3                                       4                                  5                6                    7

  Trans.    Check or        Paid To / Received From         Description of Transaction            Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                              Tran. Code       $                  $

 03/30/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          30,000.00                                 30,000.00

 03/30/11    41037       COREIP SOLUTIONS INC            Order Granting Chapter 7                3731-000                           30,000.00                     0.00
                                                         Trustee's Supplemental Motion of
                                                         an Order Authorizing Entry into
                                                         Consulting Agreement with CoreIP
                                                         Effective March 1, 2010. (related
                                                         document(s)354) (Doc. No.: 377)

 05/04/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          30,000.00                                 30,000.00

 05/04/11    41038       COREIP SOLUTIONS INC            Order Granting Chapter 7                3731-000                           30,000.00                     0.00
                                                         Trustee's Supplemental Motion of
                                                         an Order Authorizing Entry into
                                                         Consulting Agreement with CoreIP
                                                         Effective March 1, 2010. (related
                                                         document(s)354) (Doc. No.: 377)

 05/31/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          30,000.00                                 30,000.00

 05/31/11    41039       COREIP SOLUTIONS INC            System Hosting for May 2011             3731-000                           30,000.00                     0.00

 06/22/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000         474,706.04                             474,706.04

 06/22/11    41040       FOX ROTHSCHILD LLC              Order Approving and Awarding            3210-000                          232,592.75            242,113.29
                                                         Fifth Interim Compensation and
                                                         Reimbursement of Expenses to
                                                         Fox Rothschild LLP for the Period
                                                         April 1, 2010 through July 31,
                                                         2010 (Doc. No.: 549)

 06/22/11    41041       CAPSTONE ADVISORY GROUP         Order Approving and Awarding            3991-000                          152,350.00                89,763.29
                         LLC                             Fourth Interim Compensation and
                                                         Reimbursement of Expenses to
                                                         Capstone Advisory Group, LLC for
                                                         the Period April 1, 2010 through
                                                         July 31, 2010 (Doc. No.: 546)

 06/22/11    41042       INTELLIGENT DISCOVERY           Order Approving And Awarding            3991-000                           79,043.56                10,719.73
                         SOLUTIONS INC                   Second Interim Compensation
                                                         And Reimbursement Of Expenses
                                                         To Intelligent Discovery Solutions,
                                                         Inc. For The Period May 1, 2010
                                                         Through July 31, 2010 (Doc. No.:
                                                         587)

 06/22/11    41043       JAMS INC.                       Order Authorizing the Trustee to        3721-000                           10,719.73                     0.00
                                                         Pay for Mediation Services
                                                         Provided by Jams and Former
                                                         Judge Daniel Weinstein Related to
                                                         Pending Director and Officer
                                                         Litigation (Doc. No.: 386)

 07/07/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          30,000.00                                 30,000.00

 07/07/11    41044       COREIP SOLUTIONS INC            System hosting for June 2011            3731-000                           30,000.00                     0.00

 07/14/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          31,029.41                                 31,029.41

 07/14/11    41045       CLAYBROOK & ASSOCIATES          3rd interim application for                                                28,525.37                 2,504.04
                                                         compensation and reimbursement
                                                         of expenses, period 10

                                                                                                 3310-000                                                     2,504.04

                                                                                $28,340.00

                                                                                        Page Subtotals:         $625,735.45      $623,231.41      true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                                  Case 08-13041-CSS                   Doc 1465                 Filed 09/18/19          Page 39 of 68

                                                            Form 2                                                                              Exhibit 9
                                                                                                                                                Page: 25
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                             Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                               Bank Name:                        BANK OF AMERICA
Taxpayer ID #:         **-***3413                                           Account #:                        ******5341 Checking Account
For Period Ending: 06/14/2019                                               Blanket Bond (per case limit): $70,960,000.00
                                                                            Separate Bond (if applicable): N/A
    1          2                        3                                        4                                 5                6                    7

  Trans.    Check or        Paid To / Received From         Description of Transaction            Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                              Tran. Code       $                  $

                                                                                                 3320-000                                                     2,504.04

                                                                                     $185.37

 07/14/11    41046       JAMS INC.                       Order Authorizing the Trustee to        3721-000                            2,504.04                     0.00
                                                         Pay for Mediation Services
                                                         Provided by Jams and Former
                                                         Judge Daniel Weinstein Related to
                                                         Pending Director and Officer
                                                         Litigation (Doc. No.: 386)

 08/03/11    41047       COREIP SOLUTIONS INC            hosting for 7/11                        3731-000                           30,000.00                -30,000.00

 08/17/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          31,737.09                                  1,737.09

 08/17/11    41048       JAMS INC.                       Invoice *********2-100 7/29/11          3721-000                            1,737.09                     0.00

 09/16/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          31,433.16                                 31,433.16

 09/16/11    41049       COREIP SOLUTIONS INC            System Hosting for August 2011          3731-000                           30,000.00                 1,433.16

 09/16/11    41050       JAMS INC.                       Invoice date 8/31/11, Inv. #            3721-000                            1,433.16                     0.00
                                                         *********4-100

 10/05/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          30,000.00                                 30,000.00

 10/05/11    41051       COREIP SOLUTIONS INC            September hosting fees                  3731-000                           30,000.00                     0.00

 10/31/11                Bank of America                 BANK AND TECHNOLOGY                     2600-000                                4.93                     -4.93
                                                         SERVICE FEE

 11/01/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          32,186.24                                 32,181.31

 11/01/11    41052       JAMS INC.                       Order Authorizing the Trustee to        3721-000                            2,186.24                29,995.07
                                                         Pay for Mediation Services
                                                         Provided by Jams and Former
                                                         Judge Daniel Weinstein Related to
                                                         Pending Director and Officer
                                                         Litigation (Doc. No.: 386)

 11/01/11    41053       COREIP SOLUTIONS INC            October 2011 Hosting                    3731-000                           30,000.00                     -4.93

 11/10/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000           1,998.68                                  1,993.75

 11/10/11    41054       JAMS INC.                       Order Authorizing the Trustee to        3721-000                            1,993.75                     0.00
                                                         Pay for Mediation Services
                                                         Provided by Jams and Former
                                                         Judge Daniel Weinstein Related to
                                                         Pending Director and Officer
                                                         Litigation (Doc. No.: 386)

 11/23/11    41055       INTERNATIONAL SURETIES          International Sureties- Trustee's       2300-000                           24,000.00                -24,000.00
                         LTD.                            Bond

 11/30/11                Bank of America                 BANK AND TECHNOLOGY                     2600-000                                4.30                -24,004.30
                                                         SERVICE FEE

 12/14/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          30,000.00                                  5,995.70

 12/14/11                Transfer from Acct#******5150   Transfer of Funds                       9999-000          36,004.30                                 42,000.00

 12/14/11    41056       INTERNATIONAL SURETIES          International Sureties- Trustee's       2300-000                           12,000.00                30,000.00
                         LTD.                            Bond

 12/14/11    41057       COREIP SOLUTIONS INC            Order Granting Chapter 7                3731-000                           30,000.00                     0.00
                                                         Trustee's Supplemental Motion of


                                                                                          Page Subtotals:       $193,359.47      $195,863.51      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                                  Case 08-13041-CSS                  Doc 1465                Filed 09/18/19          Page 40 of 68

                                                            Form 2                                                                              Exhibit 9
                                                                                                                                                Page: 26
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                         Trustee Name:                       Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                           Bank Name:                          BANK OF AMERICA
Taxpayer ID #:         **-***3413                                       Account #:                          ******5341 Checking Account
For Period Ending: 06/14/2019                                           Blanket Bond (per case limit): $70,960,000.00
                                                                        Separate Bond (if applicable): N/A
    1          2                        3                                       4                                5                  6                     7

  Trans.    Check or        Paid To / Received From         Description of Transaction          Uniform       Deposit          Disbursement      Account Balance
   Date      Ref. #                                                                            Tran. Code       $                    $

                                                         an Order Authorizing Entry into
                                                         Consulting Agreement with CoreIP
                                                         Effective March 1, 2010. (related
                                                         document(s)354) (Doc. No.: 377)

 12/30/11                Bank of America                 BANK AND TECHNOLOGY                   2600-000                                  0.49                     -0.49
                                                         SERVICE FEE

 01/13/12                Transfer from Acct#******5150   Transfer of Funds                     9999-000                 0.49                                       0.00

 01/18/12                Transfer from Acct#******5150   Transfer of Funds                     9999-000          30,000.00                                    30,000.00

 01/18/12    41058       COREIP SOLUTIONS INC            Order Granting Chapter 7              3731-000                             30,000.00                      0.00
                                                         Trustee's Supplemental Motion of
                                                         an Order Authorizing Entry into
                                                         Consulting Agreement with CoreIP
                                                         Effective March 1, 2010. (related
                                                         document(s)354) (Doc. No.: 377)

 01/31/12                Bank of America                 BANK AND TECHNOLOGY                   2600-000                                  3.69                     -3.69
                                                         SERVICE FEE

 02/17/12                Transfer from Acct#******5150   Transfer of Funds                     9999-000          30,003.69                                    30,000.00

 02/17/12    41059       COREIP SOLUTIONS INC            January 2012 Hosting                  3731-000                             30,000.00                      0.00

 02/29/12                Bank of America                 BANK AND TECHNOLOGY                   2600-000                                  3.07                     -3.07
                                                         SERVICE FEE

 03/12/12                Transfer from Acct#******5150   Transfer of Funds                     9999-000          30,003.07                                    30,000.00

 03/12/12    41060       COREIP SOLUTIONS INC            Order Granting Chapter 7              3731-000                             30,000.00                      0.00
                                                         Trustee's Supplemental Motion of
                                                         an Order Authorizing Entry into
                                                         Consulting Agreement with CoreIP
                                                         Effective March 1, 2010. (related
                                                         document(s)354) (Doc. No.: 377)

 03/14/12    41061       FOX ROTHSCHILD LLC              Order Approving 6th Interim                                             2,497,367.41            -2,497,367.41
                                                         Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 8/1/2010-2/28/2011
                                                         (Doc. No.: 714)

                                                                                               3210-000                                                  -2,497,367.41

                                                                             $2,438,733.25

                                                                                               3220-000                                                  -2,497,367.41

                                                                                $58,634.16

 03/14/12    41062       CAPSTONE ADVISORY GROUP         Order Approving 5th Interim                                             1,685,240.46            -4,182,607.87
                         LLC                             Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period 8/1/2010-2/28/2011
                                                         (Doc No.: 715)

                                                                                               3991-000                                                  -4,182,607.87

                                                                             $1,666,985.50

                                                                                               3992-000                                                  -4,182,607.87

                                                                                $18,254.96

 03/14/12    41063       INTELLIGENT DISCOVERY           Order Approving 3rd Interim                                               172,192.38            -4,354,800.25
                         SOLUTIONS INC                   Compensation and

                                                                                       Page Subtotals:         $90,007.25      $4,444,807.50      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                                  Case 08-13041-CSS                  Doc 1465               Filed 09/18/19          Page 41 of 68

                                                            Form 2                                                                            Exhibit 9
                                                                                                                                              Page: 27
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                         Trustee Name:                      Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                           Bank Name:                         BANK OF AMERICA
Taxpayer ID #:         **-***3413                                       Account #:                         ******5341 Checking Account
For Period Ending: 06/14/2019                                           Blanket Bond (per case limit): $70,960,000.00
                                                                        Separate Bond (if applicable): N/A
    1          2                        3                                     4                                 5                6                      7

  Trans.    Check or        Paid To / Received From        Description of Transaction          Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                           Tran. Code       $                  $

                                                         Reimbursement of Expenses for
                                                         the Period 8/1/2010-2/28/2011
                                                         (Doc No.: 717)

                                                                                              3991-000                                                 -4,354,800.25

                                                                             $172,007.40

                                                                                              3992-000                                                 -4,354,800.25

                                                                                  $184.98

 03/16/12                Transfer from Acct#******5150   Transfer of Funds                    9999-000       4,354,800.25                                        0.00

 03/30/12                Bank of America                 BANK AND TECHNOLOGY                  2600-000                               350.60                   -350.60
                                                         SERVICE FEE

 04/09/12                Transfer from Acct#******5150   Transfer of Funds                    9999-000          52,577.41                                   52,226.81

 04/09/12    41064       Fesnak and Associates, LLP      Order Approving and Awarding 1st                                        14,706.91                  37,519.90
                                                         Interim Compensation and
                                                         Reimbursement of Expenses for
                                                         the period 8/1/11-12/31/11 (Doc.
                                                         No.: 795)

                                                                                              3310-000                                                      37,519.90

                                                                              $14,572.50

                                                                                              3320-000                                                      37,519.90

                                                                                  $134.41

 04/09/12    41065       CLAYBROOK & ASSOCIATES          Order Approving and Awarding                                             4,519.90                  33,000.00
                                                         Fourth Interim Compensation and
                                                         Reimbursement of Expenses to
                                                         Claybrook & Associates for the
                                                         Period April 1,2011 through July
                                                         31,2011 (Doc. No.: 796)

                                                                                              3310-000                                                      33,000.00

                                                                               $4,517.50

                                                                                              3320-000                                                      33,000.00

                                                                                    $2.40

 04/09/12    41066       COREIP SOLUTIONS INC            Order Granting Chapter 7             3731-000                           30,000.00                   3,000.00
                                                         Trustee's Supplemental Motion of
                                                         an Order Authorizing Entry into
                                                         Consulting Agreement with CoreIP
                                                         Effective March 1, 2010. (related
                                                         document(s)354) (Doc. No.: 377)

 04/09/12    41067       Franchise Tax Board             Annual Taxes                         2820-000                               600.00                  2,400.00

 04/09/12    41068       Franchise Tax Board             Annual Taxes                         2820-000                            2,400.00                       0.00

 04/30/12                Bank of America                 BANK AND TECHNOLOGY                  2600-000                                 3.54                     -3.54
                                                         SERVICE FEE

 05/25/12                Transfer from Acct#******5150   Transfer of Funds                    9999-000          30,003.54                                   30,000.00

 05/25/12    41069       COREIP SOLUTIONS INC            Order Granting Chapter 7             3731-000                           30,000.00                       0.00
                                                         Trustee's Supplemental Motion of
                                                         an Order Authorizing Entry into
                                                         Consulting Agreement with CoreIP
                                                         Effective March 1, 2010. (related

                                                                                     Page Subtotals:       $4,437,381.20       $82,580.95       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                                   Case 08-13041-CSS                   Doc 1465              Filed 09/18/19          Page 42 of 68

                                                             Form 2                                                                                  Exhibit 9
                                                                                                                                                     Page: 28
                                             Cash Receipts And Disbursements Record
Case No.:                 08-13041                                        Trustee Name:                     Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                          Bank Name:                        BANK OF AMERICA
Taxpayer ID #:            **-***3413                                      Account #:                        ******5341 Checking Account
For Period Ending: 06/14/2019                                             Blanket Bond (per case limit): $70,960,000.00
                                                                          Separate Bond (if applicable): N/A
    1             2                      3                                      4                                5                      6                      7

  Trans.       Check or      Paid To / Received From          Description of Transaction        Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                         Tran. Code       $                       $

                                                           document(s)354) (Doc. No.: 377)

 05/31/12                 Transfer from Acct#******5150    Transfer of Funds                   9999-000          30,000.00                                         30,000.00

 05/31/12       41070     COREIP SOLUTIONS INC             Order Granting Chapter 7            3731-000                                 30,000.00                       0.00
                                                           Trustee's Supplemental Motion of
                                                           an Order Authorizing Entry into
                                                           Consulting Agreement with CoreIP
                                                           Effective March 1, 2010. (related
                                                           document(s)354) (Doc. No.: 377)

 05/31/12                 Bank of America                  BANK AND TECHNOLOGY                 2600-000                                      3.69                      -3.69
                                                           SERVICE FEE

 06/28/12                 Transfer from Acct#******5150    Transfer of Funds                   9999-000                 3.69                                            0.00

                                             COLUMN TOTALS                                                   11,168,443.09           11,168,443.09                     $0.00
                                                   Less: Bank Transfers/CDs                                  11,168,443.09                    0.00
                                             Subtotal                                                                   0.00         11,168,443.09
        true
                                                   Less: Payments to Debtors                                                                  0.00

                                             NET Receipts / Disbursements                                             $0.00         $11,168,443.09


                                                                                                                                                       false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                 ! - transaction has not been cleared
                                   Case 08-13041-CSS                  Doc 1465               Filed 09/18/19           Page 43 of 68

                                                             Form 2                                                                             Exhibit 9
                                                                                                                                                Page: 29
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                          Trustee Name:                       Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                            Bank Name:                          Team Capital Bank
Taxpayer ID #:         **-***3413                                        Account #:                          ******6249 Checking Account
For Period Ending: 06/14/2019                                            Blanket Bond (per case limit): $70,960,000.00
                                                                         Separate Bond (if applicable): N/A
    1          2                         3                                      4                                 5                6                     7

  Trans.    Check or        Paid To / Received From         Description of Transaction           Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code       $                  $

 06/29/12                Transfer from Acct#******5150   Transfer of Funds                      9999-000         856,156.98                               856,156.98

 08/21/12    42001       COREIP SOLUTIONS INC            Order Granting Chapter 7               3731-000                           60,000.00              796,156.98
                                                         Trustee's Supplemental Motion of
                                                         an Order Authorizing Entry into
                                                         Consulting Agreement with CoreIP
                                                         Effective March 1, 2010. (related
                                                         document(s)354) (Doc. No.: 377)

 10/04/12    42002       COREIP SOLUTIONS INC            Pursuant to the court's order:         3731-000                           60,000.00              736,156.98
                                                         August/September 2012

 10/16/12    42003       INTERNATIONAL SURETIES          Case bond reference bond claim         2300-000                           28,355.00              707,801.98
                         LTD.

 11/12/12    42004       COREIP SOLUTIONS INC            October 2012 system hosting            3731-000                           30,000.00              677,801.98

 12/07/12    42005       COREIP SOLUTIONS INC            November 2012 hosting                  3731-000                           30,000.00              647,801.98

 01/02/13    42006       COREIP SOLUTIONS INC            Hosting expenses for December          3731-000                           30,000.00              617,801.98
                                                         2012

 01/17/13    42007       INTERNATIONAL SURETIES          Hartford Fire Insurance Company        2300-000                           13,601.00              604,200.98
                         LTD.                            Bond for 2/13-2/14. Bond amount
                                                         $6.6

 01/30/13     {10}       Bank Business/M and T Bank      Wire received under Funding            1290-000       1,516,820.05                              2,121,021.03
                                                         Agreement to pay
                                                         expenses/professional fees
                                                         (Notice of Filing of Investment
                                                         Funding Agreement. (Doc. No.:
                                                         913)

 01/30/13     {10}       Bank Business/M and T Bank      Wire received under Funding            1290-000       1,735,620.38                              3,856,641.41
                                                         Agreement to pay
                                                         expenses/professional fees
                                                         (Notice of Filing of Investment
                                                         Funding Agreement. (Doc. No.:
                                                         913)

 01/30/13    42008       Schulte Roth & Zabel, LLP       Investor Party expenses pursuant       3991-000                          295,770.15             3,560,871.26
                                                         to the court approved investment
                                                         funding agreeme

 01/30/13    42009       Duane Morris, LLP               Investor Party expenses pursuant       3991-000                           22,995.00             3,537,876.26
                                                         to the Investment Funding
                                                         Agreement approved by

 01/30/13    42010       Wilmington Trust, National      Administration fees for the            3991-000                           23,500.00             3,514,376.26
                         Association                     Investment Funding Agreement
                                                         approved by the court

 01/30/13    42011       INTELLIGENT DISCOVERY           4th interim application for            3991-000                          247,534.79             3,266,841.47
                         SOLUTIONS INC                   compensation and reimbursement
                                                         of expenses DI #813

 01/30/13    42012       FOX ROTHSCHILD LLC              Legal fees and expenses pursuant                                        2,662,640.48             604,200.99
                                                         to the court's order

                                                                                                3210-000                                                  604,200.99

                                                                             $2,603,954.81

                                                                                                3220-000                                                  604,200.99

                                                                                $58,685.67

                                                                                          Page Subtotals:    $4,108,597.41    $3,504,396.42       true



{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                             ! - transaction has not been cleared
                                  Case 08-13041-CSS                     Doc 1465                Filed 09/18/19          Page 44 of 68

                                                            Form 2                                                                                Exhibit 9
                                                                                                                                                  Page: 30
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                            Trustee Name:                       Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                              Bank Name:                          Team Capital Bank
Taxpayer ID #:         **-***3413                                          Account #:                          ******6249 Checking Account
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                        3                                          4                                5                6                     7

  Trans.    Check or        Paid To / Received From           Description of Transaction           Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                               Tran. Code       $                  $

 02/15/13                Team Capital Bank                 January deposit fees                   2600-000                               782.65             603,418.34

 02/28/13     {2}        Marsh Risk & Insurance Services   Cancellation of Fidelity Bond          1129-000          23,259.00                               626,677.34
                                                           Effective 11-21-08 Return Funds
                                                           to the Trustee

 03/11/13                Team Capital Bank                 Bank and Technology Fees               2600-000                               685.35             625,991.99

 03/21/13    42013       COREIP SOLUTIONS INC              January & February 2013 system         3731-000                           60,000.00              565,991.99
                                                           hosting

 04/09/13    42014       COREIP SOLUTIONS INC              March 2013 hosting                     3731-000                           30,000.00              535,991.99

 04/09/13    42015       FRANCHISE TAX BOARD               2013 Declaration of estimated tax      2820-000                             2,400.00             533,591.99

 04/09/13    42016       INTERNATIONAL SURETIES            Liberty Mutual Insurance Co.           2300-000                               401.00             533,190.99
                         LTD.                              12/12/12 to 12/12/13 Bond
                                                           #016038090

 04/22/13     {10}       Bank Business/M and T Bank        Wire received under Funding            1290-000       2,138,308.86                              2,671,499.85
                                                           Agreement to pay
                                                           expenses/professional fees
                                                           (Notice of Filing of Investment
                                                           Funding Agreement (Doc. No.:
                                                           913)

 04/22/13     {10}       Bank Business/M and T Bank        Wire received under Funding            1290-000       1,788,977.42                              4,460,477.27
                                                           Agreement to pay
                                                           expenses/professional fees
                                                           (Notice of Filing of Investment
                                                           Funding Agreement (Doc. No.:
                                                           913)

 04/22/13    42017       FOX ROTHSCHILD LLC                85% of the 8th application for                                           794,151.22             3,666,326.05
                                                           compensation and reimbursement
                                                           for expenses

                                                                                                  3210-000                                                 3,666,326.05

                                                                                  $781,066.91

                                                                                                  3220-000                                                 3,666,326.05

                                                                                   $13,084.31

 04/22/13    42018       CAPSTONE ADVISORY GROUP           6th application for compensation                                        2,369,447.51            1,296,878.54
                         LLC                               and reimbursement of expenses

                                                                                                  3991-000                                                 1,296,878.54

                                                                              $2,360,059.85

                                                                                                  3992-000                                                 1,296,878.54

                                                                                    $9,387.66

 04/22/13    42019       INTELLIGENT DISCOVERY             5th application for compensation       3991-000                           19,119.27             1,277,759.27
                         SOLUTIONS INC

 04/22/13    42020       MONTAGUE S. CLAYBROOK             1st interim application for                                              724,389.83              553,369.44
                                                           compensation and reimbursement
                                                           of expenses

                                                                                                  2100-000                                                  553,369.44

                                                                                  $722,388.56

                                                                                                  2200-000                                                  553,369.44


                                                                                          Page Subtotals:      $3,950,545.28    $4,001,376.83       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
                                   Case 08-13041-CSS                    Doc 1465                 Filed 09/18/19          Page 45 of 68

                                                             Form 2                                                                                     Exhibit 9
                                                                                                                                                        Page: 31
                                             Cash Receipts And Disbursements Record
Case No.:                 08-13041                                         Trustee Name:                        Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                           Bank Name:                           Team Capital Bank
Taxpayer ID #:            **-***3413                                       Account #:                           ******6249 Checking Account
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1             2                      3                                       4                                   5                    6                       7

  Trans.       Check or      Paid To / Received From          Description of Transaction            Uniform       Deposit           Disbursement         Account Balance
   Date         Ref. #                                                                             Tran. Code       $                     $



                                                                                     $2,001.27

 04/22/13       42021     Schulte Roth & Zabel, LLP        Pursuant to the funding agreement       3991-000                               14,125.26               539,244.18

 04/22/13       42022     BLANK ROME COMINSKY              Pursuant to the funding court           3991-000                                5,968.50               533,275.68
                                                           approved funding agreement

 04/22/13       42023     Duane Morris, LLP                Pursuant to the funding agreement       3991-000                                    84.70              533,190.98

 05/09/13       42024     COREIP SOLUTIONS INC             April 2013 hosting fees                 3731-000                               30,000.00               503,190.98

 06/05/13                 Team Capital Bank                EPIQ deposit fees May 2013              2600-000                                   538.28              502,652.70

 07/01/13                 Team Capital Bank                EPIQ deposit fees June 2013             2600-000                                   523.68              502,129.02

 07/09/13       42025     COREIP SOLUTIONS INC             Hosting for May & June 2013             3731-000                               60,000.00               442,129.02

 07/17/13                 UNITED STATES TREASURY           Represents amount refunded to           2810-000                                   -171.00             442,300.02
                                                           the estate

 08/01/13                 Team Capital Bank                EPIQ Service Fees                       2600-000                                   492.87              441,807.15

 09/02/13                 Team Capital Bank                EPIQ Service Fees                       2600-000                                   460.22              441,346.93

 10/01/13                 Team Capital Bank                EPIQ Service Fees                       2600-000                                   459.77              440,887.16

 11/01/13                 Team Capital Bank                EPIQ Service Fees                       2600-000                                   459.26              440,427.90

 12/02/13                 Team Capital Bank                EPIQ Service Fees                       2600-000                                   458.78              439,969.12

 12/11/13                 Team Capital Bank                Transfer to Rabobank Account #          9999-000                              439,944.12                   25.00
                                                           ******8100

 12/11/13                 Team Capital Bank                TCB Wire Fees                           2990-000                                    25.00                    0.00

                                             COLUMN TOTALS                                                        8,059,142.69          8,059,142.69                   $0.00
                                                   Less: Bank Transfers/CDs                                         856,156.98           439,944.12
                                             Subtotal                                                             7,202,985.71          7,619,198.57
        true
                                                   Less: Payments to Debtors                                                                     0.00

                                             NET Receipts / Disbursements                                        $7,202,985.71         $7,619,198.57


                                                                                                                                                          false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                   ! - transaction has not been cleared
                                   Case 08-13041-CSS                   Doc 1465             Filed 09/18/19          Page 46 of 68

                                                             Form 2                                                                                 Exhibit 9
                                                                                                                                                    Page: 32
                                             Cash Receipts And Disbursements Record
Case No.:                 08-13041                                         Trustee Name:                   Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                           Bank Name:                      Team Capital Bank
Taxpayer ID #:            **-***3413                                       Account #:                      ******6306 Checking Account
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1             2                      3                                      4                               5                      6                      7

  Trans.       Check or      Paid To / Received From          Description of Transaction       Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                        Tran. Code       $                       $

 06/29/12                 Transfer from Acct#******5163    Transfer of Funds                  9999-000      19,780,012.15                                 19,780,012.15

 12/11/13                 Team Capital Bank                Transfer to Rabobank Account #     9999-000                              9,900,000.00              9,880,012.15
                                                           ******8100

 12/11/13                 Team Capital Bank                Transfer to Rabobank Account #     9999-000                              9,879,987.15                    25.00
                                                           ******8100

 12/11/13                 Team Capital Bank                TCB Wire Fees                      2990-000                                     25.00                      0.00

                                             COLUMN TOTALS                                                  19,780,012.15           19,780,012.15                    $0.00
                                                   Less: Bank Transfers/CDs                                 19,780,012.15           19,779,987.15
                                             Subtotal                                                                  0.00                 25.00
        true
                                                   Less: Payments to Debtors                                                                 0.00

                                             NET Receipts / Disbursements                                            $0.00                 $25.00


                                                                                                                                                      false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                ! - transaction has not been cleared
                                   Case 08-13041-CSS                 Doc 1465            Filed 09/18/19          Page 47 of 68

                                                           Form 2                                                                                Exhibit 9
                                                                                                                                                 Page: 33
                                           Cash Receipts And Disbursements Record
Case No.:                 08-13041                                     Trustee Name:                    Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                       Bank Name:                       Team Capital Bank
Taxpayer ID #:            **-***3413                                   Account #:                       ******6314 Checking Account
For Period Ending: 06/14/2019                                          Blanket Bond (per case limit): $70,960,000.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                               5                      6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction      Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                     Tran. Code       $                       $




(No transactions on file for this period)

                                           COLUMN TOTALS                                                            0.00                  0.00                 $0.00
                                                 Less: Bank Transfers/CDs                                           0.00                  0.00
                                           Subtotal                                                                 0.00                  0.00
        true
                                                 Less: Payments to Debtors                                                                0.00

                                           NET Receipts / Disbursements                                           $0.00                  $0.00


                                                                                                                                                   false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                             ! - transaction has not been cleared
                                   Case 08-13041-CSS                      Doc 1465               Filed 09/18/19          Page 48 of 68

                                                               Form 2                                                                                    Exhibit 9
                                                                                                                                                         Page: 34
                                               Cash Receipts And Disbursements Record
Case No.:                 08-13041                                          Trustee Name:                       Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                            Bank Name:                          Rabobank, N.A.
Taxpayer ID #:            **-***3413                                        Account #:                          ******7666 Checking account
For Period Ending: 06/14/2019                                               Blanket Bond (per case limit): $70,960,000.00
                                                                            Separate Bond (if applicable): N/A
    1             2                        3                                        4                                5                      6                      7

  Trans.       Check or      Paid To / Received From            Description of Transaction          Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                             Tran. Code       $                       $

 10/28/13        {10}     M & T Bank                         Wire received under funding           1290-000         253,159.53                                     253,159.53
                                                             agreement to pay
                                                             expenses/professional fees-
                                                             Notice of filing Investment Funding
                                                             Agreement (Doc. No.:913)

 10/29/13        {10}     M & T Bank                         Wire received under funding           1290-000         216,092.34                                     469,251.87
                                                             agreement to pay
                                                             expenses/professional fees-
                                                             Notice of filing Investment Funding
                                                             Agreement (Doc. No.:913)

 10/29/13        {10}     M & T Bank                         Wire received under funding           1290-000          45,010.84                                     514,262.71
                                                             agreement to pay
                                                             expenses/professional fees-
                                                             Notice of filing Investment Funding
                                                             Agreement (Doc. No.:913)

 10/31/13                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     61.45              514,201.26
                                                             Fee

 11/06/13       60101     Duane Morris LLP                   Investor Party Expenses pursuant      3991-000                                  8,510.50              505,690.76
                                                             to Investment Request dated
                                                             10/16/13

 11/06/13       60102     Fox Rothschild LLp                 Ninth Fee Application for                                                     505,690.76                     0.00
                                                             Compensation and
                                                             Reimbursement of Expenses for
                                                             Period of February 1, 2013 -
                                                             August 31, 2013 [Docket No.:
                                                             1003]

                                                             Ninth Fee Application for             3220-000                                                               0.00
                                                             Reimbursement of Expenses for
                                                             Period of February 1, 2013 -
                                                             August 31, 2013 [Docket No.:
                                                             1003]

                                                                                     $7,317.35

                                                             Ninth Fee Application for             3210-000                                                               0.00
                                                             Compensation for Period of
                                                             February 1, 2013 - August 31,
                                                             2013 [Docket No.: 1003]

                                                                                  $498,373.41

                                               COLUMN TOTALS                                                        514,262.71             514,262.71                   $0.00
                                                     Less: Bank Transfers/CDs                                               0.00                  0.00
                                               Subtotal                                                             514,262.71             514,262.71
        true
                                                     Less: Payments to Debtors                                                                    0.00

                                               NET Receipts / Disbursements                                        $514,262.71            $514,262.71


                                                                                                                                                           false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                     ! - transaction has not been cleared
                                   Case 08-13041-CSS               Doc 1465                Filed 09/18/19          Page 49 of 68

                                                              Form 2                                                                           Exhibit 9
                                                                                                                                               Page: 35
                                              Cash Receipts And Disbursements Record
Case No.:              08-13041                                          Trustee Name:                    Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                            Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***3413                                        Account #:                       ******8100 Checking
For Period Ending: 06/14/2019                                            Blanket Bond (per case limit): $70,960,000.00
                                                                         Separate Bond (if applicable): N/A
    1          2                          3                                   4                                5                 6                       7

  Trans.    Check or        Paid To / Received From      Description of Transaction           Uniform        Deposit        Disbursement        Account Balance
   Date      Ref. #                                                                          Tran. Code        $                  $

 12/11/13                Team Capital Bank            Transfer From Team Capital Bank        9999-000         439,944.12                                  439,944.12
                                                      - Account No.: 80116249

 12/11/13                Team Capital Bank            Transfer From Team Capital Bank        9999-000        9,879,987.15                               10,319,931.27
                                                      - Account No.: 80116306

 12/11/13                Team Capital Bank            Transfer From Team Capital Bank        9999-000        9,900,000.00                               20,219,931.27
                                                      - Account No.: 80116306

 12/16/13     101        INTERNATIONAL SURETIES       Trustee Cantor 11/14/2013-             2300-000                            41,200.00              20,178,731.27
                         LTD.                         11/14/2014 (Bond No #
                                                      016058615)

 01/03/14     {10}       Bank Business/M and T Bank   Wire received under Funding            1290-000         355,420.73                                20,534,152.00
                                                      Agreement to pay
                                                      expenses/professional fees
                                                      (Notice of Filing of Investment
                                                      Funding Agreement (Doc. No.:
                                                      913)

 01/09/14     102        COREIP SOLUTIONS INC         System Hosting July 2013-              3731-000                           180,000.00              20,354,152.00
                                                      December 2013 (Invoice Nos:
                                                      0722, 0740, 0748, 0772, 0781,
                                                      0789)

 01/09/14     103        CAPSTONE ADVISORY GROUP      Seventh Interim Compensation                                              350,111.73              20,004,040.27
                         LLC                          and Reimbursement of Expenses
                                                      for the Period 6/1/2012 through
                                                      7/26/2013 (Doc 1053)

                                                      Seventh Interim Compensation           3991-000                                                   20,004,040.27
                                                      and Reimbursement of Expenses
                                                      for the Period 6/1/2012 through
                                                      7/26/2013

                                                                             $345,649.95

                                                      Seventh Interim Compensation           3992-000                                                   20,004,040.27
                                                      and Reimbursement of Expenses
                                                      for the Period 6/1/2012 through
                                                      7/26/2013

                                                                               $4,461.78

 01/15/14                Transfer Funds to Escrow     Funds escrowed from the Estate’s       9999-000                        19,780,012.15                224,028.12
                         Account Rabobank Acct        checking account pursuant to the
                         #******8501                  stipulation between the Trustee
                                                      and the FDIC approved by the
                                                      Court (Doc. No. 67)

 01/31/14     Int        Rabobank, N.A.               Interest Posting                       1270-000            1,393.34                                 225,421.46

 01/31/14                Rabobank, N.A.               Interest Posting                       1270-000            2,324.87                                 227,746.33

 01/31/14                Rabobank, N.A.               Interest Posting                       1270-000              221.14                                 227,967.47

 01/31/14                Rabobank, N.A.               Backup Withholding                     2990-000                                390.14               227,577.33

 02/03/14                Rabobank, N.A.               Rabobank, N.A. - reversal of           2990-000                                -390.14              227,967.47
                                                      backup withholding

 02/05/14     104        COREIP SOLUTIONS INC         System Hosting for January 2014 -      3731-000                            30,000.00                197,967.47
                                                      Invoice No. 0802

 02/28/14     Int        Rabobank, N.A.               Interest Posting                       1270-000               32.01                                 197,999.48

 03/04/14     105        Wilmington Trust, National   Invoice No.: 103516-000.P -            3991-000                            23,500.00                174,499.48

                                                                                      Page Subtotals:     $20,579,323.36 $20,404,823.88          true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                                   Case 08-13041-CSS                Doc 1465                Filed 09/18/19          Page 50 of 68

                                                              Form 2                                                                           Exhibit 9
                                                                                                                                               Page: 36
                                              Cash Receipts And Disbursements Record
Case No.:              08-13041                                           Trustee Name:                    Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                             Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***3413                                         Account #:                       ******8100 Checking
For Period Ending: 06/14/2019                                             Blanket Bond (per case limit): $70,960,000.00
                                                                          Separate Bond (if applicable): N/A
    1          2                          3                                    4                                5                 6                     7

  Trans.    Check or         Paid To / Received From      Description of Transaction           Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                           Tran. Code       $                   $

                         Association                   Downey Financial Agency Account
                                                       - Annual Administration Fee and
                                                       Data Platform Annual Charge
                                                       Paragraph 6 of the Final Order
                                                       Approving the Transaction
                                                       Between the Chapter 7 Trustee
                                                       and the Funding Parties (Doc No.:
                                                       908), and Sections 3.1 and 3.2 of
                                                       the Funding Agreement (Doc. No.
                                                       913)

 03/05/14     106        COREIP SOLUTIONS INC          Invoice No. 0820 - System Hosting      3731-000                            30,000.00             144,499.48
                                                       for February 2014

 03/18/14     107        FRANCHISE TAX BOARD           2014 Form 100-ES - Estimated           2820-000                                800.00            143,699.48
                                                       Tax Payment - Installment 1 (33-
                                                       0633413)

 03/31/14     Int        Rabobank, N.A.                Interest Posting                       1270-000               27.91                              143,727.39

 04/01/14     108        COREIP SOLUTIONS INC          System Hosting for March 2014          3731-000                            30,000.00             113,727.39
                                                       (Invoice No.: 0830)

 04/08/14     109        Irell & Manella LLP           Mediator Fees: Mediation -             3721-000                            16,375.00                 97,352.39
                                                       Wednesday, April 16, 2014-See
                                                       order granting chapter 7 trustee's
                                                       motion for entry of an order
                                                       authorizing Arbitration of Dispute
                                                       (Doc No.:902)

 04/22/14     {10}       Bank Business/M and T Bank    Wire received under Funding            1290-000         174,790.06                               272,142.45
                                                       Agreement to pay
                                                       expenses/professional fees
                                                       (Notice of Filing of Investment
                                                       Funding Agreement. (Doc. No.:
                                                       913)

 04/25/14     {10}       Bank Business/M and T Bank    Wire received under Funding            1290-000         186,098.02                               458,240.47
                                                       Agreement to pay
                                                       expenses/professional fees
                                                       (Notice of Filing of Investment
                                                       Funding Agreement. (Doc. No.:
                                                       913)

 04/29/14     110        Duane Morris LLP              Investor Party Expenses pursuant       3991-000                             7,161.00             451,079.47
                                                       to Investment Requests dated
                                                       12/20/2013 and 4/11/2014

 04/29/14     111        Fesnak and Associates, LLP    Order approving and awarding                                               16,786.18             434,293.29
                                                       second interim compensation and
                                                       reimbursement of expenses to
                                                       Fesnak, LLP (Doc No.: 1109)

                                                       Second Interim Compensation and        3320-000                                                  434,293.29
                                                       Reimbursement of Expenses for
                                                       the Period 1/1/2013-11/14/2013

                                                                                   $98.98

                                                       Second Interim Compensation and        3310-000                                                  434,293.29
                                                       Reimbursement of Expenses for
                                                       the Period 1/1/2013 through
                                                       11/14/2013

                                                                               $16,687.20

 04/29/14     112        FOX ROTHSCHILD LLC            Tenth Interim Compensation and                                            342,249.90                 92,043.39
                                                       Reimbursement of Expenses for

                                                                                       Page Subtotals:       $360,915.99       $443,372.08       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                            ! - transaction has not been cleared
                                 Case 08-13041-CSS                 Doc 1465                 Filed 09/18/19          Page 51 of 68

                                                              Form 2                                                                           Exhibit 9
                                                                                                                                               Page: 37
                                              Cash Receipts And Disbursements Record
Case No.:              08-13041                                          Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                            Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***3413                                        Account #:                        ******8100 Checking
For Period Ending: 06/14/2019                                            Blanket Bond (per case limit): $70,960,000.00
                                                                         Separate Bond (if applicable): N/A
    1          2                          3                                   4                                 5                  6                    7

  Trans.    Check or        Paid To / Received From      Description of Transaction            Uniform       Deposit          Disbursement      Account Balance
   Date      Ref. #                                                                           Tran. Code       $                    $

                                                      the Period 9/1/2013 through
                                                      2/28/2014 (Doc 1110)

                                                      Tenth Interim Compensation and          3210-000                                                      92,043.39
                                                      Reimbursement of Expenses for
                                                      the Period 9/1/2013 through
                                                      2/28/2014

                                                                             $336,655.89

                                                      Tenth Interim Compensation and          3220-000                                                      92,043.39
                                                      Reimbursement of Expenses for
                                                      the Period 9/1/2013 through
                                                      2/28/2014

                                                                               $5,594.01

 04/30/14     Int        Rabobank, N.A.               Interest Posting                        1270-000               33.06                                  92,076.45

 05/07/14     113        COREIP SOLUTIONS INC         System Hosting for April 2014           3731-000                             30,000.00                62,076.45
                                                      (Invoice 0841)

 05/31/14     Int        Rabobank, N.A.               Interest Posting                        1270-000               13.20                                  62,089.65

 06/03/14     114        COREIP SOLUTIONS INC         System Hosting for May 2014 -           3731-000                             30,000.00                32,089.65
                                                      Invoice No.: 0847

 06/30/14     {10}       Bank Business/M and T Bank   Wire received under Funding             1290-000          61,663.52                                   93,753.17
                                                      Agreement to pay
                                                      expenses/professional fees
                                                      (Notice of Filing of Investment
                                                      Funding Agreement. (Doc. No.:
                                                      913)

 06/30/14     Int        Rabobank, N.A.               Interest Posting                        1270-000                 7.10                                 93,760.27

 07/02/14     115        COREIP SOLUTIONS INC         System Hosting for June 2014            3731-000                             30,000.00                63,760.27
                                                      (Invoice No.: 0861)

 07/02/14     116        CAPSTONE ADVISORY GROUP      Eighth Interim Compensation and                                              58,858.03                 4,902.24
                         LLC                          Reimbursement of Expenses for
                                                      the Period 11/14/2013 through
                                                      3/31/2014 (Doc 1125)

                                                      Eighth Interim Compensation and         3991-000                                                       4,902.24
                                                      Reimbursement of Expenses for
                                                      the Period 11/14/2013 through
                                                      3/31/2014

                                                                              $58,706.95

                                                      Eighth Interim Compensation and         3992-000                                                       4,902.24
                                                      Reimbursement of Expenses for
                                                      the Period 11/14/2013 through
                                                      3/31/2014

                                                                                  $151.08

 07/02/14     117        Duane Morris LLP             Investor Party Expenses - Invoice       3991-000                              2,805.50                 2,096.74
                                                      Nos.: 1968178 and 1960566-
                                                      Pursuant to Investment Request
                                                      dated 6/16/14

 07/31/14     Int        Rabobank, N.A.               Interest Posting                        1270-000                 4.56                                  2,101.30

 08/31/14     Int        Rabobank, N.A.               Interest Posting                        1270-000                 0.36                                  2,101.66

 09/30/14     Int        Rabobank, N.A.               Interest Posting                        1270-000                 0.34                                  2,102.00

                                                                                      Page Subtotals:         $61,722.14        $151,663.53      true

{ } Asset Reference(s)      UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                                   Case 08-13041-CSS                   Doc 1465               Filed 09/18/19            Page 52 of 68

                                                              Form 2                                                                              Exhibit 9
                                                                                                                                                  Page: 38
                                              Cash Receipts And Disbursements Record
Case No.:              08-13041                                             Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                               Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***3413                                           Account #:                        ******8100 Checking
For Period Ending: 06/14/2019                                               Blanket Bond (per case limit): $70,960,000.00
                                                                            Separate Bond (if applicable): N/A
    1          2                          3                                      4                                  5                 6                     7

  Trans.    Check or         Paid To / Received From        Description of Transaction            Uniform        Deposit         Disbursement      Account Balance
   Date      Ref. #                                                                              Tran. Code        $                   $

 10/03/14     {10}       Wilmington Trust/M and T Bank   Wire received under funding             1290-000         621,241.85                                 623,343.85
                                                         agreement to pay expenses/
                                                         professional fees Notice of filing of
                                                         investment funding agreement
                                                         (Doc No. 913)

 10/06/14     118        FOX ROTHSCHILD LLC              Order Approving Fox Rothschild                                              473,629.12              149,714.73
                                                         LLP's 11th Interim Application for
                                                         Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period March 1, 2014 through
                                                         July 31, 2014 (Doc 1169)

                                                         Order Approving Fox Rothschild          3210-000                                                    149,714.73
                                                         LLP's 11th Interim Application for
                                                         Compensation and
                                                         Reimbursement of Expenses for
                                                         the Period March 1, 2014 through
                                                         July 31, 2014 (Doc 1169)

                                                                                $467,231.61

                                                                                                 3220-000                                                    149,714.73

                                                                                  $6,397.51

 10/06/14     119        INTELLIGENT DISCOVERY           Order Approving and Awarding 6th        3991-000                             56,045.23                 93,669.50
                         SOLUTIONS INC                   Interim Compensation for the
                                                         Period March 1, 2013 through July
                                                         31, 2014 (Doc No.: 1170)

 10/06/14     120        COREIP SOLUTIONS INC            System Hosting for July 2014 (Inv.      3731-000                             90,000.00                  3,669.50
                                                         No.: 873), August 2014 (Inv. No.:
                                                         891) and September 2014 (Inv.
                                                         No.: 913)

 10/06/14     121        Duane Morris, LLP               Investor Party Expenses- pursuant       3991-000                              1,567.50                  2,102.00
                                                         to Investment Request dated
                                                         9/18/14

 10/22/14     {11}       KPMG LLP / JPMorgan Chase       Settlement of Arbitration               1249-000       10,300,000.00                              10,302,102.00
                                                         Proceeding Brought Against
                                                         Debtor's Accounting Firm (Doc.
                                                         No.: 902), Order Approving
                                                         Settlement entered 9/18/14 (Doc
                                                         No.: 1166)

 10/28/14     122        COREIP SOLUTIONS INC            T&M Services for July 2014,             3731-000                              8,050.00            10,294,052.00
                                                         August 2014 and September 2014
                                                         (Invoice No.: 921)

 10/28/14     123        INTERNATIONAL SURETIES          Bond Renewal Invoice (11/14/14-         2300-000                             41,200.00            10,252,852.00
                         LTD.                            11/14/15) (Bond No.: 016058615)

 10/31/14     Int        Rabobank, N.A.                  Interest Posting                        1270-000               586.06                             10,253,438.06

 11/04/14     124        COREIP SOLUTIONS INC            System Hosting for October 2014         3731-000                             30,525.00            10,222,913.06
                                                         (Invoice 932); T&M Services for
                                                         the period 10/16/2014-10/31/2014
                                                         (Invoice 947)

 11/04/14     125        Franchise Tax Board             Taxes Due: 2012 ($2278.15) and          2820-000                              3,898.15            10,219,014.91
                                                         2014 ($1620.00)

 11/06/14     126        International Sureties, Ltd.    Increase in Bond Amount - Bond          2300-000                             22,110.00            10,196,904.91
                                                         No.: 016058615 (11/14/14-
                                                         11/14/15)

                                                                                         Page Subtotals:      $10,921,827.91       $727,025.00      true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                ! - transaction has not been cleared
                                  Case 08-13041-CSS                      Doc 1465               Filed 09/18/19           Page 53 of 68

                                                              Form 2                                                                               Exhibit 9
                                                                                                                                                   Page: 39
                                              Cash Receipts And Disbursements Record
Case No.:              08-13041                                               Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                                 Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***3413                                             Account #:                        ******8100 Checking
For Period Ending: 06/14/2019                                                 Blanket Bond (per case limit): $70,960,000.00
                                                                              Separate Bond (if applicable): N/A
    1          2                          3                                        4                                 5                 6                     7

  Trans.    Check or        Paid To / Received From           Description of Transaction            Uniform       Deposit         Disbursement      Account Balance
   Date      Ref. #                                                                                Tran. Code       $                   $

 11/30/14     Int        Rabobank, N.A.                    Interest Posting                        1270-000           1,680.22                              10,198,585.13

 12/01/14     127        COREIP SOLUTIONS INC              System Hosting for November             3731-000                            30,000.00            10,168,585.13
                                                           2014 (Invoice No. 957)

 12/31/14     Int        Rabobank, N.A.                    Interest Posting                        1270-000           1,728.43                              10,170,313.56

 01/05/15     128        COREIP SOLUTIONS INC              System Hosting for December             3731-000                            30,000.00            10,140,313.56
                                                           2014

 01/05/15     129        INTERNATIONAL SURETIES            Downey Financial 08-13041 -             2300-000                           290,270.00             9,850,043.56
                         LTD.                              Chapter 7 Bond Increase
                                                           ($31,000,000 - $182,000,000)
                                                           (Bond Nos.: 016058615 and
                                                           SU1128734)

 01/08/15     {10}       Bank Business/M and T Bank        Wire received under Funding             1290-000         105,783.15                               9,955,826.71
                                                           Agreement to pay
                                                           expenses/professional fees
                                                           (Notice of Filing of Investment
                                                           Funding Agreement (Doc No. 913)

 01/15/15                RaboBank                          Partial January interest credit         1270-000               27.28                              9,955,853.99

 01/28/15     130        COREIP SOLUTIONS INC              System Hosting for January 2015         3731-000                            30,000.00             9,925,853.99
                                                           (Invoice 1006)

 01/28/15     131        INTERNATIONAL SURETIES            Chapter 7 Bond Increase                 2300-000                           610,000.00             9,315,853.99
                         LTD.                              ($182,000,000 - $487,000,000):
                                                           Bond Nos.: 43BSBGA7884,
                                                           *******6843, 08670775 (1/14/15-
                                                           1/14/16)

 01/31/15     Int        Rabobank, N.A.                    Interest Posting                        1270-000           2,160.22                               9,318,014.21

 02/28/15     Int        Rabobank, N.A.                    Interest Posting                        1270-000           2,145.17                               9,320,159.38

 03/02/15     132        COREIP SOLUTIONS INC              System Hosting for February 2015        3731-000                            30,000.00             9,290,159.38
                                                           (Invoice No.: 1026)

 03/11/15     {10}       Wilmington Trust - M and T Bank   Wire received under Funding             1290-000         957,480.30                              10,247,639.68
                                                           Agreement to pay
                                                           expenses/professional fees
                                                           (Notice of Filing of Investment
                                                           Funding Agreement (Doc No. 913)

 03/11/15     133        Franchise Tax Board               Downey Financial (XX-XXXXXXX) -         2820-000                             1,600.00            10,246,039.68
                                                           Form 3539 extends the filing due
                                                           date of the return until October 15,
                                                           2015.

 03/11/15     134        Franchise Tax Board               Downey Financial (XX-XXXXXXX) -         2820-000                             2,400.00            10,243,639.68
                                                           Installment 1 of California Form
                                                           100-ES

 03/12/15     135        FOX ROTHSCHILD LLC                Order Approving and Awarding                                               558,016.49             9,685,623.19
                                                           12th Interim Compensation and
                                                           Reimbursement of Expenses for
                                                           the Period 8/1/14 through
                                                           11/30/2014 (Doc 1223)

                                                           Order Approving and Awarding            3210-000                                                  9,685,623.19
                                                           12th Interim Compensation and
                                                           Reimbursement of Expenses for
                                                           the Period 8/1/14 through
                                                           11/30/2014 (Doc 1223)


                                                                                             Page Subtotals:    $1,071,004.77     $1,582,286.49      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                 ! - transaction has not been cleared
                                  Case 08-13041-CSS                      Doc 1465                Filed 09/18/19          Page 54 of 68

                                                              Form 2                                                                               Exhibit 9
                                                                                                                                                   Page: 40
                                              Cash Receipts And Disbursements Record
Case No.:              08-13041                                                Trustee Name:                    Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                                  Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***3413                                              Account #:                       ******8100 Checking
For Period Ending: 06/14/2019                                                  Blanket Bond (per case limit): $70,960,000.00
                                                                               Separate Bond (if applicable): N/A
    1          2                          3                                         4                                5                 6                    7

  Trans.    Check or        Paid To / Received From            Description of Transaction           Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                                Tran. Code       $                  $



                                                                                   $553,912.70

                                                            Order Approving and Awarding           3220-000                                                 9,685,623.19
                                                            12th Interim Compensation and
                                                            Reimbursement of Expenses for
                                                            the Period 8/1/14 through
                                                            11/30/2014 (Doc 1223)

                                                                                     $4,103.79

 03/12/15     136        CAPSTONE ADVISORY GROUP            Order Approving and Awarding 9th                                          195,467.90            9,490,155.29
                         LLC                                Interim Compensation and
                                                            Reimbursement of Expenses for
                                                            the Period 4/1/2014-12/31/2014
                                                            (Doc 1225)

                                                            Order Approving and Awarding 9th       3991-000                                                 9,490,155.29
                                                            Interim Compensation and
                                                            Reimbursement of Expenses for
                                                            the Period 4/1/2014-12/31/2014
                                                            (Doc 1225)

                                                                                   $193,770.25

                                                            Order Approving and Awarding 9th       3992-000                                                 9,490,155.29
                                                            Interim Compensation and
                                                            Reimbursement of Expenses for
                                                            the Period 4/1/2014-12/31/2014
                                                            (Doc 1225)

                                                                                     $1,697.65

 03/12/15     137        INTELLIGENT DISCOVERY              Order Approving and Awarding 7th       3991-000                            48,151.01            9,442,004.28
                         SOLUTIONS INC                      Interim Compensation for the
                                                            Period 8/1/14-12/31/14 (Doc 1224)

 03/12/15     138        Duane Morris LLP                   Investor Agent Expenses (Invoice       3991-000                             2,825.40            9,439,178.88
                                                            Nos.: 2001206, 2023870,
                                                            2036266, 2047164)

 03/12/15     139        Cleary Gottlieb Steen & Hamilton   Order Approving and Awarding                                               93,019.50            9,346,159.38
                         LLP                                First Interim Compensation and
                                                            Reimbursement of Expenses for
                                                            the Period 3/4/14-1/16/15

                                                            Order Approving and Awarding           3210-000                                                 9,346,159.38
                                                            First Interim Compensation and
                                                            Reimbursement of Expenses for
                                                            the Period 3/4/14-1/16/15

                                                                                    $87,976.70

                                                            Order Approving and Awarding           3220-000                                                 9,346,159.38
                                                            First Interim Compensation and
                                                            Reimbursement of Expenses for
                                                            the Period 3/4/14-1/16/15

                                                                                     $5,042.80

 03/31/15     Int        Rabobank, N.A.                     Interest Posting                       1270-000           2,421.51                              9,348,580.89

 03/31/15     140        COREIP SOLUTIONS INC               System Hosting for March 2015          3731-000                            30,000.00            9,318,580.89
                                                            (Invoice 1052)

 04/30/15     Int        Rabobank, N.A.                     Interest Posting                       1270-000           2,299.46                              9,320,880.35

 05/06/15     141        COREIP SOLUTIONS INC               System Hosting for April 2015          3731-000                            30,000.00            9,290,880.35

                                                                                            Page Subtotals:         $4,720.97      $399,463.81       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                ! - transaction has not been cleared
                                   Case 08-13041-CSS                      Doc 1465               Filed 09/18/19          Page 55 of 68

                                                              Form 2                                                                                 Exhibit 9
                                                                                                                                                     Page: 41
                                              Cash Receipts And Disbursements Record
Case No.:              08-13041                                                 Trustee Name:                   Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                                   Bank Name:                      Rabobank, N.A.
Taxpayer ID #:         **-***3413                                               Account #:                      ******8100 Checking
For Period Ending: 06/14/2019                                                   Blanket Bond (per case limit): $70,960,000.00
                                                                                Separate Bond (if applicable): N/A
    1          2                          3                                          4                               5                  6                      7

  Trans.    Check or        Paid To / Received From             Description of Transaction          Uniform       Deposit         Disbursement        Account Balance
   Date      Ref. #                                                                                Tran. Code       $                   $

                                                             (Invoice No.: 1079)

 05/31/15     Int        Rabobank, N.A.                      Interest Posting                      1270-000            2,369.98                                9,293,250.33

 06/10/15                Transfer from MMA to Checking       Transfer funds from MMA to            9999-000                             30,000.00              9,263,250.33
                                                             Checking to pay CoreIP Invoice

 06/30/15     Int        Rabobank, N.A.                      Interest Posting                      1270-000            2,286.32                                9,265,536.65

 07/06/15                Transfer funds from MMA to          Transfer funds from MMA to            9999-000                             30,000.00              9,235,536.65
                         Checking Account to pay CoreIP      Checking Account to pay CoreIP
                         Invoice                             Invoice

 07/15/15                Transfer funds from MMA to          Transfer funds from MMA to            9999-000                           1,026,458.71             8,209,077.94
                         checking to pay Fox Rothschild,     checking to pay Fox Rothschild,
                         IDS, Fesnak, Capstone &             IDS, Fesnak, Capstone &
                         Wilmington Trust                    Wilmington Trust

 07/31/15     Int        Rabobank, N.A.                      Interest Posting                      1270-000            2,210.98                                8,211,288.92

 08/03/15                Transfer funds from MMA to                                                9999-000                             30,000.00              8,181,288.92
                         Checking to pay CoreIP (Invoice
                         No. 1167)

 08/17/15     {10}       Wilmington Trust - M and T Bank     Wire received under Funding           1290-000        1,843,532.94                               10,024,821.86
                                                             Agreement to pay
                                                             expenses/professional fees
                                                             (Notice of Filing of Investment
                                                             Funding Agreement (Doc No. 913)

 08/18/15                Transfer Funds from MMA to          Transfer Funds from MMA to            9999-000                           1,577,274.71             8,447,547.15
                         Checking to Pay for the Chapter 7   Checking to Pay for the Chapter 7
                         Professional Holdback               Professional Holdback
                         Amount/Investor Agent Expenses      Amount/Investor Agent Expenses

 08/31/15     Int        Rabobank, N.A.                      Interest Posting                      1270-000            2,130.83                                8,449,677.98

 09/08/15                Transfer funds from MMA to          Transfer funds from MMA to            9999-000                             30,000.00              8,419,677.98
                         checking to pay CoreIP              checking to pay CoreIP

 09/11/15                Transfer funds from MMA to          Transfer funds from MMA to            9999-000                            267,155.00              8,152,522.98
                         checking to pay 2014 corporate      checking to pay 2014 corporate
                         tax returns                         tax returns

 09/15/15                Transfer funds from MMA to          Transfer funds from MMA to            9999-000                            119,750.00              8,032,772.98
                         checking account to pay             checking account to pay
                         Corporation Estimated Income        Corporation Estimated Income
                         Tax for the year ending 12/31/15    Tax for the year ending 12/31/15

 09/29/15                Transfer funds from MMA to          Transfer funds from MMA to            9999-000                             17,000.00              8,015,772.98
                         checking account to pay CoreIP      checking account to pay CoreIP
                         Invoice (No. 1227)                  Invoice (No. 1227)

 09/30/15     Int        Rabobank, N.A.                      Interest Posting                      1270-000            2,017.26                                8,017,790.24

 09/30/15                Transfer funds from MMA to          Transfer funds from MMA to            9999-000                             75,000.00              7,942,790.24
                         checking to pay administrative      checking to pay administrative rent
                         rent claim of SK Hart Bayview,      claim of SK Hart Bayview, LLC
                         LLC (Claim No. 27)                  (Claim No. 27)

 10/23/15                Rabobank, N.A.                      Interest Posting                      1270-000            1,436.23                                7,944,226.47

 10/23/15                Transfer Out                        Transfer funds to DDA acct            9999-000       -7,944,226.47                                        0.00
                                                             5005958502

                                                                                             Page Subtotals:    -$6,088,241.93    $3,202,638.42        true




{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                 ! - transaction has not been cleared
                                   Case 08-13041-CSS                 Doc 1465            Filed 09/18/19          Page 56 of 68

                                                           Form 2                                                                              Exhibit 9
                                                                                                                                               Page: 42
                                           Cash Receipts And Disbursements Record
Case No.:                 08-13041                                     Trustee Name:                    Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                       Bank Name:                       Rabobank, N.A.
Taxpayer ID #:            **-***3413                                   Account #:                       ******8100 Checking
For Period Ending: 06/14/2019                                          Blanket Bond (per case limit): $70,960,000.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                               5                    6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction      Uniform       Deposit           Disbursement        Account Balance
   Date         Ref. #                                                                     Tran. Code       $                     $

                                           COLUMN TOTALS                                                 26,911,273.21         26,911,273.21                 $0.00
                                                 Less: Bank Transfers/CDs                                12,275,704.80         22,982,650.57
                                           Subtotal                                                      14,635,568.41          3,928,622.64
        true
                                                 Less: Payments to Debtors                                                              0.00

                                           NET Receipts / Disbursements                                 $14,635,568.41         $3,928,622.64


                                                                                                                                                 false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                                  Case 08-13041-CSS                     Doc 1465              Filed 09/18/19            Page 57 of 68

                                                              Form 2                                                                              Exhibit 9
                                                                                                                                                  Page: 43
                                              Cash Receipts And Disbursements Record
Case No.:              08-13041                                               Trustee Name:                   Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                                 Bank Name:                      Rabobank, N.A.
Taxpayer ID #:         **-***3413                                             Account #:                      ******8501 Escrow account
For Period Ending: 06/14/2019                                                 Blanket Bond (per case limit): $70,960,000.00
                                                                              Separate Bond (if applicable): N/A
    1          2                          3                                        4                                5                6                      7

  Trans.    Check or        Paid To / Received From           Description of Transaction          Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                              Tran. Code       $                   $

 01/15/14                Transferred funds from Rabobank   Order Approving Stipulation           9999-000      19,780,012.15                               19,780,012.15
                         Account # ******8100 to Escrow    Between The Trustee And The
                         Account                           Federal Deposit Insurance
                                                           Corporation Re: Establishment Of
                                                           Escrow Account. (Doc. No.: 67)

 12/12/14     {5}        US Treasury                       Settlement of Tax Refund Action       1224-000      21,102,409.93                               40,882,422.08
                                                           (2003-2008 Tax Refund) (Docs.
                                                           966, 991, 1108, 1156)

 12/12/14     {5}        US Treasury                       Settlement of Tax Refund Action       1224-000      42,497,982.92                               83,380,405.00
                                                           (2003-2008 Tax Refund) (Docs.
                                                           966, 991, 1108, 1156)

 12/12/14     {5}        US Treasury                       Settlement of Tax Refund Action       1224-000      87,486,218.59                           170,866,623.59
                                                           (2003-2008 Tax Refund) (Docs.
                                                           966, 991, 1108, 1156)

 01/14/15     {5}        US Treasury                       Settlement of Tax Refund Action       1224-000      19,805,110.23                           190,671,733.82
                                                           (2003-2008 Tax Refund) (Docs.
                                                           966, 991, 1108, 1156)

 01/14/15     {5}        US Treasury                       Settlement of Tax Refund Action       1224-000      23,033,633.40                           213,705,367.22
                                                           (2003-2008 Tax Refund) (Docs.
                                                           966, 991, 1108, 1156)

 01/14/15     {5}        US Treasury                       Settlement of Tax Refund Action       1224-000      99,999,999.99                           313,705,367.21
                                                           (2003-2008 Tax Refund) (Docs.
                                                           966, 991, 1108, 1156)

 01/14/15     {5}        US Treasury                       Settlement of Tax Refund Action       1224-000      99,999,999.99                           413,705,367.20
                                                           (2003-2008 Tax Refund) (Docs.
                                                           966, 991, 1108, 1156)

 01/15/15                Rabobank                          Interest Earned                       1270-000           18,725.11                          413,724,092.31

 01/15/15                Rabobank                          Interest Earned                       1270-000           15,573.13                          413,739,665.44

 01/31/15     Int        Rabobank, N.A.                    Interest Posting                      1270-000           57,810.35                          413,797,475.79

 01/31/15                Rabobank, N.A.                    Backup Withholding                    2990-000                            16,186.90         413,781,288.89

 02/11/15                Rabobank                          Refund Backup Withholding (bank       2990-000                           -16,186.90         413,797,475.79
                                                           error)

 02/28/15     Int        Rabobank, N.A.                    Interest Posting                      1270-000           95,230.36                          413,892,706.15

 03/31/15     Int        Rabobank, N.A.                    Interest Posting                      1270-000          105,457.88                          413,998,164.03

 04/30/15     Int        Rabobank, N.A.                    Interest Posting                      1270-000          102,082.01                          414,100,246.04

 05/31/15     Int        Rabobank, N.A.                    Interest Posting                      1270-000          105,510.75                          414,205,756.79

 06/30/15     Int        Rabobank, N.A.                    Interest Posting                      1270-000          102,133.20                          414,307,889.99

 07/09/15                Transfer Funds from Escrow Acct   Transfer funds from escrow to         9999-000                                950.00        414,306,939.99
                         to Checking Account               checking account to pay FDIC
                                                           $950.00 for tax refund from the
                                                           State of Wisconsin (See
                                                           Paragraph 3 of Order (Doc. No.:
                                                           1231))

 07/31/15     Int        Rabobank, N.A.                    Interest Posting                      1270-000          105,563.48                          414,412,503.47

 08/06/15                                                  WIRE OUT On July 7, 2015,             4210-000                       135,766,859.00         278,645,644.47
                                                           Judge Sontchi entered an order

                                                                                           Page Subtotals: $414,413,453.47 $135,767,809.00          true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
                                   Case 08-13041-CSS                      Doc 1465              Filed 09/18/19           Page 58 of 68

                                                               Form 2                                                                                  Exhibit 9
                                                                                                                                                       Page: 44
                                               Cash Receipts And Disbursements Record
Case No.:                 08-13041                                              Trustee Name:                  Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                                Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***3413                                            Account #:                     ******8501 Escrow account
For Period Ending: 06/14/2019                                                   Blanket Bond (per case limit): $70,960,000.00
                                                                                Separate Bond (if applicable): N/A
    1             2                        3                                         4                               5                    6                      7

  Trans.       Check or      Paid To / Received From            Description of Transaction         Uniform        Deposit           Disbursement        Account Balance
   Date         Ref. #                                                                            Tran. Code        $                     $

                                                             (Docket # 1301) approving a
                                                             Settlement Agreement among the
                                                             Agent, the FDIC and me, as
                                                             chapter 7 trustee. Under
                                                             paragraph 5 of the Settlement
                                                             Agreement, (Docket # 1276-2), the
                                                             estate was required to pay
                                                             $135,766,859.00 to the Agent
                                                             within twenty (20) days after the
                                                             Effective Date of the Settlement
                                                             Agreement. On July 17, 2015, the
                                                             Order became a final order and on
                                                             July 21, 2015, the Board of
                                                             Directors of the FDIC approved
                                                             the Settlement Agreement.

 08/31/15        Int      Rabobank, N.A.                     Interest Posting                     1270-000           76,577.05                              278,722,221.52

 09/30/15        Int      Rabobank, N.A.                     Interest Posting                     1270-000           68,726.21                              278,790,947.73

 10/23/15                 Rabobank, N.A.                     Interest Posting                     1270-000           50,411.65                              278,841,359.38

 10/23/15                 Transfer Out                       Transfer funds to DDA acct           9999-000     -278,841,359.38                                          0.00
                                                             5005958502

                                               COLUMN TOTALS                                                    135,767,809.00        135,767,809.00                 $0.00
                                                     Less: Bank Transfers/CDs                                  -259,061,347.23                950.00
                                               Subtotal                                                         394,829,156.23        135,766,859.00
        true
                                                     Less: Payments to Debtors                                                                  0.00

                                               NET Receipts / Disbursements                                    $394,829,156.23      $135,766,859.00


                                                                                                                                                         false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                   ! - transaction has not been cleared
                                  Case 08-13041-CSS                     Doc 1465             Filed 09/18/19          Page 59 of 68

                                                             Form 2                                                                             Exhibit 9
                                                                                                                                                Page: 45
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                           Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                             Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***3413                                         Account #:                        ******8502 Checking (Primary)
For Period Ending: 06/14/2019                                             Blanket Bond (per case limit): $70,960,000.00
                                                                          Separate Bond (if applicable): N/A
    1          2                         3                                       4                               5                  6                    7

  Trans.    Check or        Paid To / Received From           Description of Transaction        Uniform       Deposit          Disbursement      Account Balance
   Date      Ref. #                                                                            Tran. Code       $                    $

 06/10/15                Transfer from MMA to Checking     Transfer funds from MMA to          9999-000          30,000.00                                   30,000.00
                                                           Checking to pay CoreIP Invoice

 06/10/15    7000        COREIP SOLUTIONS INC              System Hosting for May 2015         3731-000                             30,000.00                     0.00
                                                           (Invoice 1112)

 07/06/15                Transfer funds from MMA to        Transfer funds from MMA to          9999-000          30,000.00                                   30,000.00
                         Checking Account to pay CoreIP    Checking Account to pay CoreIP
                         Invoice                           Invoice

 07/06/15    7001        COREIP SOLUTIONS INC              System Hosting for June 2015        3731-000                             30,000.00                     0.00
                                                           (Invoice No.: 1141)

 07/09/15                Transfer Funds from Escrow Acct   Transfer funds from escrow to       9999-000              950.00                                    950.00
                         to Checking Account               checking account to pay FDIC
                                                           $950.00 for tax refund from the
                                                           State of Wisconsin (See
                                                           Paragraph 3 of Order (Doc. No.:
                                                           1231))

 07/09/15   7002 {5}     FDIC                              Tax Refund - State of Wisconsin     1224-000              -950.00                                      0.00
                                                           (See Paragraph 3 of Order (Doc
                                                           No.: 1231))

 07/15/15                Transfer funds from MMA to        Transfer funds from MMA to          9999-000        1,026,458.71                              1,026,458.71
                         checking to pay Fox Rothschild,   checking to pay Fox Rothschild,
                         IDS, Fesnak, Capstone &           IDS, Fesnak, Capstone &
                         Wilmington Trust                  Wilmington Trust

 07/15/15    7003        FOX ROTHSCHILD LLC                Order Approving and Awarding                                            747,439.78             279,018.93
                                                           Thirteenth Interim Compensation
                                                           and Reimbursement of Expenses
                                                           for the Period December 1, 2014
                                                           through May 31, 2015 (Doc 1308)

                                                           Order Approving and Awarding        3210-000                                                   279,018.93
                                                           Thirteenth Interim Compensation
                                                           and Reimbursement of Expenses
                                                           for the Period December 1, 2014
                                                           through May 31, 2015 (Doc 1308)

                                                                               $733,302.25

                                                                                               3220-000                                                   279,018.93

                                                                                $14,137.53

 07/15/15    7004        INTELLIGENT DISCOVERY             Order Approving and Awarding        3991-000                             52,793.25             226,225.68
                         SOLUTIONS INC                     Eighth Interim Compensation for
                                                           the Period January 1, 2015
                                                           through May 31, 2015 (Doc 1306)

 07/15/15    7005        CAPSTONE ADVISORY GROUP           Order Approving and Awarding                                            194,467.94                31,757.74
                         LLC                               Tenth Interim Compensation and
                                                           Reimbursement of Expenses for
                                                           the Period January 1, 2015
                                                           through May 31, 2015 (Doc 1307)

                                                           Order Approving and Awarding        3991-000                                                      31,757.74
                                                           Tenth Interim Compensation and
                                                           Reimbursement of Expenses for
                                                           the Period January 1, 2015
                                                           through May 31, 2015

                                                                               $194,428.00

                                                                                               3992-000                                                      31,757.74


                                                                                         Page Subtotals:    $1,086,458.71      $1,054,700.97      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                                   Case 08-13041-CSS                      Doc 1465               Filed 09/18/19          Page 60 of 68

                                                              Form 2                                                                                 Exhibit 9
                                                                                                                                                     Page: 46
                                              Cash Receipts And Disbursements Record
Case No.:              08-13041                                             Trustee Name:                       Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                               Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***3413                                           Account #:                          ******8502 Checking (Primary)
For Period Ending: 06/14/2019                                               Blanket Bond (per case limit): $70,960,000.00
                                                                            Separate Bond (if applicable): N/A
    1          2                          3                                        4                                 5                 6                      7

  Trans.    Check or        Paid To / Received From             Description of Transaction          Uniform       Deposit         Disbursement        Account Balance
   Date      Ref. #                                                                                Tran. Code       $                   $



                                                                                       $39.94

 07/15/15    7006        Wilmington Trust, National          Annual Administration Fee and         3991-000                            23,500.00                   8,257.74
                         Association                         Data Platform Annual Charge
                                                             (Invoice No.: 20150128-37753-A)

 07/15/15    7007        Fesnak, LLP (nka McGladrey,         Order Approving and Awarding                                               8,257.74                       0.00
                         LLP)                                Third Interim Compensation and
                                                             Reimbursement of Expenses for
                                                             the Period November 15, 2013
                                                             through September 15, 2014 (Doc
                                                             1304-1)

                                                             Order Approving and Awarding          3310-000                                                            0.00
                                                             Third Interim Compensation and
                                                             Reimbursement of Expenses for
                                                             the Period November 15, 2013
                                                             through September 15, 2014

                                                                                    $8,214.58

                                                                                                   3320-000                                                            0.00

                                                                                       $43.16

 07/31/15                Rabobank, N.A.                      Bank and Technology Services          2600-000                                335.14                   -335.14
                                                             Fees

 08/03/15                Transfer funds from MMA to                                                9999-000          30,000.00                                    29,664.86
                         Checking to pay CoreIP (Invoice
                         No. 1167)

 08/03/15                Rabobank, N.A.                      Bank and Technology Services          2600-000                                -335.14                30,000.00
                                                             Fees

 08/04/15    7008        COREIP SOLUTIONS INC                System Hosting for July 2015          3731-000                            30,000.00                       0.00
                                                             (Invoice 1167)

 08/18/15                Transfer Funds from MMA to          Transfer Funds from MMA to            9999-000        1,577,274.71                               1,577,274.71
                         Checking to Pay for the Chapter 7   Checking to Pay for the Chapter 7
                         Professional Holdback               Professional Holdback
                         Amount/Investor Agent Expenses      Amount/Investor Agent Expenses

 08/18/15    7009        FOX ROTHSCHILD LLC                  Chapter 7 Professional Holdback                                          941,724.60               635,550.11
                                                             Amount (See Doc 1333 - Order
                                                             Approving the Stipulation with the
                                                             Funding Parties Allowing Payment
                                                             of the Holdback Amounts)

                                                             Chapter 7 Professional Holdback       3210-000                                                    635,550.11
                                                             Amount (See Doc 1333 - Order
                                                             Approving the Stipulation with the
                                                             Funding Parties Allowing Payment
                                                             of the Holdback Amounts)

                                                                                  $926,218.97

                                                             Chapter 7 Professional Holdback       3220-000                                                    635,550.11
                                                             Amount (See Doc 1333 - Order
                                                             Approving the Stipulation with the
                                                             Funding Parties Allowing Payment
                                                             of the Holdback Amounts)

                                                                                   $15,505.63

 08/18/15    7010        INTELLIGENT DISCOVERY               Chapter 7 Professional Holdback       3991-000                            65,444.18               570,105.93
                         SOLUTIONS INC                       Amount (See Doc 1333 - Order

                                                                                            Page Subtotals:     $1,607,274.71     $1,068,926.52        true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                 ! - transaction has not been cleared
                                   Case 08-13041-CSS                     Doc 1465               Filed 09/18/19          Page 61 of 68

                                                             Form 2                                                                              Exhibit 9
                                                                                                                                                 Page: 47
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                            Trustee Name:                       Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                              Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***3413                                          Account #:                          ******8502 Checking (Primary)
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                         3                                        4                                 5                6                    7

  Trans.    Check or        Paid To / Received From            Description of Transaction          Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                               Tran. Code       $                  $

                                                            Approving the Stipulation with the
                                                            Funding Parties Allowing Payment
                                                            of the Holdback Amounts)

 08/18/15    7011        CAPSTONE ADVISORY GROUP            Chapter 7 Professional Holdback                                         524,803.27                45,302.66
                         LLC                                Amount (See Doc 1333 - Order
                                                            Approving the Stipulation with the
                                                            Funding Parties Allowing Payment
                                                            of the Holdback Amounts)

                                                            FEES- Chapter 7 Professional          3991-000                                                    45,302.66
                                                            Holdback Amount

                                                                                 $522,033.00

                                                            EXP: Chapter 7 Professional           3992-000                                                    45,302.66
                                                            Holdback Amount (See Doc 1333
                                                            - Order Approving the Stipulation
                                                            with the Funding Parties Allowing
                                                            Payment of the Holdback
                                                            Amounts)

                                                                                   $2,770.27

 08/18/15    7012        FESNAK, LLP (NKA                   Chapter 7 Professional Holdback                                           2,962.27                42,340.39
                         MCGLADREY LLP)                     Amount (See Doc 1333 - Order
                                                            Approving the Stipulation with the
                                                            Funding Parties Allowing Payment
                                                            of the Holdback Amounts)

                                                            FEES: Chapter 7 Professional          3310-000                                                    42,340.39
                                                            Holdback Amount

                                                                                   $2,944.80

                                                            EXP: Chapter 7 Professional           3320-000                                                    42,340.39
                                                            Holdback Amount (See Doc 1333
                                                            - Order Approving the Stipulation
                                                            with the Funding Parties Allowing
                                                            Payment of the Holdback
                                                            Amounts)

                                                                                      $17.47

 08/18/15    7013        Cleary Gottlieb Steen & Hamilton   Chapter 7 Professional Holdback       3210-000                           16,415.21                25,925.18
                         LLP                                Amount (See Doc 1333 - Order
                                                            Approving the Stipulation with the
                                                            Funding Parties Allowing Payment
                                                            of the Holdback Amounts)

 08/18/15    7014        Duane Morris, LLP                  Investor Agent Expenses               3991-000                           25,925.18                     0.00

 09/08/15                Transfer funds from MMA to         Transfer funds from MMA to            9999-000          30,000.00                                 30,000.00
                         checking to pay CoreIP             checking to pay CoreIP

 09/08/15    7015        COREIP SOLUTIONS INC               System Hosting for August 2015        3731-000                           30,000.00                     0.00
                                                            (Invoice No. 1194)

 09/11/15                Transfer funds from MMA to         Transfer funds from MMA to            9999-000         267,155.00                             267,155.00
                         checking to pay 2014 corporate     checking to pay 2014 corporate
                         tax returns                        tax returns

 09/15/15                Transfer funds from MMA to         Transfer funds from MMA to            9999-000         119,750.00                             386,905.00
                         checking account to pay            checking account to pay
                         Corporation Estimated Income       Corporation Estimated Income
                         Tax for the year ending 12/31/15   Tax for the year ending 12/31/15

 09/16/15                Internal Revenue Service           ACH WITHDRAWAL PER IRS                2810-000                          162,531.00            224,374.00


                                                                                           Page Subtotals:       $416,905.00      $762,636.93      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
                                   Case 08-13041-CSS                      Doc 1465              Filed 09/18/19           Page 62 of 68

                                                             Form 2                                                                                Exhibit 9
                                                                                                                                                   Page: 48
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                              Trustee Name:                      Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                                Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***3413                                            Account #:                         ******8502 Checking (Primary)
For Period Ending: 06/14/2019                                                Blanket Bond (per case limit): $70,960,000.00
                                                                             Separate Bond (if applicable): N/A
    1          2                         3                                          4                                5                 6                    7

  Trans.    Check or         Paid To / Received From            Description of Transaction          Uniform       Deposit         Disbursement      Account Balance
   Date      Ref. #                                                                                Tran. Code       $                   $

                                                             REQUIREMENT Form 1120 US
                                                             Consolidated Corporation Income
                                                             Tax Return for the year ending
                                                             December 31, 2014

 09/17/15                Internal Revenue Service            ACH WITHDRAWAL PER IRS                2810-000                           119,750.00             104,624.00
                                                             REQUIREMENT Corporation
                                                             Estimated Income Tax Payment
                                                             for the year ending December 31,
                                                             2015

 09/29/15                Transfer funds from MMA to          Transfer funds from MMA to            9999-000          17,000.00                               121,624.00
                         checking account to pay CoreIP      checking account to pay CoreIP
                         Invoice (No. 1227)                  Invoice (No. 1227)

 09/29/15    7016        COREIP SOLUTIONS INC                System Hosting for September          3731-000                            17,000.00             104,624.00
                                                             2015 (Invoice No.: 1227); final
                                                             invoice has been pro-rated for
                                                             services terminated effective 9-17-
                                                             2015

 09/30/15                Transfer funds from MMA to          Transfer funds from MMA to            9999-000          75,000.00                               179,624.00
                         checking to pay administrative      checking to pay administrative rent
                         rent claim of SK Hart Bayview,      claim of SK Hart Bayview, LLC
                         LLC (Claim No. 27)                  (Claim No. 27)

 09/30/15    7017        SK HART BAYVIEW, LLC                Amended Order Resolving               2410-000                            75,000.00             104,624.00
                                                             Chapter 7 Trustee's Objection to
                                                             Proof of Administrative Rent Claim
                                                             of SK Hart Bayview, LLC (Claim
                                                             No. 27) (Doc 1344)

 10/01/15                State of California Franchise Tax   ACH WITHDRAWAL California             2820-000                           104,624.00                     0.00
                         Board                               Form 100 for the year ending
                                                             December 31, 2014

 10/23/15                TRANSFER IN                         TRANSFER FROM MMA ACCT                9999-000        7,944,226.47                             7,944,226.47
                                                             5005418100 TO CHECKING
                                                             ACCT 5005958502

 10/23/15                TRANSFER IN                         TRANSFER FROM MMA ACCT                9999-000     278,841,359.38                          286,785,585.85
                                                             5005958501 TO CHECKING
                                                             ACCT 5005958502

 12/01/15     {12}       Gryphon Hidden Values VIII Ltd -    Equity Sale of 1 share of Common      1229-000            1,539.85                         286,787,125.70
                         DBAG Americas NYC                   Stock in Downey Savings & Loan
                                                             Association, F.A. (Doc 1352)

 12/01/15     {12}       Halcyon Mount Bonnell Fund LP -     Equity Sale of 1 share of Common      1229-000            4,218.32                         286,791,344.02
                         DBAG Americas NYC                   Stock in Downey Savings & Loan
                                                             Association, F.A. (Doc 1352)

 12/01/15     {12}       HLF LP - DBAG Americas NYC          Equity Sale of 1 share of Common      1229-000            5,693.10                         286,797,037.12
                                                             Stock in Downey Savings & Loan
                                                             Association, F.A. (Doc 1352)

 12/01/15     {12}       Goldman, Sachs & Co - Citibank      Equity Sale of 1 share of Common      1229-000          10,700.00                          286,807,737.12
                         NA                                  Stock in Downey Savings & Loan
                                                             Association, F.A. (Doc 1352)

 12/01/15     {12}       HCN LP - DBAG Americas NYC          Equity Sale of 1 share of Common      1229-000          16,520.83                          286,824,257.95
                                                             Stock in Downey Savings & Loan
                                                             Association, F.A. (Doc 1352)

 12/01/15     {12}       Halcyon Master Fund LP - DBAG       Equity Sale of 1 share of Common      1229-000          26,247.90                          286,850,505.85
                         Americas NYC                        Stock in Downey Savings & Loan
                                                             Association, F.A. (Doc 1352)

                                                                                           Page Subtotals: $286,942,505.85          $316,374.00      true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                 ! - transaction has not been cleared
                                   Case 08-13041-CSS                    Doc 1465           Filed 09/18/19           Page 63 of 68

                                                             Form 2                                                                           Exhibit 9
                                                                                                                                              Page: 49
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                          Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                            Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***3413                                        Account #:                        ******8502 Checking (Primary)
For Period Ending: 06/14/2019                                            Blanket Bond (per case limit): $70,960,000.00
                                                                         Separate Bond (if applicable): N/A
    1          2                         3                                      4                               5                 6                     7

  Trans.    Check or         Paid To / Received From          Description of Transaction       Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                           Tran. Code       $                  $



 12/01/15     {12}       Scoggin Worldwide Fund Ltd -      Equity Sale of 1 share of Common   1229-000          10,900.00                          286,861,405.85
                         JPMorgan Chase                    Stock in Downey Savings & Loan
                                                           Association, F.A. (Doc 1352)

 12/02/15     {12}       N516AM LLC JPMorgan Chase         Equity Sale of 1 share of Common   1229-000          24,180.00                          286,885,585.85
                                                           Stock in Downey Savings & Loan
                                                           Association, F.A. (Doc 1352)

 12/08/15     {5}        United States Treasury            Tax return                         1224-000          16,792.96                          286,902,378.81

 12/14/15                Duane Morris LLP                  Overpayment on July 2015 Invoice   3991-000                            -1,253.70        286,903,632.51

 12/15/15    7018        INTERNATIONAL SURETIES            Chapter 7 Bond Renewal - Bond      2300-000                          200,000.00         286,703,632.51
                         LTD.                              No.: 016058615

 12/18/15    7019        Promontory Financial Group, LLC   INTERIM DISTRIBUTION               7100-000                          212,022.50         286,491,610.01
                                                           (ORDER APPROVING MOTION
                                                           OF CHAPTER 7 TRUSTEE FOR
                                                           ORDER AUTHORIZING
                                                           TRUSTEE TO MAKE AN
                                                           INTERIM DISTRIBUTION TO
                                                           UNSECURED CREDITORS (DOC
                                                           1366))

 12/18/15    7020        The TAARP Group, LLP              INTERIM DISTRIBUTION               7100-000                           14,194.48         286,477,415.53
                                                           (ORDER APPROVING MOTION
                                                           OF CHAPTER 7 TRUSTEE FOR
                                                           ORDER AUTHORIZING
                                                           TRUSTEE TO MAKE AN
                                                           INTERIM DISTRIBUTION TO
                                                           UNSECURED CREDITORS (DOC
                                                           1366)

 12/18/15    7021        Sandler O'Neil + Partners, L.P.   INTERIM DISTRIBUTION               7100-000                             1,707.61        286,475,707.92
                                                           (ORDER APPROVING MOTION
                                                           OF CHAPTER 7 TRUSTEE FOR
                                                           ORDER AUTHORIZING
                                                           TRUSTEE TO MAKE AN
                                                           INTERIM DISTRIBUTION TO
                                                           UNSECURED CREDITORS (DOC
                                                           1366))

 12/18/15    7022        Wachtell, Lipton, Rosen & Katz    INTERIM DISTRIBUTION               7100-000                          173,557.05         286,302,150.87
                                                           (ORDER APPROVING MOTION
                                                           OF CHAPTER 7 TRUSTEE FOR
                                                           ORDER AUTHORIZING
                                                           TRUSTEE TO MAKE AN
                                                           INTERIM DISTRIBUTION TO
                                                           UNSECURED CREDITORS (DOC
                                                           1366))

 12/18/15    7023        Federal Deposit Insurance         INTERIM DISTRIBUTION               7100-000                      135,563,751.10         150,738,399.77
                         Corporation                       (ORDER APPROVING MOTION
                                                           OF CHAPTER 7 TRUSTEE FOR
                                                           ORDER AUTHORIZING
                                                           TRUSTEE TO MAKE AN
                                                           INTERIM DISTRIBUTION TO
                                                           UNSECURED CREDITORS (DOC
                                                           1366))
                                                           Stopped on 12/22/2015

 12/18/15    7024        Wilmington Trust Company          INTERIM DISTRIBUTION               7100-000                        89,034,767.26            61,703,632.51
                                                           (ORDER APPROVING MOTION
                                                           OF CHAPTER 7 TRUSTEE FOR
                                                           ORDER AUTHORIZING

                                                                                       Page Subtotals:        $51,872.96 $225,198,746.30        true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                                  Case 08-13041-CSS                     Doc 1465              Filed 09/18/19          Page 64 of 68

                                                            Form 2                                                                              Exhibit 9
                                                                                                                                                Page: 50
                                            Cash Receipts And Disbursements Record
Case No.:              08-13041                                            Trustee Name:                     Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                              Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***3413                                          Account #:                        ******8502 Checking (Primary)
For Period Ending: 06/14/2019                                              Blanket Bond (per case limit): $70,960,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                        3                                         4                               5                 6                     7

  Trans.    Check or        Paid To / Received From           Description of Transaction         Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code       $                  $

                                                           TRUSTEE TO MAKE AN
                                                           INTERIM DISTRIBUTION TO
                                                           UNSECURED CREDITORS (DOC
                                                           1366))

 12/22/15    7023        Federal Deposit Insurance         INTERIM DISTRIBUTION                 7100-000                      -135,563,751.10        197,267,383.61
                         Corporation                       (ORDER APPROVING MOTION
                                                           OF CHAPTER 7 TRUSTEE FOR
                                                           ORDER AUTHORIZING
                                                           TRUSTEE TO MAKE AN
                                                           INTERIM DISTRIBUTION TO
                                                           UNSECURED CREDITORS (DOC
                                                           1366))
                                                           Stopped on 12/22/2015

 12/22/15    7025        Federal Deposit Insurance         Interim Distribution (Order          7100-000                        67,781,875.55        129,485,508.06
                         Corporation                       Approving Motion of Chapter 7
                                                           Trustee for Order Authorizing
                                                           Trustee to Make an Interim
                                                           Distribution to Unsecured
                                                           Creditors (Doc 1366))

 12/22/15    7026        Federal Deposit Insurance         Interim Distribution (Order          7100-000                        67,781,875.55            61,703,632.51
                         Corporation                       Approving Motion of Chapter 7
                                                           Trustee for Order Authorizing
                                                           Trustee to Make an Interim
                                                           Distribution to Unsecured
                                                           Creditors (Doc 1366))

 12/29/15                Federal Deposit Insurance         Check #7025 was paid as              7100-000                                -0.55            61,703,633.06
                         Corporation                       $67,781,875.00 instead of
                                                           $67,781,875.55. The check did
                                                           not print the cents in the legal
                                                           amount (written amount) due to a
                                                           character limitation.

 12/29/15                Federal Deposit Insurance         Check #7026 was paid as              7100-000                                -0.55            61,703,633.61
                         Corporation                       $67,781,875.00 instead of
                                                           $67,781,875.55. The check did
                                                           not print the cents in the legal
                                                           amount (written amount) due to a
                                                           character limitation.

 04/12/16                Global Surety, LLC - Operating    International Sureties Refund -      2300-000                           -49,525.00            61,753,158.61
                         Acct                              decreased bond amount to
                                                           $70,960,000

 07/31/16     {13}       Zelle Hofmann Voelbel and         Wire in from FDIC for electronic     1229-000          10,000.00                              61,763,158.61
                         Mason LLP US Bank Minnesota       records

 10/12/16     {14}       Wollmuth Maher & Deutsch LLP      Order Approving Chapter 7            1224-000         105,585.58                              61,868,744.19
                                                           Trustees Motion Authorizing the
                                                           Sale and Assignment of Debtors
                                                           2015 federal tax refund to
                                                           Wollmuth; DOC # 1418

 11/15/16    7027        INTERNATIONAL SURETIES            Chapter 7 Bond Renewal (6 month      2300-000                           70,960.00             61,797,784.19
                         LTD.                              billing) - $70,960,000 (Term:
                                                           11/14/16-11/14/17)

 01/31/17    7028        Alfred Thomas Giuliano, Chapter   Distribution payment - Dividend      2100-000                          500,000.00             61,297,784.19
                         7 Trustee                         paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7029        MATTHEW CANTOR                    Distribution payment - Dividend      2100-000                         7,521,525.37            53,776,258.82
                                                           paid in accordance with Order of

                                                                                         Page Subtotals:       $115,585.58    $8,042,959.27       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                             ! - transaction has not been cleared
                                   Case 08-13041-CSS                    Doc 1465              Filed 09/18/19          Page 65 of 68

                                                             Form 2                                                                              Exhibit 9
                                                                                                                                                 Page: 51
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                           Trustee Name:                      Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                             Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***3413                                         Account #:                         ******8502 Checking (Primary)
For Period Ending: 06/14/2019                                             Blanket Bond (per case limit): $70,960,000.00
                                                                          Separate Bond (if applicable): N/A
    1          2                         3                                       4                                5                 6                      7

  Trans.    Check or         Paid To / Received From          Description of Transaction         Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code       $                   $

                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7030        RSM US LLP                        Distribution payment - Dividend      3310-000                            25,515.00             53,750,743.82
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7031        RSM US LLP                        Distribution payment - Dividend      3320-000                                 18.96            53,750,724.86
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7032        FOX ROTHSCHILD LLC                Distribution payment - Dividend      3210-000                           434,365.20             53,316,359.66
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7033        FOX ROTHSCHILD LLC                Distribution payment - Dividend      3220-000                            61,854.43             53,254,505.23
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7034        Veris Consulting, Inc.            Distribution payment - Dividend      3991-000                            10,750.00             53,243,755.23
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7035        Veris Consulting, Inc.            Distribution payment - Dividend      3992-000                                158.76            53,243,596.47
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7036        Berkeley Research Group, LLC      Distribution payment - Dividend      3991-000                            10,552.50             53,233,043.97
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7037        Berkeley Research Group, LLC      Distribution payment - Dividend      3992-000                             1,228.09             53,231,815.88
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7038        INTELLIGENT DISCOVERY             Distribution payment - Dividend      3991-000                            15,842.74             53,215,973.14
                         SOLUTIONS INC                     paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7039        Wachtell, Lipton, Rosen & Katz    Distribution payment - Dividend      7100-000                            40,883.78             53,175,089.36
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7040        Promontory Financial Group, LLC   Distribution payment - Dividend      7100-000                            49,944.85             53,125,144.51
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7041        The TAARP Group, LLP              Distribution payment - Dividend      7100-000                             3,343.71             53,121,800.80
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7042        Sandler O'Neil + Partners, L.P.   Distribution payment - Dividend      7100-000                                402.25            53,121,398.55
                                                           paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

                                                                                        Page Subtotals:                $0.00     $654,860.27       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                                   Case 08-13041-CSS                    Doc 1465               Filed 09/18/19          Page 66 of 68

                                                             Form 2                                                                               Exhibit 9
                                                                                                                                                  Page: 52
                                             Cash Receipts And Disbursements Record
Case No.:              08-13041                                           Trustee Name:                       Matthew Cantor (280180)
Case Name:             Downey Financial Corp.                             Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***3413                                         Account #:                          ******8502 Checking (Primary)
For Period Ending: 06/14/2019                                             Blanket Bond (per case limit): $70,960,000.00
                                                                          Separate Bond (if applicable): N/A
    1          2                         3                                       4                                 5                 6                      7

  Trans.    Check or         Paid To / Received From          Description of Transaction          Uniform       Deposit        Disbursement        Account Balance
   Date      Ref. #                                                                              Tran. Code       $                  $

 01/31/17    7043        Wilmington Trust Company c/o      Distribution payment - Dividend       7100-000                        20,973,378.58             32,148,019.97
                         Seward & Kissel                   paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 01/31/17    7044        Federal Deposit Insurance         Distribution payment - Dividend       7100-000                        32,148,019.97                       0.00
                         Corporation                       paid in accordance with Order of
                                                           Distribution signed on 1/17/2017
                                                           (D.I. 1450)

 05/01/17                Global Surety, LLC - Operating    Refund for unearned premium.          2300-000                           -37,041.00                  37,041.00
                         Acct

 06/22/17    7045        INTERNATIONAL SURETIES            Chapter 7 Blanket Bond Delaware       2300-000                                151.10                 36,889.90
                         LTD.                              - Bond Number: 016026389 -
                                                           Term 1/1/17-1/1/18

 12/08/17    7046        RSM US LLP                        Preparation of Forms 1096 and         3310-000                                700.00                 36,189.90
                                                           1099, U.S. Information and
                                                           Transmittal for the year end
                                                           December 31, 2017 (5247412)

 11/12/18    7047        Wachtell, Lipton, Rosen & Katz    Downey Financial Corp. - Final        7100-000                                 27.85                 36,162.05
                                                           Distribution Payment
                                                           Stopped on 05/16/2019

 11/12/18    7048        Promontory Financial Group, LLC   Downey Financial Corp. - Final        7100-000                                 34.02                 36,128.03
                                                           Distribution Payment
                                                           Stopped on 05/16/2019

 11/12/18    7049        The TAARP Group, LLP              Downey Financial Corp. - Final        7100-000                                  2.28                 36,125.75
                                                           Distribution Payment
                                                           Stopped on 05/16/2019

 11/12/18    7050        Sandler O'Neil + Partners, L.P.   Downey Financial Corp. - Final        7100-000                                  0.27                 36,125.48
                                                           Distribution Payment

 11/12/18    7051        Wilmington Trust Company c/o      Downey Financial Corp. - Final        7100-000                            14,288.04                  21,837.44
                         Seward & Kissel                   Distribution Payment
                                                           Stopped on 05/16/2019

 11/12/18    7052        Federal Deposit Insurance         Downey Financial Corp. - Final        7100-000                            21,837.44                       0.00
                         Corporation                       Distribution Payment

 05/16/19    7047        Wachtell, Lipton, Rosen & Katz    Downey Financial Corp. - Final        7100-000                                -27.85                    27.85
                                                           Distribution Payment
                                                           Stopped on 05/16/2019

 05/16/19    7048        Promontory Financial Group, LLC   Downey Financial Corp. - Final        7100-000                                -34.02                    61.87
                                                           Distribution Payment
                                                           Stopped on 05/16/2019

 05/16/19    7049        The TAARP Group, LLP              Downey Financial Corp. - Final        7100-000                                 -2.28                    64.15
                                                           Distribution Payment
                                                           Stopped on 05/16/2019

 05/16/19    7051        Wilmington Trust Company c/o      Downey Financial Corp. - Final        7100-000                           -14,288.04                  14,352.19
                         Seward & Kissel                   Distribution Payment
                                                           Stopped on 05/16/2019

 05/21/19    7053        United States Bankruptcy Court    Downey Financial Corp. - Order                                            14,352.19                       0.00
                                                           Authorizing Deposit of Funds into
                                                           the Court Registry (Doc 1461)

                                                           Unclaimed funds - Claim No. 21        7100-001                                                            0.00

                                                                                 $14,288.04

                                                                                        Page Subtotals:                 $0.00 $53,121,398.55        true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
                                   Case 08-13041-CSS                 Doc 1465              Filed 09/18/19          Page 67 of 68

                                                           Form 2                                                                                Exhibit 9
                                                                                                                                                 Page: 53
                                           Cash Receipts And Disbursements Record
Case No.:                 08-13041                                     Trustee Name:                      Matthew Cantor (280180)
Case Name:                Downey Financial Corp.                       Bank Name:                         Rabobank, N.A.
Taxpayer ID #:            **-***3413                                   Account #:                         ******8502 Checking (Primary)
For Period Ending: 06/14/2019                                          Blanket Bond (per case limit): $70,960,000.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                      4                                5                    6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction        Uniform       Deposit           Disbursement        Account Balance
   Date         Ref. #                                                                       Tran. Code       $                     $

                                                         Unclaimed funds - Claim No. 15      7100-001                                                             0.00

                                                                                   $2.28

                                                         Unclaimed funds - Claim No. 10      7100-001                                                             0.00

                                                                                  $34.02

                                                         Unclaimed funds - Claim No.         7100-001                                                             0.00
                                                         WL01

                                                                                  $27.85

                                           COLUMN TOTALS                                                  290,220,602.81        290,220,602.81                 $0.00
                                                 Less: Bank Transfers/CDs                                 289,989,174.27                  0.00
                                           Subtotal                                                           231,428.54        290,220,602.81
        true
                                                 Less: Payments to Debtors                                                                0.00

                                           NET Receipts / Disbursements                                      $231,428.54      $290,220,602.81


                                                                                                                                                   false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                             ! - transaction has not been cleared
                               Case 08-13041-CSS                 Doc 1465          Filed 09/18/19           Page 68 of 68

                                                     Form 2                                                                         Exhibit 9
                                                                                                                                    Page: 54
                                     Cash Receipts And Disbursements Record
Case No.:         08-13041                                         Trustee Name:                    Matthew Cantor (280180)
Case Name:        Downey Financial Corp.                           Bank Name:                       Rabobank, N.A.
Taxpayer ID #:    **-***3413                                       Account #:                       ******8502 Checking (Primary)
For Period Ending: 06/14/2019                                      Blanket Bond (per case limit): $70,960,000.00
                                                                   Separate Bond (if applicable): N/A




                                                                                                       NET                     ACCOUNT
                               TOTAL - ALL ACCOUNTS                             NET DEPOSITS      DISBURSEMENTS                BALANCES
                               ********1765 Money Market Account                   $32,175,063.54            $0.00                     $0.00

                               ********1766 Checking Account                               $0.00             $7,508,114.32              $0.00

                               ********1767 Money Market Account                     $181,165.84                      $0.00             $0.00

                               **********1765 Money Market Account                    $33,097.47                      $0.00             $0.00

                               **********1766 Checking Account                             $0.00             $1,121,287.06              $0.00

                               **********1767 Money Market Account                      $8,704.66                     $0.00             $0.00

                               ******5150 Money Market Account                      $5,938,537.50                $2,377.88              $0.00

                               ******5163 Money Market Account                      $2,099,822.47                     $0.00             $0.00

                               ******5341 Checking Account                                 $0.00            $11,168,443.09              $0.00

                               ******6249 Checking Account                          $7,202,985.71            $7,619,198.57              $0.00

                               ******6306 Checking Account                                 $0.00                     $25.00             $0.00

                               ******6314 Checking Account                                 $0.00                      $0.00             $0.00

                               ******7666 Checking account                           $514,262.71               $514,262.71              $0.00

                               ******8100 Checking                                 $14,635,568.41            $3,928,622.64              $0.00

                               ******8501 Escrow account                          $394,829,156.23          $135,766,859.00              $0.00

                               ******8502 Checking (Primary)                         $231,428.54           $290,220,602.81              $0.00

                                                                                 $457,849,793.08          $457,849,793.08               $0.00




UST Form 101-7-TDR (10 /1/2010)
